  

Exhibit 10.1

 

DATED                              2016

 

(1) VISLINK PLC

 

(2) VISLINK INTERNATIONAL LIMITED

 

(3) VISLINK INC

 

and

 

(4) XG TECHNOLOGY, INC.

  

 

AGREEMENT

for sale and purchase of the business of the Sellers

operating under the name

Vislink Communication Systems

 

 



 

 

 

CONTENTS

 



Clause   Page       1 INTERPRETATION 1       2 SALE OF THE BUSINESS AND THE
ASSETS 12       3 EXCLUDED ITEMS 12       4 CONDITIONS 13       5 CONSIDERATION
13       6 POSITION PENDING COMPLETION 14       7 COMPLETION 14       8
WARRANTIES 15       9 LIMITATIONS OF SELLERS' LIABILITY 16       10 BUYER'S
WARRANTIES AND UNDERTAKINGS 16       11 GUARANTEE 16       12 EFFECT OF
TERMINATION 18       13 RISK AND TITLE 18       14 POSITION AFTER COMPLETION 18
      15 TRADE DEBTS AND TRADE CREDITORS 19       16 PROTECTION OF GOODWILL 19  
    17 CONFIDENTIAL INFORMATION 20       18 EMPLOYEES 21       19 SHARE
INCENTIVES 23       20 US EMPLOYEE BENEFITS 24       21 APPORTIONMENTS 25      
22 BUSINESS CONTRACTS 26       23 VALUE ADDED TAX 26       24 ACCESS TO
INFORMATION 27       25 ANNOUNCEMENTS 27       26 NOTICES 28

 

 

 

 



27 ENTIRE AGREEMENT 28       28 FURTHER ASSURANCE 29       29 INVALIDITY 29    
  30 EFFECT OF COMPLETION 29       31 WAIVER 29       32 COSTS 29       35
ASSIGNMENT 29       36 CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999 30       37
COUNTERPARTS 30       38 LAW AND JURISDICTION AND SERVICE OF PROCESS 30       39
SERVICE OF PROCESS 30       SCHEDULE 1 31         PART 1UK BUSINESS ASSETS AND
PURCHASE PRICE 31         PART 2US BUSINESS ASSETS AND PURCHASE PRICE 31      
SCHEDULE 2 - THE EMPLOYEES 32     SCHEDULE 3 - WARRANTIES 36     SCHEDULE 4 -
LIMITATIONS ON SELLERS' LIABILITY 42     SCHEDULE 5 - THE BUYER'S WARRANTIES 47
    SCHEDULE 6 - FINANCE AGREEMENTS 48         PART 1– UK (COLCHESTER) 48      
  PART 2 – US 48       SCHEDULE 7 - MOTOR VEHICLES 49     SCHEDULE 8 -
INTELLECTUAL PROPERTY RIGHTS 50         PART 1 50         PART 2: - IP LICENCES
51         PART 3 - IT CONTRACTS 52       SCHEDULE 9 - PROPERTY 54         PART
1 - DETAILED PROPERTY PROVISIONS – ENGLISH PROPERTY 54         Part 2 - DETAILED
PROPERTY PROVISIONS - U.S. PROPERTY 68         Part 3 - DETAILED PROPERTY
PROVISIONS - DUBAI PROPERTY 75         Part 4 - DETAILED PROPERTY PROVISIONS -
SINGAPORE PROPERTY 85

 

 

 

 



  PART 5 - THE PROPERTIES 95       SCHEDULE 10 - SUPPLIER CONTRACTS 96    
SCHEDULE 11 - CUSTOMER CONTRACTS 97     SCHEDULE 12 - POSITION PENDING
COMPLETION 99     SCHEDULE 13 - TO BE DELIVERED BY SELLERS AT COMPLETION 101    
SCHEDULE 14 102     SCHEDULE 15 - ASSUMED LIABILITIES 104

 

Agreed form documents

 

1.Disclosure Letter

 

2.Power of attorney

 

3.Lease assignments/licences to occupy

 

4.Deed of acknowledgement/waiver of intra group indebtedness

 

5.Transitional Services Agreement

 

6.IP assignments of the Intellectual Property Rights

 

 

 

 

THIS AGREEMENT is made on 16 December 2016

 

BETWEEN:-

 

(1)VISLINK PLC (incorporated in England and Wales with company number 04082188)
whose registered office is at Marlborough House, Charnham Lane, Hungerford,
Berkshire, RG17 0EY ("Guarantor");

 

(2)VISLINK INTERNATIONAL LIMITED (incorporated in England and Wales with company
number 02074604) whose registered office is at Marlborough House, Charnham Lane,
Hungerford, Berkshire, RG17 0EY (the "UK Seller");

 

(3)VISLINK INC (incorporated in the state of Delaware USA with registered number
061165211) whose registered office is at 300 Delaware Avenue, 9th Floor DE5403,
Wilmington, Delaware, USA (the "US Seller") (the UK Seller and the US Seller
together, the "Sellers"); and

 

(4)XG TECHNOLOGY, INC. (incorporated in the state of Delaware USA with
registered number 3562449) whose registered office is at 240 South Pineapple
Avenue, Suite 701, Sarasota, FL 34236, United States of America (the "Buyer").

 

IT IS AGREED as follows:-

 

1.Interpretation

 

1.1In this Agreement the following words and expressions have the following
meanings:-

 

"Accounts" the consolidated audited balance sheet of the Sellers' Group, the
consolidated audited profit and loss account of the Sellers' Group and the
consolidated audited cash flow statement of the Sellers' Group for the financial
period ended on, the Accounts Date, together with a summary of significant
accounting policies and other explanatory notes, independent auditors report,
director's report and all other documents or reports or statements annexed
thereto or incorporated therein     "Accounts Date" 31 December 2015     "Act"
the Companies Act 2006     "Assets" all the property, undertaking, rights and
assets of the Business agreed to be sold and purchased under this Agreement,
details of which are set out in Clause 2     "Associated Company" in relation to
any company, any subsidiary, subsidiary undertaking or holding company or parent
undertaking of such company, and any subsidiary or subsidiary undertaking of any
such holding company for the time being     "Assumed Liabilities" all Trade
Creditor liabilities incurred during the 30 day period prior to the Transfer
Date and as more specifically set out in Schedule 15     "Business" the business
of the Sellers' hardware division at the Transfer Date operating under the name
"Vislink Communication Systems", comprising the UK Business and the US Business
    "Business Contracts" all Contracts entered into by the Sellers in the
ordinary and proper course of the Business relating exclusively to the Business
which are wholly or partly unperformed as at the Transfer Date, including
Customer Contracts, Supplier Contracts, supply and distribution agreements,
Computer Contracts, leasing and hire-purchase agreements and IP Licences but
excluding contracts of employment with the Employees, leases of the Property and
loan agreements

 

 1 

 

 

"Business Day" any day (other than a Saturday or Sunday) on which clearing banks
in the City of London are open for the transaction of normal sterling banking
business     "Business Information" all information (other than Know-How)
whether or not confidential and in whatever form held which in any way relates
to:       (a) all or any part of the Business or Assets; or         (b) any
products manufactured or sold or services provided by the Business; or        
(c) the operations, management, administration or financial affairs of the
Business (including business plans or forecasts, information relating to future
business development or planning and information relating to litigation or legal
advice); or         (d) the sale or marketing of any of the products
manufactured or sold or services provided by the Business including customer
lists, sales and marketing information (including sales targets, sales
statistics, market share statistics, market research, advertising and other
promotional materials)     "Buyer's Group" the Buyer and any Associated Company
of the Buyer     "Buyer's Lawyers" Blooston, Mordkofsky, Dickens, Duffy &
Prendergast, LLP     "Buyer's Warranties" means the warranties contained in
Schedule 5 and references to a "Buyer's Warranty" shall be construed accordingly
    "Circular" the circular to be despatched by the Guarantor to its members
following the date of this Agreement, incorporating a notice of a general
meeting of the Guarantor in relation to the approval of the Proposed Transaction
and the change of the Guarantor's name     "Claim" has the meaning set out in
Schedule 4     “Code” means the U.S. Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder     "Completion" completion of the
sale and purchase of the Business and Assets in accordance with this Agreement  
  "Computer Contracts" all agreements (including any unwritten and/or informal
arrangements) between the Sellers and any third party relating to the Computer
Systems including all software licences, hardware leases, networking agreements,
website development agreements, hosting and disaster recovery agreements,
software development agreements, application service agreements, IT outsourcing
agreements and maintenance and support agreements

 

 2 

 

 

"Computer Systems" all hardware, firmware, peripherals, communication links,
storage media, networking equipment and other equipment used in conjunction
therewith together with all computer software and all related object and source
codes and databases exclusively used or required to be used by or in connection
with the Business     "Conditions" the conditions to Completion set out in
Clause 4.1     "Confidential Information" all information not in the public
domain and which is used in or which otherwise relates to the Business, its
customers or financial or other affairs, including information relating to:-    
  (a) the marketing of products or services including customer names and lists
and other details of customers, financial information, sales targets, sales
statistics, market share statistics, prices, market research reports and
surveys, and advertising or other promotional materials; or         (b) future
projects, business development or planning, commercial relationships and
negotiations,       existing in whatever form and any information in respect of
which the Sellers are bound by an obligation of confidence to a third party    
"Consideration" the aggregate consideration for the sale of the Business and
Assets set out in Clause 5     "Contract" any agreement or commitment, whether
conditional or unconditional and whether by deed, under hand, oral or otherwise
    "Customer Contracts" those Contracts entered into by the Sellers for the
supply of goods and/or services by the Sellers exclusively in connection with
the Business which are listed in Schedule 11     "Data Controller" has the
meaning given to it in the DPA     "Disclosure Letter" means the letter
(together with all the documents attached to or referred to in it) in the agreed
form from the Sellers to the Buyer executed and delivered to the Buyer
immediately prior to the execution of this Agreement     "Dismissal Costs" means
any remuneration received by the dismissed individual on and from the date of
Completion, any contractual notice payments paid to the dismissed individual,
and any contractual and/or statutory redundancy payments paid to the dismissed
individual.     "DPA" the Data Protection Act 1998     "Dubai Property" the
Property located in Dubai, UAE as set out in Part 5 of Schedule 9

 

 3 

 

 

"Employee Liability Information" the information which a transferor is obliged
to notify to a transferee pursuant to Regulation 11(2) of the Regulations
regarding any person employed by him who is assigned to the organised grouping
of resources or employees which is the subject of the Relevant Transfer    
"Employees" all those employees whose names are listed in Schedule 2    
"Employee Tax Liability" the liability to account to HMRC or any other tax
authority for any amount of, or representing, income tax or NICs (which shall,
to the extent provided for in any of the Share Plans, include Employer's NICs)
or any equivalent charge in the nature of tax or social security contributions
(whether under the laws of the United Kingdom or otherwise) which may arise on
the exercise or release of, or the acquisition of Shares or of any interest in
Shares pursuant to an option under the Share Plans by any Employee following
Completion     "Employer's NICs" in the UK, secondary class I NICs and, in any
other jurisdiction, such other social security contributions (or equivalent
taxes) for which an Employee's employer is primarily liable to account    
"Encumbrance" any encumbrance or security interest of any kind whatsoever
including without limitation a mortgage, charge, pledge, lien, hypothecation,
restriction, right to acquire, right of pre-emption, option, conversion right,
third party right or interest, right of set-off or counterclaim, equities, trust
arrangement or any other type of preferential agreement (such as a retention of
title arrangement) having similar effect or any other rights exercisable by or
claims by third parties     "English Property" the Property which is located in
England or Wales     “ERISA” means the U.S. Employee Retirement Income Security
Act of 1974, as amended, and the regulations promulgated thereunder     "Escrow
Account" the separately designated interest bearing deposit account in the name
of the Escrow Agent     "Escrow Account Instruction Letter" the letter from the
Buyer and the Sellers to the Escrow Agent in a form to be agreed between the
Buyer, the Sellers and the Escrow Agent between the date of this Agreement and
Completion     “Escrow Agent” the third party agent who will operate the Escrow
Account, such agent to be appointed by the Buyer and Seller between the date of
this Agreement and Completion     "Escrow Amount" the sum of $250,000 (being
part of the Consideration) plus any interest accruing on it from time to time to
be held in the Escrow Account     "Excluded Items" the assets, rights and
liabilities excluded from the sale and set out in Clause 3     "Excluded Trade
Creditors" the amounts owed by the Sellers in connection with the Business as at
the Transfer Date in respect of goods or services supplied to the Sellers in the
ordinary course of business before the Transfer Date (whether or not invoiced
and whether or not then due and payable) if and to the extent that such amounts
have been outstanding for 31 days or more on the Transfer Date (where
“outstanding” means the period beyond the due date of payment, determined in
line with normal supplier credit terms)

 

 4 

 

 

"Finance Agreements" those Contracts entered into by the Sellers in connection
with the Business remaining to be performed in whole or in part pursuant to
which the Fixed Plant, Moveable Equipment or Motor Vehicles are being supplied
to or are held by the Sellers on hire purchase, conditional purchase, hire,
rental, leasing, licence or other terms such that title thereto has not at
Completion passed to the Sellers which are listed in Schedule 6     "Fixed
Plant" the fixed plant and machinery and all other fixtures and fittings owned
and/or used exclusively by the Sellers at the Transfer Date in connection with
the Business whether situate at the Property or otherwise    

“Force Majeure”

 

fire, flood, earthquake or similar natural disasters, riot, war, terrorism,
civil strife, labour disputes or disturbances, an outbreak of a pandemic
disease, governmental regulations, communication or utility failures    
"Guarantees" means all guarantees, indemnities, undertakings, letters of comfort
of whatsoever nature that may have been provided from time to time by the
Sellers or any other member of the Sellers' Group in relation to the Business  
  "Goodwill" the goodwill of the Business together with the exclusive right for
the Buyer to carry on the Business under the name "Vislink" and to represent
itself as carrying on the Business in succession to the Sellers     "Hemel
Hempstead Lease" means the lease dated 4 December 2009 between (1) Chainridge
Limited (2) Vislink Communications Limited and (3) Vislink PLC in respect of
premises at 27 Maylands Avenue, Hemel Hempstead, Hertfordshire, HP2 7DE    
"HMRC" HM Revenue & Customs     "Intellectual Property" means patents, trade
marks, service marks, logos, get-up, trade names, internet domain names, rights
in designs, copyright (including rights in computer software), database rights,
rights in confidential information and know-how, including all extensions and
renewals where relevant in each case whether registered or unregistered and
including applications for registration and all other rights or forms of
protection having equivalent or similar effect anywhere in the world    
"Intellectual Property Rights" means all Intellectual Property owned by the
Sellers (or either of them) and/or by the Guarantor and used by the Sellers
exclusively in the Business at the Transfer Date, including those listed at
Schedule 8     "IP Licences" all agreements (including, research and development
agreements, letters of consent, undertakings and co-operation agreements,
unwritten and/or informal licensing arrangements, and any arrangement of which
any licence forms part), consents, orders or otherwise where the subject matter
is:

 

 5 

 

 

  (a) the grant of rights in relation to the Intellectual Property Rights by the
Sellers (or either of them);         (b) the grant of rights in relation to any
Intellectual Property to the Sellers (or either of them) by any third party
where such Intellectual Property is used or required to be used in connection
with the Business at Completion; or         (c) the grant of rights in relation
to any Intellectual Property by way of sub-licence by the Sellers (or either of
them) to a third party in connection with the Business       including but not
limited to those set out in Part 2 of Schedule 8     "ISIP" the Vislink plc
International Share Incentive Plan     "ITA" the Income Tax Act 2007    
"Know-How" all information (whether publicly known or otherwise) which belongs
to the Sellers and which is used or required to be used by, in or in connection
with the Business existing in any form (including that comprised in or derived
from engineering, chemical and other data, specifications, formulae, experience,
drawings, manuals, component lists, instructions, designs and circuit diagrams,
brochures, catalogues and other descriptions) and relating to:-       (a) the
design, development, manufacture or production of any products;         (b) the
operation of any process;         (c) the provision of any services;         (d)
the selection, procurement, construction, installation, maintenance or use
of  equipment or processes;         (e) the rectification, repair or service or
maintenance of equipment;         (f) the supply, storage, assembly or packing
of equipment; or         (g) quality control, testing or certification    
"Leased Assets" the assets which are the subject of the Finance Agreements    
"Licence" any licence, permit, certificate, consent, approval, registration or
authorisation required for the operation of the Business or the ownership, use,
possession or occupation of any Asset     “Life Assurance Scheme” means the
Vislink plc Group Life Scheme provided by Zurich     "Losses" losses, actions,
claims, demands and proceedings and all liabilities, damages, awards made by an
Employment Tribunal (including protective awards), fines, interest and penalties
and other payments, costs, fees (including legal fees on an indemnity basis) and
expenses

 

 6 

 

 

"LTIP" the Vislink plc 2008 Long-Term Incentive Plan     "Motor Vehicles" the
motor vehicles owned or used by the Sellers in connection with the Business at
the Transfer Date (including but not limited to those set out in Schedule 7)    
"Moveable Equipment" the loose plant, machinery, tools, moulds, dies, office
equipment, furniture and other like articles owned or used by the Seller
exclusively in connection with the Business at the Transfer Date at the Property
or otherwise     "NICs" in the UK, National Insurance contributions or, in any
other jurisdiction, social security contributions (or other similar taxes)    
"Personal Data" shall have the meaning given to it in the DPA;     "Property"
the property or properties details of which are set out in Part 5 of Schedule 9
and includes each individual property     "Proposed Transaction" the transaction
contemplated by this Agreement     "Records" all such books and records, lists
of customers and suppliers, books of account and other records of any kind
whatsoever of the Sellers in relation to the Business in whatever media stored
including (without limitation) all bought and sold ledgers, purchase and sales
day books, purchase and sales invoices and records relating to the Employees and
all such information relating to the Business as is necessary to enable the
Buyer to continue to operate the Business in the manner it was previously
operated by the Sellers but excluding VAT records which the UK Seller and the
Guarantor are required to retain pursuant to section 49 VATA     "Regulations"
the Transfer of Undertakings (Protection of Employment) Regulations 2006 as
amended from time to time     "Relevant Transfer” a relevant transfer of an
undertaking for the purposes of Regulation 3(1)(a) of the Regulations    
"Restricted Person" any Associated Company of the relevant Seller from time to
time and any person other than the Buyer carrying on business in succession to
the Sellers     "SDLT" stamp duty land tax     "Sellers' Group" the Sellers and
any Associated Company of the Sellers     "Sellers' Solicitors" Pinsent Masons
LLP of 30 Crown Place, London EC2A 4ES     "Service Document" any claim form,
notice, order, judgment or other court document issued by the courts of England
and Wales, or any other document relating to or in connection with proceedings
in the courts of England and Wales     "Singapore Property" means the Property
located in Singapore as set out in Part 5 of Schedule 9     "Stock" the stocks
of the Business as at the Transfer Date including consumables, stock in trade,
raw materials and components, spare parts, operating supplies, work in progress,
partly finished and finished goods (and including items supplied by a supplier
subject to reservation of title)

 

 7 

 

 

"Share Plans" the ISIP, the LTIP, the SIP and the SOPs     "Shares" the ordinary
shares of 2.5 pence each in the capital of the Guarantor     "SIP" the Vislink
plc Share Incentive Plan and the Vislink International Incentive Share Plan (US)
    "SOPs" the Vislink plc 2010 Unapproved Share Option Plan and the Vislink plc
2010 Approved Share Option Plan     "Supplier Contracts" the benefit (subject to
the burden to the extent that the same remains unperformed) in whole or in part
of all Contracts, arrangements and outstanding orders entered into prior to the
Transfer Date listed in Schedule 10 by the Sellers with suppliers for the supply
to the Sellers of goods or services (other than in respect of insurance) in
connection with, and in the ordinary and usual course of, the Business together
with the benefit of all payments made prior to the Transfer Date in respect of
such Contracts, arrangements and orders     “Target U.S. Employee” means each
employee identified on subsection (B) of Schedule 2     "Tax" includes:-      
(a) aggregates levy, capital gains tax, climate change levy, corporation tax,
customs and excise duties, diverted profits tax, income tax (including PAYE),
inheritance tax, insurance premium tax, landfill tax, national insurance
contributions, rates, stamp duty, SDLT, stamp duty reserve tax, VAT and vehicle
excise duty         (b) all former and foreign taxes         (c) all other
levies, imposts, duties, charges or withholdings in the nature of taxes imposed
by any Tax Authority         (d) all interest, penalties, fines and other
charges relating to any of the above or to a failure to make any return or
supply any information in connection with any of the above     "Tax Authority"
HMRC and any other body having functions in relation to Tax     "Trade
Creditors" the amounts owed by the Sellers in connection with the Business as at
the Transfer Date in respect of goods or services supplied to the Sellers in the
ordinary course of business before the Transfer Date (whether or not invoiced
and whether or not then due and payable)     "Trade Debts" all amounts owing to
any of the Sellers by trade debtors in connection with the Business as at the
Transfer Date in respect of goods or services supplied by any of the Sellers in
the ordinary course of business before the Transfer Date (whether or not
invoiced and whether or not then due and payable) together with all such amounts
owing in respect of goods or services supplied by any of the Sellers in the
ordinary course of business during the period between the Transfer Date and
Completion (whether or not invoiced and whether or not then due and payable).

 

 8 

 

 

"Transaction Documents" this Agreement, the Disclosure Letter, the Transitional
Services Agreement and all other documents to be signed by the parties in
relation to the Proposed Transaction at the date of this Agreement or at
Completion     "Transfer Date" 5.30pm on 9 January 2017     “Transferred U.S.
Employee” means each Target U.S. Employee that accepts an offer of employment
from Buyer     "Transitional Services Agreement" means the transitional services
and licence agreement between the Buyer and the Guarantor to be entered into at
Completion relating to the provision of services by the Buyer to the Guarantor
after Completion     "UK Business" the business of the UK Seller's hardware
division at the Transfer Date operated in the United Kingdom, Singapore and
Dubai under the name "Vislink Communication Systems"     "UK Employees" the
Employees listed at part A of Schedule 2     “UK Pension Scheme” means the group
personal pension plan provided by Standard Life     “U.S. Benefit Plan” means
each written employee benefit plan, program, policy, arrangement, and contract
(including any "employee benefit plan" as such term is defined in Section 3(3)
of ERISA, whether or not subject to ERISA, and any deferred compensation, stock
bonus, stock purchase, restricted stock, stock option, or other equity-based
arrangement, and any employment, termination, retention, bonus, change in
control or severance plan, policy, arrangement, or contract) for the benefit of
any current Employee and that is maintained or contributed to by the US Seller  
  "US Business" the business of the US Seller's hardware division at the
Transfer Date operated in the United States of America under the name "Vislink
Communication Systems"     "US Property" the Property located in the United
States as set out in part 5 of Schedule 9     "VAT" means value added tax
chargeable under or pursuant to the Council Directive 2006/112/EC or any
legislation implementing such Directive, or any other sales, purchase or
turnover tax     "VATA" the Value Added Tax Act 1994     "Warranties" the
representations, warranties and undertakings contained in Schedule 3 and
references to a "Warranty" shall be construed accordingly     "Working Hours"
9am to 5pm on a Business Day

 

 9 

 

 

"$" or "US dollars" United States Dollars

 

1.2In this Agreement, reference to:-

 

1.2.1a Clause or Schedule is a reference to a clause of or schedule to this
Agreement;

 

1.2.2a document "in the agreed form" is a document in the form (i) approved and,
for the purposes of identification only, signed or initialled by or on behalf of
the Buyer and the Guarantor (in each case with such amendments as may be agreed
by or on behalf of the Buyer and the Guarantor) or (ii) to be agreed by the
parties between the date of this Agreement and Completion and for these purposes
each of the parties agrees to use its reasonable endeavours to agree the text of
all Transaction Documents to be signed at Completion following the date of this
Agreement and prior to Completion;

 

1.2.3a statutory provision includes a reference to that provision as modified,
replaced, amended, re-enacted or consolidated from time to time (before or after
the date of this Agreement), any statute, statutory provision or subordinate
legislation which it amends or re-enacts and any prior or subsequent subordinate
legislation made under it except to the extent that any such modification,
replacement, amendment, re-enactment or consolidation would increase or extend
the liability of the Sellers under this Agreement;

 

1.2.4any gender includes a reference to the other genders;

 

1.2.5"costs" includes a reference to (i) costs, (ii) charges and (ii) expenses
of every description;

 

1.2.6a "person" includes a reference to an individual, partnership,
unincorporated association, body corporate, government, state or agency of a
state, local or municipal authority or government body or any joint venture
wherever incorporated or situate (in each case whether or not having separate
legal personality) and includes a reference to that person's legal personal
representatives and successors;

 

1.2.7"holding company" has the meaning set out in section 1159 of the Act but in
addition as if that section provided that a body corporate is deemed to be a
member of another body corporate where its rights in relation to that body
corporate are held on its behalf or by way of security by another person but
treated for the purposes of that section as held by it;

 

1.2.8"subsidiary" has the meaning set out in section 1159 of the Act but in
addition as if that section provided that its members are deemed to include any
other body corporate whose rights in relation to it are held on behalf of that
other body corporate or by way of security by another person but are treated for
the purposes of that section as held by that other body corporate;

 

1.2.9"parent undertaking" has the meaning set out in section 1162 of the Act but
in addition as if that section provided that an undertaking is deemed to be a
member of another undertaking where its rights in relation to that other
undertaking are held by way of security by another person but treated for the
purposes of that section as held by it;

 

1.2.10"subsidiary undertaking" has the meaning set out in section 1162 of the
Act but in addition as if that section provided that its members are deemed to
include any other undertaking whose rights in relation to it are held by way of
security by another person but are treated for the purposes of that section as
held by that other undertaking;

 

1.2.11a "group undertaking" has the meaning set out in section 1161 of the Act;

 

1.2.12"body corporate" has the meaning set out in section 1173 of the Act;

 

 10 

 

 

1.2.13"company" shall be construed so as to include any company, corporation or
other body corporate wherever and however incorporated or established;

 

1.2.14a "connected person" is a reference to a person connected with another
within the meaning of section 1122 of the Corporation Tax Act 2010;

 

1.2.15something being "in writing" or "written" shall include a reference to
that thing being produced by any legible and non-transitory substitute for
writing (excluding in electronic form as defined in section 1168 of the Act);

 

1.2.16a time of day is to London time prevailing on the relevant day;

 

1.2.17a "day" (including within the phrase "Business Day") shall mean a period
of 24 hours running from midnight to midnight;

 

1.2.18any other document referred to in this Agreement is a reference to that
other document as amended, varied, novated or supplemented (other than in breach
of the provisions of this Agreement) at any time; and

 

1.2.19any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall in respect of any jurisdiction other than England be treated as a
reference to any analogous term in that jurisdiction.

 

1.3The schedules form part of this Agreement and shall be interpreted and
construed as though they were set out in this Agreement.

 

1.4The headings to the Clauses, Schedules and paragraphs of the Schedules are
for convenience only and shall not affect the interpretation or construction of
this Agreement.

 

1.5The rule known as the ejusdem generis rule shall not apply and accordingly
general words introduced by the word "other", "including", "in particular", "for
example" or any similar expression shall not be given a restrictive meaning by
reason of the fact that they are preceded by words indicating a particular class
of acts, matters or things.

 

1.6General words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 

1.7Any monetary sum to be taken into account for the purposes of any Warranty
where that sum is expressed in a currency other than US dollars shall be
translated into US dollars at Santander's spot rate of exchange for the purchase
of the relevant currency with US dollars in the London foreign exchange market
at or about 11am on the date of this Agreement (or, if such day is not a
Business Day, on the Business Day immediately preceding such day).

 

1.8Any statement which refers to the knowledge or knowledge and belief of the
Sellers or is expressed to be "so far as the Sellers are aware" or any similar
expression shall be deemed to include an additional statement that it has been
made after due and careful enquiry of James Walton and John Hawkins.

 

1.9In this Agreement, any agreement, warrant, indemnity, covenant or undertaking
on the part of two or more persons shall, except where the contrary is stated,
be deemed to be given or made by such persons on a several basis.

 

 11 

 

 

2.SALE OF THE BUSINESS AND THE ASSETS

 

2.1Unless otherwise specified in this Agreement, the UK Seller in respect of the
UK Business and the US Seller in respect of the US Business shall sell with full
title guarantee and the Buyer shall purchase the Business with effect from the
Transfer Date with a view to carrying on the Business as a going concern,
together with the following assets:-

 

2.1.1the Property;

 

2.1.2Trade Debts and other debtors of the Business;

 

2.1.3the Fixed Plant;

 

2.1.4the Moveable Equipment;

 

2.1.5the Stock (with such right, title and interest as the Sellers shall have);

 

2.1.6the Motor Vehicles;

 

2.1.7the benefit (subject to the burden) of the Business Contracts;

 

2.1.8in the case of the UK Seller, the Intellectual Property Rights owned by the
UK Seller and in the case of the US Seller, the Intellectual Property Rights
owned by the US Seller;

 

2.1.9the Goodwill;

 

2.1.10the Business Information;

 

2.1.11the Computer Systems;

 

2.1.12the Records;

 

2.1.13in the case of the UK Seller, all other property, assets and rights of the
UK Seller relating to or connected with, or belonging to or required for use in
connection with the UK Business (whether in or on the Property or otherwise);
and

 

2.1.14in the case of the US Seller, all other property, assets and rights of the
US Seller relating to or connected with, or belonging to or required for use in
connection with the US Business (whether in or on the Property or otherwise),

 

together the "Assets") other than the Excluded Items.

 

2.2Each of the Assets will be sold and bought free from any Encumbrance and with
all rights attached to it unless otherwise specified in this Agreement.

 

2.3The Buyer will assume the burden of the Assumed Liabilities with effect from
the Transfer Date.

 

3.Excluded itemS

 

The following are expressly excluded from the sale and transfer under this
Agreement:

 

3.1all cash in hand or at the bank (whether on current or deposit account)
relating to the Business including uncleared cheques received as at the Transfer
Date;

 

3.2the Hemel Hempstead Lease;

 

3.3the computer systems to be licensed/leased under the Transitional Services
Agreement

 

3.4the Excluded Trade Creditors; and

 

 12 

 

 

3.5any Tax for which the UK Seller or the US Seller is liable, whether or not
then due, and any liability for financing charges relating to the Business,

 

together the "Excluded Items".

 

4.Conditions

 

4.1Completion of this Agreement is, and the Buyer's obligations under this
Agreement are, subject to and conditional upon the despatch by the Guarantor to
its shareholders of the Circular and the passing, at a duly convened general
meeting of the Guarantor, of the resolutions set out in the Circular.

 

4.2The Guarantor shall use its reasonable endeavours to procure the despatch of
the Circular as soon as practicable following the date of this Agreement and
shall notify the Buyer immediately upon fulfilment of such Condition.

 

4.3If the Sellers become aware of any matter, circumstance or thing that might
prevent the Condition listed in Clause 4.1 from being satisfied it shall inform
the Buyer within one (1) Business Day.

 

4.4Each of the Sellers shall use its reasonable endeavours to ensure that PwC
will continue to support the Buyer in relation to its equity funding until 31
December 2016.

 

4.5If the Condition set out in Clause 4.1 has not been satisfied on or before
5.30pm on 9 January 2017, the Guarantor may by notice to the Buyer and the Buyer
may by notice to the Sellers:-

 

4.5.1postpone Completion to such date as the Guarantor or the Buyer (as the case
may be) specify being an extension of not more than five (5) Business Days in
which event the provisions of this Agreement apply as if that other date is the
date of Completion; or

 

4.5.2if the Condition set out in Clause 4.1 has not been satisfied on or before
5.30pm on 13 January 2017, terminate this Agreement in which event the
provisions of Clause 12 apply, unless extended by mutual written consent by the
Sellers and Buyer.

 

5.Consideration

 

5.1The Consideration for the sale of the Business and the Assets is $16,000,000
(sixteen million dollars) apportioned between the Assets and the UK Seller and
the US Seller as set out in Schedule 1 which shall be satisfied by the payment
by the Buyer of $11,500,000 million to the UK Seller and $4,500,000 million to
the US Seller in cash on Completion, such payment to be made in accordance with
Clause 5.4. Of the $11,500,000 million payable by the Buyer to the UK Seller on
Completion, $125,000 shall be paid to the Escrow Account.  Of the $4,500,000
million payable by the Buyer to the US Seller on Completion, $125,000 shall be
paid to the Escrow Account. Notwithstanding the foregoing, the Escrow Amount
shall be held in the Escrow Account for a period of twelve (12) months.

 

5.2The Escrow Amount shall be dealt with in accordance with Clause 7.3 and the
provisions of Schedule 14 shall apply to the Escrow Account.

 

5.3Each of the Buyer's and Sellers' Tax returns and Tax positions may not be
inconsistent with the Consideration allocation as set out in Schedule 1, and
neither the Buyer nor the Sellers may agree to a proposed adjustment to the
Consideration allocation with any taxation authority without first giving the
other party prior written notice.

 

5.4All payments to be made to the Sellers under this Agreement shall, unless
otherwise stated, be made in US dollars by electronic transfer of immediately
available funds to the Sellers' Solicitors (who are irrevocably authorised by
the Sellers to receive the same and whose receipt shall be an absolute discharge
to the Buyer of its obligation to pay the sum in question to the Sellers). The
Buyer shall not be concerned with the distribution of any monies so paid or be
answerable for the loss or misapplication of such monies.

 

 13 

 

 

5.5Any monies payable to the Sellers pursuant to the terms of this Agreement
shall be paid free and clear from any set off, deduction or counterclaim.

 

5.6Except in the event of an action constituting Force Majeure, if the Buyer
fails to pay any sum due and payable by it under this Agreement on the due date
of payment in accordance with the terms of this Agreement, the Buyer shall pay
interest on the sum from the due date until the date upon which the obligation
of the Buyer to pay the sum is discharged at the rate of 4% per annum above the
base rate of Barclays Bank PLC from time to time (whether before or after
judgement).

 

6.Position pending Completion

 

6.1Pending Completion the Sellers shall collaborate with the Buyer in relation
to all material matters concerning the running of the Business from the date of
this Agreement until Completion and during that period shall procure that the
Business is conducted in the ordinary and usual course and shall take all such
steps as are reasonably necessary to protect and preserve the Business and
Assets and to maintain the Business until Completion. Additionally, upon the
Buyer’s reasonable request, the Sellers shall (on being reimbursed by the Buyer
for costs reasonably incurred) collaborate with the Buyer after Completion for a
period of twelve (12) months in relation to all material matters concerning the
running of the Business.

 

6.2Without prejudice to the generality of Clause 6.1, pending Completion the
Sellers shall comply with and shall procure that the Business complies with the
provisions of Schedule 13.

 

7.Completion

 

7.1Unless this Agreement is previously terminated in accordance with its terms,
Completion shall take place at the offices of the Sellers' Solicitors (or at any
other place agreed in writing by the Buyer and the Sellers) on 9 January 2017 or
on the Business Day the Condition set out in Clause 4.1 has been fulfilled,
whichever is the later, and all the business referred to in this Clause 7 has
been transacted.

 

7.2At Completion each of the Sellers shall deliver or make available to the
Buyer the documents and evidence specified in Schedule 13.

 

7.3Upon completion of all of the matters referred to in Clause 7.2, the Buyer
shall:-

 

7.3.1pay the Consideration (less the Escrow Amount) to the Sellers in accordance
with Clause 5.4;

 

7.3.2sign the Escrow Account Instruction Letter and pay the Escrow Amount into
the Escrow Account by telegraphic transfer; and

 

7.3.3deliver to the Sellers a copy, certified to be a true copy by a director or
secretary of the Buyer, of a resolution of the Buyer's board of directors (or an
authorised committee of that board) approving Completion and authorising the
execution and completion of this Agreement and the Transaction Documents.

 

7.4The Buyer is not obliged to complete this Agreement unless:

 

7.4.1each of the Sellers has performed all its obligations under this Clause 7;
and

 

7.4.2the purchase of all of the Assets is completed simultaneously in accordance
with this Agreement (but so that completion of the purchase of some of the
Assets will not affect the rights of the Buyer with respect to the others).

 

7.5If Completion does not proceed on the date set for Completion (or on the date
to which Completion is postponed pursuant to Clause 4.5.1) because the Sellers
fail to fully discharge any of their obligations under this Clause, the Buyer
may by notice to the Sellers:-

 

 14 

 

 

7.5.1proceed to Completion so far as practicable without prejudice to its right
under this Agreement on the basis that any provision of Clause 7.2 which may not
have been fully complied with at Completion shall at the sole discretion of the
Buyer be held over to such future date or dates as the Buyer may in its sole
discretion may determine;

 

7.5.2postpone Completion to such date as the Buyer specifies being not later
than 13 January 2017 in which event the provisions of this Agreement apply as if
that other date is the date set for Completion pursuant to Clause 7.1;

 

7.5.3waive any or all of the requirements contained in Clause 7.2; or

 

7.5.4if the Sellers fail to fully discharge any of their obligations under this
Clause on or before 13 January 2017, terminate this Agreement in which event the
provisions of Clause 12 apply.

 

7.6The Sellers are not obliged to complete this Agreement unless:

 

7.6.1the Buyer has performed all its obligations under this Clause 7; and

 

7.6.2the purchase of all of the Assets is completed simultaneously in accordance
with this Agreement (but so that completion of the purchase of some of the
Assets will not affect the rights of the Buyer with respect to the others).

 

7.7If Completion does not proceed on the date set for Completion (or on the date
to which Completion is postponed pursuant to Clause 4.5.1) because the Buyer
fails to fully discharge any of its obligations under this Clause, the Sellers
may by notice to the Buyer:-

 

7.7.1proceed to Completion so far as practicable without prejudice to their
rights under this Agreement on the basis that any provision of Clause 7.2 which
may not have been fully complied with at Completion shall at the sole discretion
of the Sellers be held over to such future date or dates as the Sellers may in
their sole discretion may determine;

 

7.7.2postpone Completion to such date as the Sellers specify being not later
than 13 January 2017 in which event the provisions of this Agreement apply as if
that other date is the date set for Completion pursuant to Clause 7.1;

 

7.7.3waive any or all of the requirements contained in Clause 7.2; or

 

7.7.4if the Buyer fails to fully discharge any of its obligations under this
Clause on or before on 13 January 2017, terminate this Agreement in which event
the provisions of Clause 12 apply.

 

7.8The Buyer shall use its best endeavours to procure that the Sellers or any
member of the Sellers' Group which has given any Guarantee to any third party or
acted as surety in relation to any Contract or otherwise in connection with the
Business is released from the Guarantee or surety with effect from Completion.
Each party hereto agrees with the other parties hereto (contracting for
themselves and each member of the Sellers' Group) that pending release of each
Guarantee and surety, the Buyer shall indemnify the Sellers (including each
member of the Sellers' Group) and the Sellers shall indemnify the Buyer against
all (i) losses, (ii) liabilities and (iii) costs which a party may reasonably
occur pursuant to the Guarantee or surety on or after Completion (including,
without limitation, all (i) losses,(ii) liabilities and (iii) costs reasonably
incurred as a result of defending or settling any claim alleging such
liability). Notwithstanding the foregoing, no party hereto shall be required to
indemnify another party in the event that the latter party (including in the
case of the Sellers each member of the Sellers' Group) commit an act that
constitutes gross negligence or committed or wilful misconduct.

 

8.Warranties

 

8.1The UK Seller warrants to the best of its knowledge and belief to the Buyer
(subject to Clause 8.4) in the terms set out in Schedule 3 in respect of the UK
Business.

 

 15 

 

 

8.2The US Seller warrants to the best of its knowledge and belief to the Buyer
(subject to Clause 8.4) in the terms set out in Schedule 3 in respect of the US
Business.

 

8.3The Warranties given by the Sellers in Schedule 3 are given on the date of
this Agreement.

 

8.4The Warranties are subject to the provisions of Clause 9 (Limitations on
Sellers' Liability) and Schedule 4 (Limitations on Sellers' Liability).

 

8.5Each of the Warranties shall be interpreted as separate and independent so
that the Buyer shall have a separate claim and right of action in respect of
every breach of each Warranty.

 

8.6Any payment made by either Seller to the Buyer pursuant to a claim under this
Agreement shall be treated as a reduction of the Consideration payable by the
Buyer.

 

8.7The Sellers make no representation and gives no warranty or undertaking to
the Buyer save only as and to the extent expressly set out in this Agreement.
The Buyer shall not have any remedy in respect of any misrepresentation or
untrue statement (whether made carelessly or not) made by the Sellers unless and
to the extent that a claim lies for breach of the Warranties. In particular, the
Sellers disclaim all liability and responsibility for any representation,
warranty, statement, opinion, or information made or communicated (orally or in
writing) to the Buyer (including, without limitation, any representation,
warranty, statement, opinion, information or advice made or communicated to the
Buyer by any officer, director, employee, agent, consultant or representative of
the Sellers or otherwise made available by or on behalf of the Sellers.

 

8.8Clause 8.7 shall not exclude any liability of the Sellers for fraudulent
misrepresentation, whether such misrepresentation has been made or communicated
orally or in writing.

 

8.9The Buyer shall have no right to rescind or terminate this Agreement after
Completion by reason of a breach of any of the Warranties.

 

9.Limitations of Sellers' Liability

 

9.1The Sellers' liability in respect of Claims (as defined in Schedule 4
(Limitations on Sellers' Liability)) shall be limited or excluded (as the case
may be) by the provisions of Schedule 4 (Limitations on Sellers' Liability).

 

9.2The Sellers are under no obligation to disclose to the Buyer anything which
is or may constitute a breach of or be inconsistent with any of the Warranties
given in this Agreement if they were to be repeated at any time after the date
of this Agreement or of which it may become aware after the date of this
Agreement.

 

10.Buyer's Warranties and Undertakings

 

10.1The Buyer warrants to the Sellers that each of the Buyer's Warranties is
true and accurate as at the date of this Agreement.

 

10.2Upon any claim being made by a third party against the Sellers relating to
the affairs of the Company prior to Completion, the Buyer shall (or, as
appropriate, shall procure that the Company or other person concerned shall),
subject to the Buyer being fully reimbursed by the Sellers for all reasonable
out-of-pocket costs and expenses properly incurred by the Buyer or the Company,
provide such information and assistance as the Sellers may reasonably require to
enable the Sellers to deal with such third party claim. The Sellers shall keep
such information confidential and shall not use it for any purpose other than
dealing with any such third party claim.

 

11.Guarantee

 

11.1The Guarantor (as principal obligor and not merely as a surety) hereby
unconditionally and irrevocably guarantees due and punctual performance (a) by
the UK Seller of all the UK Seller's obligations under or arising out of or in
connection with this Agreement and (b) by the US Seller of all the US Seller's
obligations under or arising out of or in connection with this Agreement and so
undertakes to the Buyer that if and whenever either of the UK Seller or the US
Seller (as the case may be) is in default the Guarantor:-

 

 16 

 

 

11.1.1will duly and promptly perform or procure performance of such
obligation(s); and

 

11.1.2will indemnify and at all times hold the Buyer indemnified against all
costs, losses and damages which it may suffer or incur by reason of a default or
delay of the UK Seller or the US Seller, as the case may be, to perform any such
obligation(s) in whole or in part, or by reason that any obligation expressed in
this Agreement to be incurred by the relevant Seller is or becomes unenforceable
against the relevant Seller for any reason whatsoever.

 

11.2The Guarantor will not be released from or exonerated of its obligations
under this Agreement nor will any such obligation be reduced, discharged or in
any way affected by any act, omission, matter or thing (whether or not known to
the Buyer or the Guarantor) including, but without limitation:-

 

11.2.1any time or release or indulgence granted to or composition with the UK
Seller, the US Seller, the Guarantor or any other person; or

 

11.2.2the existence or non-existence, validity or invalidity, the taking,
variation, compromise, expiry, discharge, renewal or release of or refusal or
neglect to perfect or enforce any right, remedy or security against the UK
Seller, the US Seller or any other person; or

 

11.2.3any legal limitation, disability, incapacity or other circumstances
relating to the UK Seller, the US Seller or any other person or any amendment to
or variation of this Agreement or any obligations arising out of any other
document relating to this Agreement or any assignment of this Agreement; or

 

11.2.4any change in the name or constitution of the Guarantor or its personal
representative(s), successors and assigns or any amalgamation with any other
company; or

 

11.2.5any irregularity, unenforceability or invalidity of an obligation of the
Buyer or any other person under or pursuant to this Agreement to the intent that
the obligations of the Guarantor under this Agreement shall remain in full force
and effect and the guarantee contained in this Clause shall be construed as if
there were no such irregularity, unenforceability or invalidity; or

 

11.2.6any other act, event or omission which would or might but for this Clause
operate to restrict, release, impair or discharge the Guarantor’s liability
under this Agreement.

 

11.3The guarantee contained in this Clause:-

 

11.3.1is a continuing guarantee and will remain in full force and effect until
the obligations and liabilities of the UK Seller and the US Seller under or
arising out of or in connection with this Agreement have been fully performed or
discharged;

 

11.3.2will continue to be effective or will be reinstated, as the case may be,
if at any time any sum which has become payable to the Buyer under this
Agreement and has been paid has to be restored by the Buyer upon the bankruptcy,
liquidation or reorganisation of the UK Seller, US Seller or the Guarantor or
otherwise; and

 

11.3.3will be in addition to and will not in any way be prejudiced by any
collateral or other security held at any time by the Buyer as security or any
lien to which the Buyer may be entitled.

 

11.4The Guarantor hereby waives any right it may have of first requiring the
Buyer to proceed against or enforce any guarantee or security of or claim for
payment from the UK Seller, US Seller or any other person and until all the UK
Seller's and US Seller's obligations and liabilities have been performed or
discharged in full the Guarantor will not without the prior consent of the
Buyer:-

 

 17 

 

 

11.4.1be entitled and will not claim to rank as a creditor against the estate or
prove in a bankruptcy, liquidation or winding up of either of the UK Seller or
US Seller (as the case may be) in competition with the Buyer; or

 

11.4.2receive, claim or have the benefit (directly or indirectly) of any payment
or distribution from or on account of either of the UK Seller or US Seller or
exercise any right of set-off against either of the UK Seller or US Seller or
claim the benefit of any security held by the Buyer and the Buyer will be
entitled to apply any such security as it considers fit; or

 

11.4.3exercise any other right or remedy in respect of any amount paid by the
Guarantor under this Agreement which may prejudice the Buyer.

 

11.5Any release, compromise or discharge of the obligations of the Guarantor
shall be deemed to be made subject to the condition that it will be void against
the Buyer if any payment or security which it may receive or have received is
set aside or proves invalid for any reason.

 

11.6A demand made pursuant to this guarantee may be made at any time and from
time to time by notice to the Guarantor.

 

11.7It is hereby certified that this guarantee has been decided on by the
directors of the Guarantor for the benefit of the Buyer.

 

12.EFFECT OF TERMINATION

 

12.1If the Buyer terminates this Agreement pursuant to Clauses 4.5 or 7.5.4 or
the Sellers terminates this Agreement pursuant to Clause 4.5 and 7.7.4 the
rights and obligations of the Buyer and the Sellers shall cease immediately on
termination save for:-

 

12.1.1each party's accrued rights and obligations at the date of termination;
and

 

12.1.2the provisions of Clauses 1, 12, 25, 26, 29, 32, and 38 which shall remain
in full force and effect.

 

13.Risk and Title

 

13.1Beneficial ownership and risk in each of the Assets shall pass to the Buyer
on Completion.

 

13.2Transfer of title to those Assets which can be transferred by delivery will
pass on delivery and will be deemed to take place at Completion.

 

13.3The Sellers shall after Completion be trustees for the Buyer in respect of
all the Assets sold by them until they have been formally delivered and/or
formally transferred or assigned to the Buyer or such transfers or assignments
have been registered (where appropriate).

 

14.Position after Completion

 

14.1As from the Transfer Date the Buyer shall be entitled to all profits earned
and all income and other sums receivable in respect of any period past the
Transfer Date and to bear all losses and to pay all outgoings and be responsible
for all liabilities incurred in the normal course of carrying on the Business
incurred in relation to any period following the Transfer Date.

 

14.2All notices, correspondence or enquiries which do not relate to the Business
or Assets acquired by the Buyer pursuant to this Agreement but which are
received by the Buyer after the Transfer Date shall be passed to the Sellers as
soon as reasonably practicable after receipt thereof.

 

14.3Without prejudice to Clause 15 all monies or other items belonging to the
Sellers which are received by the Buyer after the Transfer Date shall be passed
or paid to the Sellers as soon as reasonably practicable after receipt thereof.

 

 18 

 

 

14.4The Buyer hereby agrees to indemnify and keep indemnified the Sellers from
and against any loss or damage or any liability (which liability will include
all (i) losses, (ii) claims, (iii) expenses, (iv) reasonably incurred costs and
(v) damages including reasonable legal and other professional fees and expenses)
which the Sellers may suffer or incur, directly, after the Transfer Date as a
result of or in connection with the carrying on of the Business or use of the
Assets by the Buyer after the Transfer Date unless such loss, damage or
liability arises through acts by the relevant Seller that constitute gross
negligence or wilful misconduct.

 

14.5The Buyer shall be responsible for all claims by customers or third parties
arising in respect of products or services supplied by the Sellers in connection
with the Business (whether before or after the Transfer Date) and the Buyer
hereby indemnifies the Sellers and shall keep the Sellers fully and effectively
indemnified from and against all actions, proceedings, reasonable costs and
damages, claims and demands arising out of or in connection with such claims
from customers or third parties arising after the Transfer Date, unless such
claim arises through acts by the Seller that constitute gross negligence or
wilful misconduct.

 

15.trade debts AND TRADE CREDITORS

 

15.1The Buyer shall be solely responsible for the collection of the Trade Debts
following the Transfer Date. The Sellers shall not take any steps to collect any
of the Trade Debts and shall not do anything to hinder their collection by the
Buyer. The Buyer may reasonably request the help of the Seller to collect Trade
Debts if need be.

 

15.2If any of the Sellers receives a payment by cheque for a Trade Debtor
following the Transfer Date which relates to a Trade Debt which was assigned to
the Buyer pursuant to this Agreement, the relevant Seller shall within three (3)
Business Days of its receipt pay to the Buyer a sum which is equal to the amount
of the relevant Trade Debt (less any VAT for which the relevant Seller is
accountable to HMRC) into the Buyer's bank account, details of which will be
given to the Sellers at Completion or otherwise notified to the Sellers from
time to time.

 

15.3If any of the Sellers receives any communication or payment in respect of
any of the Trade Debts, it shall forthwith give written details thereof to the
Buyer and promptly (and in any event with one (1) Business Day) account to the
Buyer for any such payment received.

 

15.4From Completion each of the Sellers shall discharge promptly and in full the
Excluded Trade Creditors and shall indemnify the Buyer in full against any loss
or damage to the Business and any costs or expenses reasonably incurred by the
Buyer (including reasonable legal and other professional fees and expenses)
directly or indirectly, as a result of the Sellers' failure to discharge the
same.

 

15.5From Completion the Buyer shall discharge promptly and in full all (i) the
Assumed Liabilities and (ii) any other creditors of the Business in respect of
the period from and including Completion and shall indemnify the Sellers in full
against any loss, damage, claim which the Sellers may suffer and any costs or
expenses reasonably incurred by the Sellers (including reasonable legal and
other professional fees and expenses), directly or indirectly, as a result of
the Buyer's failure to discharge the same.

 

16.Protection of Goodwill

 

16.1As further consideration for the Buyer agreeing to purchase the Business and
the Assets and with the intent of securing to the Buyer the full benefit and
value of the goodwill and connections of the Business, the Sellers severally
undertake to the Buyer that:-

 

16.1.1for a period of not more than 24 months from Completion they will not and
will procure that no other Restricted Person will in any capacity whatsoever
directly or indirectly carry on or assist in carrying on or be engaged,
concerned or interested in any activity or undertaking which is the same as, or
substantially similar to, the Business in any geographic areas where Business is
carried on at Completion; and

 

 19 

 

 

16.1.2for a period of 24 months from Completion they will not and will procure
that no other Restricted Person will for the purpose of any business supplying
products or services similar to or capable of being used in substitution for any
product or service supplied by the Business within the 24 months preceding
Completion, canvass, solicit, accept orders from or endeavour to entice away
from the Business any person who during the period of two years prior to
Completion has been a customer of the Sellers in connection with the Business or
has purchased or agreed or offered to purchase goods from the Sellers in
connection with the Business or has employed its services; and

 

16.1.3for a period of 24 months from Completion they will not and will procure
that no other Restricted Person will do any act or thing likely to have the
effect of causing any supplier of or other person in the habit of dealing with
the Sellers in connection with the Business (either at the date of this
Agreement or at Completion) to be unable or unwilling to deal with the Buyer
either at all or in part on the terms on which he had previously dealt with the
Sellers or likely to have the effect of causing any person having a contract or
arrangement with the Sellers in connection with the Business (either at the date
of this Agreement or at Completion) to breach, terminate or modify that contract
or arrangement or to exercise any right under it; and

 

16.1.4for a period of 24 months from Completion they will not and will procure
that no other Restricted Person will solicit or endeavour to entice away from
the Buyer or employ, engage or contract for the services of any person by the
Sellers in relation to the Business at Completion or at any time during the
period of six months immediately preceding Completion nor do any act or thing
likely to have the effect of causing any Employee to terminate his employment or
service agreement; and

 

16.1.5it will not and will procure that no other Restricted Person will at any
time in connection with any business carried on by it or otherwise howsoever use
directly or indirectly or authorise any person to use directly or indirectly any
of the Intellectual Property Rights including use as a trade mark of the names
or words "Vislink", including as part of a corporate name, trade name or
otherwise, save for a period of 24 months from Completion during which time the
Sellers and any member of the Sellers' Group shall be entitled to use the name
Vislink and any other trade marks that from part of the Intellectual Property
Rights while they rebrand their businesses, including on any remaining
stationery/marketing materials, packaging materials or similar for any purpose
including (without limitation) accounting, annual reporting, statutory
reporting, and for any purpose required by the United Kingdom Listing Authority
or the London Stock Exchange plc, without breaching this Clause 16.1.5.

 

16.2Nothing in Clause 16.1 shall prevent the Sellers or any other Restricted
Person from owning not more than five per cent of any class of the issued share
capital of a company which is dealt in on a recognised investment exchange (as
defined in the Financial Services Act 2000).

 

16.3The Sellers have taken independent legal advice and acknowledge that they
consider the undertakings contained in Clause 16.1 reasonable for the proper
protection of the Business and further acknowledge that damages would not be an
adequate remedy for breach of such undertakings.

 

16.4Each of the undertakings contained in Clause 16.1 is separate and severable
and shall be construed on that basis. In the event that any such undertaking is
found to be void but would be valid if some part of it were deleted or if the
period or extent of it were reduced such undertaking shall apply with such
modification as may be necessary to make it valid and effective.

 

17.Confidential Information

 

17.1Subject to Clauses 17.2 and 25 (Announcements), each party to the Agreement
shall keep strictly confidential all information received or obtained as a
result of entering into or performing this Agreement including all information
which relates specifically to:-

 

17.1.1the existence, subject matter or provisions of this Agreement or any
document referred to in it;

 

 20 

 

 

17.1.2the negotiations relating to this Agreement or any of the documents
contemplated in it; and

 

17.1.3the other parties to this Agreement.

 

17.2Each party may disclose information which would otherwise be confidential if
and to the extent:-

 

17.2.1required by law, common practice or the rules of any taxation authorities
of any relevant jurisdiction;

 

17.2.2required by any securities exchange or regulatory or governmental body to
which either party is subject or submits, wherever situated, including (without
limitation) the United Kingdom Listing Authority, the London Stock Exchange plc,
NASDAQ or the Securities Exchange Commission, whether or not the requirement for
information has the force of law;

 

17.2.3disclosed on a strictly confidential basis to the professional advisors,
auditors and bankers of that party;

 

17.2.4the information has come into the public domain through no fault of that
party;

 

17.2.5the other parties has given prior written approval to the disclosure; or

 

17.2.6required to enable that party to enforce its rights under this Agreement.

 

17.3provided that any such information disclosed pursuant to Clauses 17.2.1 and
17.2.1 shall be disclosed only after notice to the other party.

 

18.Employees

 

Transfer of UK Employees

 

18.1The UK Seller and Buyer intend and acknowledge that the transfer of the UK
Business to the Buyer on Completion shall, with respect to the UK Employees,
constitute a Relevant Transfer, and agree that as a consequence of that Relevant
Transfer, the contracts of employment made between the UK Seller and the UK
Employees (save insofar as such contracts relate to benefits for old age,
invalidity or survivors under any occupational pension scheme) will have effect
from and after Completion as if originally made between the Buyer and the UK
Employees so long as in a manner consistent with UK law.

 

18.2The parties agree that Clause 21 (Apportionments) shall not apply in
relation to emoluments and outgoings arising in respect of the UK Employees.

 

18.3The UK Seller shall be responsible for all emoluments and outgoings in
respect of the UK Employees (including all wages, fees, holiday payments,
expenses, commissions, premiums, subscriptions, payments of PAYE, national
insurance contributions and pension contributions) which are attributable in
whole or in part to the period up to Completion (including any bonuses or
commission which are payable on or after Completion but attributable in whole or
in part to the period before Completion).

 

18.4The Buyer shall be responsible for all emoluments and outgoings in respect
of the UK Employees (including all wages, fees, holiday payments, expenses,
bonuses, commissions, premiums, subscriptions, payments of PAYE, national
insurance contributions and pension contributions) which are attributable in
whole or in part to the period on or after Completion and the Buyer agrees to
honour any periods of continuous service, accrued holiday entitlements and
accrued holiday remuneration which the UK Employees are entitled to receive
under their contracts of employment (notwithstanding that such entitlement may
be calculated by reference to a period of service that falls on or before
Completion).

 

 21 

 

 

Indemnities

 

18.5The Buyer undertakes to the UK Seller:

 

18.5.1that it has and will continue to comply in all respects with the
Regulations;

 

18.5.2that it will not present a complaint to an employment tribunal or
otherwise issue proceedings against the UK Seller pursuant to Regulation 12 of
the Regulations in respect of any failure by the UK Seller to provide Employee
Liability Information;

 

18.5.3that it shall indemnify the UK Seller in respect of all Losses that any
member of the Sellers' Group suffers or incurs in connection with or as a result
of:

 

(a)any act, omission, obligation or liability arising in relation to any UK
Employee that occurs or arises on or after Completion;

 

(b)the termination of employment of any UK Employee on or after Completion;

 

(c)the Buyer's failure to comply with its obligations under the Regulations. For
the avoidance of doubt, this includes but is not limited to the Buyer's failure
to comply with Regulation 13(4) of the Regulations;

 

(d)any claim by the Buyer under Regulation 12 of the Regulations;

 

(e)any breach by the Buyer of its obligations under this Clause 18.5.

 

18.6The UK Seller undertakes to the Buyer that it shall indemnify the Buyer
against all Losses incurred by the Buyer in connection with or as a result of:

 

18.6.1any failure by the UK Seller to comply with its obligations under
Regulations 11, 13 and 14 of the Regulations, or any award of compensation under
Regulation 15 (insofar as any such failure or compensation does not relate to
any failure, act or omission of the Buyer, including but not limited to the
Buyer's failure to comply with Regulation 13(4) of the Regulations); and

 

18.6.2any act, omission, obligation or liability arising in relation to any UK
Employee that occurs or arises in relation to the UK Employee's employment at
the UK Seller before Completion.

 

Other Transferring Employees

 

18.7If as a result of the sale of the Business and/or the application of the
Regulations it is found or alleged that the employment of any person other than
the UK Employees has transferred to the Buyer on or after Completion pursuant to
the Regulations:-

 

18.7.1the Buyer shall notify the UK Seller of that fact or allegation as soon as
reasonably practicable after becoming aware of it;

 

18.7.2in consultation with the Buyer, the UK Seller shall within 10 Business
Days of becoming aware of that allegation or finding make that person a written
offer of employment to commence immediately on terms and conditions that are no
less favourable (when taken as a whole) to the terms and conditions of that
person's existing contract of employment with the Buyer;

 

18.7.3if the offer of employment made by the UK Seller is accepted by that
person, the Buyer agrees to permit that person to leave the Buyer's employment
without having worked his full notice period, if that person so requests;

 

 22 

 

 

18.7.4if the UK Seller fails to make an offer of employment within 10 Business
Days of being informed by the Buyer in writing of any such person, or in the
event that the offer referred to in Clause 18.7.2 is declined by that person
within 10 Business Days of the offer being made, the UK Seller agrees that the
Buyer shall be entitled to terminate that person's contract of employment with
immediate effect, provided that prior to any termination the Buyer shall consult
with the UK Seller in relation to the termination and uses reasonable endeavours
to mitigate any loss; and

 

18.7.5the UK Seller shall indemnify the Buyer against any Dismissal Costs
arising in connection with or as a result of any claim or demand by that person
relating to their dismissal or their employment on or after Completion:

 

Non-transferring UK Employees

 

18.8If it is found or alleged that the employment of any of the UK Employees has
not transferred from the UK Seller to the Buyer on or after Completion pursuant
to the Regulations:-

 

18.8.1the UK Seller shall notify the Buyer of that fact or allegation as soon as
reasonably practicable after becoming aware of it;

 

18.8.2in consultation with the UK Seller, the Buyer shall within 10 Business
Days of becoming aware of that allegation or finding make that person a written
offer of employment to commence immediately on terms and conditions that are no
less favourable (when taken as a whole) to the terms and conditions of the
person's existing contract of employment with the UK Seller, and under which the
Buyer agrees to recognise that person's prior service with the UK Seller;

 

18.8.3if the offer of employment made by the Buyer is accepted by that person,
the UK Seller agrees to permit that person to leave the UK Seller's employment
without having worked his full notice period, if that person so requests;

 

18.8.4if the Buyer fails to make an offer of employment within 10 Business Days
of being informed by the UK Seller in writing of any such person, or in the
event that the offer referred to in clause 18.8.2 is declined by that person
within 10 Business Days of the offer being made, the Buyer agrees that the UK
Seller shall be entitled to terminate that person's contract of employment with
immediate effect, provided that prior to any termination the UK Seller shall
consult with the Buyer in relation to the termination and uses reasonable
endeavours to mitigate any loss; and

 

18.8.5the Buyer shall indemnify the UK Seller against any Dismissal Costs
arising in connection with or as a result of any claim or demand by that person
relating to their dismissal or their employment at the UK Seller on or after
Completion.

 

Conduct of claims

 

18.9In the event that on or after Completion any claim is made or threatened
against the UK Seller by a UK Employee (an "Employee Claim"), the Buyer
undertakes that it shall:

 

18.9.1provide to the UK Seller such information or documents as the UK Seller
reasonably requests relating to the Employee Claim and/or the employment of the
relevant UK Employee(s); and

 

18.9.2take such action as the UK Seller reasonably requests to avoid, dispute,
resist, or mitigate the Employee Claim in respect of it.

 

19.SHARE INCENTIVES

 

19.1The transfer of the UK Employees to the Buyer will be a Relevant Transfer.
Certain of the UK Employees hold awards under the Share Plans. In respect of
these UK Employees, and other Employees who hold awards under the Share Plans
and whose employment with the Sellers will be terminated in connection with
Completion, the Sellers confirm that the awards under the Share Plans will be
treated as follows:

 

 23 

 

 

19.1.1all unvested awards/options under the LTIP and the SOPs will lapse;

 

19.1.2there is one vested option under the LTIP, which has not yet been
exercised, and this option will continue to subsist until its original lapse
date of 27 March 2022;

 

19.1.3Employees who participate in the SIP will be treated as good leavers. The
result is that their partnership Shares and matching Shares under the SIP will
be removed from the SIP trust and transferred to them, and the UK tax advantages
available to the SIP participants should remain available in respect of those
transferred Shares; and

 

19.1.4Employees who participate in the ISIP are expected to be treated as good
leavers. The result is that their employee Shares and their matching Shares
under the ISIP will be removed from the ISIP and transferred to them.

 

19.2The Buyer shall review its incentive arrangements and shall, having regard
to the nature of incentive arrangements offered to employees of the Buyer’s
Group generally, in good faith and wherever practical and appropriate, ensure
Employees who participated (or were given the opportunity to participate) in the
Share Plans prior to Completion have the opportunity to participate in incentive
arrangements operated by the Buyer’s Group which are broadly comparable in terms
of quantum of opportunity to the incentive arrangements offered to employees of
the Buyer’s Group generally.

 

20.US EMPLOYEE BENEFITS

 

20.1At Completion, the Buyer shall offer employment to all US Employees listed
on Schedule 2, Part B on the same terms and conditions and for the same
positions as such US Employees are employed by the US Seller immediately prior
to Completion. As at Completion (the “Continuation Period”), the Buyer shall
provide each Transferred U.S. Employee with (i) an annual base salary or wage
level, as applicable, and annual cash incentive opportunities that are at least
equal to those provided to each such Transferred U.S. Employee immediately prior
to Completion and (ii) employee benefits (including, but not limited to,
equity-based compensation, benefits pursuant to qualified and nonqualified
retirement and savings plans) that are substantially comparable to those
provided to each such Transferred U.S. Employee immediately prior to Completion.

 

20.2As of Completion, Buyer shall provide to each Transferred U.S. Employee
under each U.S. Benefit Plan, program, arrangement, policy or practice,
including without limitation severance, vacation and paid time off plans,
established or maintained by the Buyer (the “Post-Completion Plans”), credit for
all purposes (including for purposes of eligibility to participate, vesting,
benefit accrual, early retirement subsidies and severance) for full or partial
years of service with the US Seller performed at any time prior to Completion;
provided, that no such prior service shall be taken into account to the extent
it would result in the duplication of benefits to any Transferred U.S. Employee.

 

20.3For purposes of each Post-Completion Plan providing medical, dental,
prescription drug and/or vision benefits to any Transferred U.S. Employee, Buyer
shall cause all pre-existing condition exclusions, actively-at-work requirements
and waiting periods of such Post-Completion Plan to be waived for such
Transferred U.S. Employee and his or her covered dependents, to the extent any
such exclusions or requirements were waived or were inapplicable under the
analogous U.S. Benefit Plan immediately prior to Completion. The Buyer shall
cause any Post-Completion Plan to provide each Transferred U.S. Employee with
credit for any co-payments and deductibles paid by such Transferred U.S.
Employee and his or her covered dependents prior to Completion and in the same
plan year as the plan year in which Completion occurs for purposes of satisfying
any applicable deductible, coinsurance or maximum out-of-pocket requirements
under the analogous Post-Completion Plan for its plan year in which Completion
occurs.

 

20.4As of Completion, the Buyer shall assume and honor each Transferred U.S.
Employee's accrued but unused vacation days and paid time off days.

 

 24 

 

 

20.5As of Completion, the Buyer shall have in effect a defined contribution plan
that includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code with terms and conditions equivalent to Seller’s
401(k) Plan (as hereinafter defined) (“Buyer's 401(k) Plan”) and the US Seller
shall, for each Transferred U.S. Employee participating in a U.S. Benefit Plan
prior to Completion that is a defined contribution plan with a qualified cash or
deferred cash arrangement within the meaning of Section 401(k) of the Code
(“Seller's 401(k) Plan”), cause the trustees of Seller's 401(k) Plan to transfer
in the form of cash, in accordance with Section 414(l) of the Code, Treasury
Regulation Section 1.414(l)-1 and Section 208 of ERISA, the full account balance
(including promissory notes evidencing all outstanding loans and subject to any
qualified domestic relations orders (QDROs) pursuant to Code Section 414(p)) of
such Transferred U.S. Employee as of the valuation date next preceding the date
of transfer, subject to each of the US Seller's and Buyer's reasonable
satisfaction that Seller's 401(k) Plan or Buyer's 401(k) Plan, as applicable, is
in compliance with all applicable laws and that such plan continues to satisfy
the requirements for a qualified plan under Section 401(a) of the Code and that
the trust that forms a part of such plan is exempt from tax under Section 501(a)
of the Code. Upon completion of a transfer of a Transferred U.S. Employee's
account balances, Buyer and Buyer's 401(k) Plan shall assume all liabilities of
the US Seller and its Affiliates under the Seller’s 401(k) Plan to provide
benefits to such Transferred U.S. Employee to the extent of the account balances
so transferred and neither the US Seller nor Seller's 401(k) Plan shall have any
liability whatsoever with respect to such benefits. Notwithstanding anything
herein to the contrary, the US Seller shall be permitted to amend Seller's
401(k) Plan as necessary in order to permit the actions contemplated herein.

 

20.6At Completion, the US Seller shall assign to the Buyer, and the Buyer shall
assume, all rights and obligations of the US Seller under that certain written
Employment Agreement between the US Seller and Michael Payne dated September 22,
2009 (the “Employment Agreement”), and the Buyer shall indemnify, defend and
hold harmless the Sellers from and against any and all liabilities of any nature
arising out of relating to said Employment Agreement after Completion.

 

21.Apportionments

 

21.1Save as may be provided for in paragraph 12 of Part 1 Schedule 9 of this
Agreement:

 

21.1.1all rent, rates, and other periodic outgoings relating to or payable or
accruing in respect of the UK Business down to and including the Transfer Date
shall be borne by the UK Seller and as from the Transfer Date shall be borne by
the Buyer. Such outgoings and amounts receivable shall if necessary be
apportioned accordingly provided that all outgoings specifically referable to
the extent of the user of any property or rights shall be apportioned according
to the extent of such user;

 

21.1.2any receivables apportioned to the Buyer under Clause 21.1 shall exclude
any amount in respect of output VAT referable to an invoice issued by the
Seller;

 

21.1.3all rent, rates, and other periodic outgoings relating to or payable or
accruing in respect of the US Business down to and including the Transfer Date
shall be borne by the US Seller and as from the Transfer Date shall be borne by
the Buyer. Such outgoings and amounts receivable shall if necessary be
apportioned accordingly provided that all outgoings specifically referable to
the extent of the user of any property or rights shall be apportioned according
to the extent of such user; and

 

21.1.4the apportionments to be made pursuant to this Clause 21 shall be agreed
between the Sellers and the Buyer as soon as practicable after Completion and in
any event within 28 days following Completion or failing agreement within such
28 day period such dispute in relation to the same shall be referred to an
independent chartered accountant appointed by agreement between the Buyer and
the Sellers and shall in default of agreement on his identity within 14 days of
nomination by either party to the other be appointed on the application of
either party by the President for the time being of the Institute of Chartered
Accountants in England and Wales. In reaching a decision such accountant shall
act as an expert and not as an arbitrator. His certificate shall (in the absence
of manifest error) be final and binding but if at any time prior to the giving
of his certificate agreement in writing is reached between the Buyer and the
Sellers as to some or on the matters in dispute such agreement shall be binding
on the Buyer and the Sellers and the expert shall be notified accordingly. Such
expert shall have power to determine by whom and in what proportions his fees
shall be paid.

 

 25 

 

 

22.Business Contracts

 

22.1All Business Contracts which can be assigned by the Sellers without the
consent of any third party shall be assigned to the Buyer with effect from the
Transfer Date.

 

22.2The Buyer shall observe, perform and fulfil all the obligations of the
Sellers falling due for performance after the Transfer Date under the Business
Contracts in accordance with their terms and accordingly the Buyer hereby
indemnifies the Sellers and shall keep the Sellers indemnified from and against
all (i) actions, (ii) proceedings, (iii) reasonably incurred costs, (iv)
damages, (v) claims and (vi) demands in respect of any failure to observe or
perform the terms of any of the Business Contracts after the Transfer Date.

 

22.3Insofar as any of the Business Contracts cannot be transferred to the Buyer
except by an assignment made with the consent of another party or by novation,
then (without prejudice to any other rights of the Buyer) the following
provisions shall apply:-

 

22.3.1this Agreement shall not constitute an assignment or an attempted
assignment of the relevant Business Contract if the assignment or attempted
assignment would constitute a breach of that Business Contract;

 

22.3.2the Buyer shall be responsible (at its own expense) for obtaining, and
shall use all reasonable endeavours to obtain, any such consent or novation;

 

22.3.3if and to the extent that no arrangements contained in Clauses 22.3.2 can
be made the parties shall use reasonable endeavours to procure that such
Business Contract is terminated without liability to either of them and neither
the Sellers nor the Buyer shall have any further obligation to the other
relating to such Business Contract.

 

22.4The Buyer shall, if a Seller shall so request, join in the execution of any
novation of any such Business Contract to the Buyer.

 

22.5Any form of novation or assignment entered into pursuant to Clauses 22.3 or
22.4 will provide:-

 

22.5.1for an undertaking from the Buyer with the persons, firms or companies
with whom the relevant Seller has entered into such Business Contracts to be
bound by the terms thereof in every way as if the Buyer was a party thereto in
lieu of that Seller;

 

22.5.2that such persons, firms and companies release and discharge the relevant
Seller from all claims and demands, whatsoever arising after the Transfer Date
in respect thereof; and

 

22.5.3that such persons, firms and companies accept the obligations of the Buyer
in every way as if the Buyer was named in such Business Contract as party
thereto in place of the relevant Seller and until such novation the Buyer shall
indemnify and keep the relevant Seller indemnified against any (i) losses, (ii)
reasonably incurred costs, (iii) damages or (iv) liabilities under or arising
from the Business Contracts after the Transfer Date.

 

22.6Nothing in this Agreement shall render the Sellers liable to the Buyer in
respect of any losses, costs, damages, expenses, or liabilities incurred by the
Buyer to any third party by reason of any of the Sellers carrying into effect
the provisions of this Clause 22.

 

23.Value Added Tax

 

23.1Save as otherwise provided in this Agreement the Consideration and all other
sums payable by the Buyer under this Agreement and all supplies (whether actual
or deemed) made under or pursuant to this Agreement are exclusive of VAT which
shall (where applicable) be payable in addition to the payments in question.

 

23.2The UK Seller and the Buyer intend that Article 5 of the Value Added Tax
(Special Provisions) Order 1995 ("Article 5") shall apply to the sale of the
Assets under this Agreement, so that the sale is treated as neither a supply of
goods nor a supply of services pursuant to the provisions of that article and
with a view to procuring that that article shall apply, the Buyer:-

 

 26 

 

 

23.2.1declares that it is duly registered in the UK for VAT purposes pursuant to
the VATA 1994;

 

23.2.2declares that with effect from Completion the Assets will be used by the
Buyer in carrying on the same kind of business as that carried on by the UK
Seller prior to Completion; and

 

23.2.3agrees to supply to the UK Seller prior to Completion evidence in such
form as the UK Seller may reasonably require that it has complied with the
undertakings in Clauses 23.2.1 and 23.2.2.

 

23.3If HM Revenue & Customs rule that VAT is chargeable on any supply by the UK
Seller under this Agreement, the Buyer shall pay to the UK Seller the amount of
that VAT and any related interest and penalties by the later of Completion and
five days after the UK Seller gives the Buyer written notice of the ruling.

 

23.4The relevant member of the Seller's Group shall issue to the Buyer a valid
VAT invoice in respect of any VAT payable in respect of a supply made under or
pursuant to this Agreement.

 

23.5If the Buyer fails to pay the amount of the VAT on the due date as specified
in a VAT invoice provided to the Buyer pursuant to Clause 23.4, it shall pay
interest on that amount from the due date until actual payment (excluding any
period for which interest indemnified under Clause 23.3 runs) at the rate of
4% per annum above the base rate for the time being of Barclays Bank Plc
compounded monthly.

 

23.6The UK Seller and the Buyer intend that section 49 of the Value Added Tax
Act 1994 shall apply to the sale of the Assets by the UK Seller under this
Agreement and accordingly the UK Seller shall preserve the VAT records for such
period as may be required by law and shall during that period permit the Buyer
or its agents reasonable access to them to inspect or make copies of them.

 

24.access to information

 

24.1For the period of three (3) years after Completion the Buyer shall make
available to the Sellers for inspection and (at the Sellers' own cost and
expense) copying the Records and any other records and documents relating to the
Business.

 

24.2For a period of 18 months after Completion the Buyer shall give to the
Sellers, subject to the payment by the Sellers of any costs reasonably incurred
by the Buyer, such information and assistance relating to the Business and the
Assets (including access to the employees of the Buyer employed in the Business
after Completion) as the Sellers may reasonably require for the purposes of
fulfilling their legal and/or regulatory obligations, and/or for dealing with
any costs, claims, or proceedings arising in respect of the Business and/or
Assets for the period prior to the Transfer Date.

 

24.3The Buyer acknowledges that the information relating to the affairs of the
Sellers supplied to the Buyer and/or to the Buyer’s professional advisers and,
without prejudice to the generality of the foregoing, any information comprised
in the accounting records and VAT records of the Business are strictly
confidential and will not without the Sellers' prior consent disclose any such
information to any other person, firm or company unless required in writing to
do so by any governmental authority.

 

25.Announcements

 

25.1Subject to Clause 25.2, neither the Buyer nor the Sellers shall make or send
any announcement, communication or circular relating to the subject matter of
this Agreement unless (i) such party has first obtained the other party's
written consent to the form and text of such announcement, such consent not to
be unreasonably withheld, (ii) as required by U.S. federal securities law , or
(iii) to the extent such disclosure is required by U.S. law or the Buyer’s
trading market’s regulations.

 

 27 

 

 

25.2Clause 25.1 does not apply to an announcement, communication or circular
required by law by the United Kingdom Listing Authority, the Financial Conduct
Authority, the London Stock Exchange Plc, US federal securities law, NASDAQ or
by any governmental authority, in which event the party required to make or send
such announcement, communication or circular shall, where practicable, first
consult with the other party as to the content of such announcement.

 

26.Notices

 

26.1Any notice or other communication pursuant to, or in connection with, this
Agreement shall be in writing in the English language and delivered by hand, or
sent by first class pre-paid recorded delivery post (air mail if overseas), to
the party due to receive such notice at its registered office from time to time
(or to such other address as may from time to time have been notified in writing
to the other party in accordance with this Clause 26.1) or by sending it by
email to the email address of the party concerned set out in this Clause 26.1,
or to such other email address as may from time to time have been notified in
writing to the other party in accordance with this Clause 26) (subject to the
original notice or communication being sent by post on the same day in the
manner specified above):-

 

UK Seller email address: Alison.unitt@vislink.com;

 

US Seller email address: Alison.unitt@vislink.com;

 

Guarantor email address: Alison.unitt@vislink.com;

 

Buyer email address: rbranton@mooersco.com.

 

26.2Subject to Clause 26.3, any notice or other communication shall be deemed to
have been served:-

 

26.2.1if delivered by hand, at the time of delivery;

 

26.2.2if sent by pre-paid first class recorded delivery post (other than air
mail), two days after posting it;

 

26.2.3if sent by air mail, six days after posting it;

 

26.2.4if sent by email (subject to the original notice or communication being
sent by post on the same day in the manner specified in Clause 26.1) one hour
after despatch subject to receipt during Working Hours.

 

26.3If a notice or other communication is given or deemed given at a time or on
a date which is not a Business Day, it shall be deemed to have been given on the
next Business Day.

 

26.4To prove service of a notice or other communication, in the case of a notice
or other communication sent by fax, it is sufficient to prove that the notice or
other communication was transmitted by email to the email address of the
relevant party set out or otherwise communicated to the other party in
accordance with Clause 26.1 above in the case of a notice or other communication
delivered by post, the envelope containing the notice or other communication was
properly addressed and posted.

 

27.entire agreement

 

27.1This Agreement (together with all documents executed pursuant to it)
constitutes the entire agreement between the parties in relation to its subject
matter and replaces and extinguishes all prior agreements, undertakings,
arrangements or statements (in whatever form) with respect to such subject
matter.

 

27.2The Buyer hereby acknowledges that it has not relied on any representation,
warranty or undertaking (whether written or oral) in relation to the subject
matter of this Agreement other than the Warranties.

 

 28 

 

 

27.3Without prejudice to the provisions of Clause 8 (Warranties) each party
irrevocably and unconditionally waives any rights it may have to claim damages
against the other for any misrepresentation (whether made carelessly or not) not
set out in this Agreement or for breach of any warranty not set out in this
Agreement unless misrepresentation was made fraudulently.

 

27.4Each party irrevocably and unconditionally waives any right it may have to
seek to rescind or terminate this Agreement on the basis of any
misrepresentation made by the other (whether made carelessly or not) not set out
in this Agreement unless such misrepresentation was made fraudulently.

 

27.5No future variation of this Agreement shall be effective unless made in
writing and signed by or on behalf of each party.

 

28.Further Assurance

 

For a period of twelve (12) months following the date of Completion the Sellers
at the reasonable cost of the Buyer shall do or procure the doing of all such
acts and things and/or execute or procure the execution of such documents in a
form satisfactory to the Buyer as the Buyer considers reasonably necessary for
the purpose of vesting the Business and the Assets in the Buyer or giving the
Buyer the full benefit of all the provisions of this Agreement.

 

29.Invalidity

 

If any provision of this Agreement is held to be unenforceable or illegal, in
whole or in part, such provision or part shall to that extent be deemed not to
form part of this Agreement but the enforceability of the remainder of this
Agreement shall remain unaffected.

 

30.Effect of Completion

 

This Agreement (and in particular the Warranties) in so far as any of its
provisions remain to be, or are capable of being, performed or observed, shall
remain in full force and effect after Completion.

 

31.Waiver

 

31.1The failure by the Buyer to exercise or delay in exercising any right or
remedy under this Agreement shall not constitute a waiver of the right or remedy
or a waiver of any other rights or remedies the Buyer may otherwise have and no
single or partial exercise of any right or remedy under this Agreement shall
prevent any further exercise of the right or remedy or the exercise of any other
right or remedy.

 

31.2The parties' rights and remedies contained in this Agreement are in addition
to, and not exclusive of, any other rights or remedies available at law.

 

32.Costs

 

33.The Buyer and the Sellers shall each pay its own costs in relation to the
negotiation, preparation, execution and implementation of this Agreement and of
each document referred to in this Agreement.

 

34.All transfer, documentary, sales, use, stamp, registration and other such
taxes and fees (including any penalties and interest) incurred in connection
with this Agreement and the other Transaction Documents shall be borne and paid
by the Buyer when due. The Buyer shall, at its own expense, timely file any tax
return or other document with respect to such taxes or fees (and the Sellers
shall provide reasonable cooperation with respect thereto as reasonably
requested by the Buyer).

 

35.Assignment

  

 This Agreement is personal to the parties and neither it nor any benefit
arising under it may be assigned without the prior written consent of the other
party and neither party shall purport to assign or transfer this Agreement.

 

 29 

 

 

36.Contracts (Rights of Third Parties) Act 1999

 

Except as expressly provided in this Agreement, a person who is not a party to
this Agreement shall have no rights under the Contracts (Rights of Third
Parties) Act 1999 to rely upon or enforce any term of this Agreement provided
that this does not affect any right or remedy of the third party which exists or
is available apart from that Act.

 

37.Counterparts

 

This Agreement may be executed in any number of counterparts and by each of the
parties on separate counterparts each of which when executed and delivered shall
be deemed to be an original, but all the counterparts together shall constitute
one and the same agreement.

 

38.Law and Jurisdiction and Service of Process

 

38.1This Agreement and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes and
claims) are governed by, and shall be construed in accordance with, English law.

 

38.2The parties hereby submit to the exclusive jurisdiction of the High Court of
England and Wales in relation to any matter, dispute or claim arising out of or
in connection with this Agreement, its implementation or effect or in relation
to its existence or validity (including non-contractual disputes or claims).

 

38.3The parties hereby agree that any legal proceedings may be served on them by
delivering a copy of such proceedings to them at their respective address set
out in this Agreement.

 

39.SERVICE OF PROCESS

 

39.1In relation to this Agreement each of:-

 

39.1.1US Seller appoints Vislink plc of Marlborough House, Charnham Lane,
Hungerford, Berkshire, RG17 0EY; and

 

39.1.2Buyer appoints Integrated Microwave Technology Ltd (company number
10523708) of Waterside House, Earls Colne Business Park, Colchester, United
Kingdom, CO6 2NS,

 

to be their respective agent for the receipt of service of Service Documents.
Each such party agrees that any Service Documents may be effectively served on
it in connection with any proceedings in England and Wales by service on its
agent effected in any manner permitted at that time by the Civil Procedure Rules
of England and Wales, save that the parties agree that service shall not be
permitted by e-mail.

 

39.2If an agent at any time ceases for any reason to act as such for a party,
the appointing party shall appoint a replacement agent having an address for
service in England or Wales and shall notify the other parties of the name and
address of the replacement agent. Failing such appointment and notification, any
other party shall be entitled, by notice to that appointing party, to appoint a
replacement agent to act on its behalf. The provisions of this Clause applying
to service on an agent apply equally to service on a replacement agent.

 

39.3A copy of any Service Document served on an agent shall also be sent
directly to the appointing party in accordance with the provisions of Clause 26
above. Failure or delay in so doing shall not prejudice the effectiveness of the
service of the Service Document.

 

SIGNED by or on behalf of the parties on the date which first appears in this
Agreement.

 

 30 

 

 

Schedule 1

 

Part 1 UK BUSINESS ASSETS AND PURCHASE PRICE

 

ASSET  PURCHASE PRICE        Property  $0         Fixed Plant  $1        
Moveable Equipment  $550,000         Stock  $6,060,000         Motor Vehicles 
$0         Business Contracts  $1         Trade Debtors  $8,800,000        
Business Information  $1         Intellectual Property Rights  $129,995        
Computer Systems  $220,000         Records  $1         Assumed Liabilities 
$(4,260,000)        All other items referred to in Clause 2.1 except the Stock 
$1         TOTAL  $11,500,000 

 

Part 2 US BUSINESS ASSETS AND PURCHASE PRICE

 

ASSET  PURCHASE PRICE        Property  $0         Fixed Plant  $1        
Moveable Equipment  $50,000         Stock  $5,100,000         Motor Vehicles 
$0         Business Contracts  $1         Trade Debtors  $3,330,000        
Business Information  $1         Intellectual Property Rights  $869,995        
Computer Systems  $170,000         Records  $1         Assumed Liabilities 
$(5,020,000)        All other items referred to in Clause 2.1 except the Stock 
$1         TOTAL  $4,500,000 

 

 31 

 

 

Schedule 2


 

THE EMPLOYEES

 

(A) UK BUSINESS EMPLOYEES

 

Vasilyeu, Andrei Bunton, Trevor Butcher, Ian Hallas, Craig Huynh, Suong Tue
Jackson, Ashley Mayers, Jamie Jones, Barry Lee, Alan Pearce, James Rouse, Martin
Rowe, Tudor Smith, David Tinworth, Michael Thomas, Robert Wagstaff, Stuart
Wartalowitz, Lukasz Williams, Paul Williamson, Robert Wright, Andrew
Kurshumlija, Ylli Reeves, Jason Whitworth, Craig Bell, Kathleen Batchford, Mark
Crabb, Richard Nag, Laying Barrel, Daniel Old ford, Carl Brown, Sharon
Cattermole, Trevor Chow, Michael Lewder, Chris Cobb, David Davies, Robert
Dawson, Steve Halls, Jeremy Harniman-Coote, Sharon Harvey, Kathleen Irvine,
David Lincoln, Stuart Rana, Faheem MacLachlan, Gavin Moore, Roger

 

 32 

 

 

Nguyen, Hau Pankiewicz, Pawel Parker, Sally Price, Tony Radomski, Karol
Jamarkatell, Suresh Hornett, Stephen Thurgood, Jack Tinham, Stuart Vianello,
Paolo Gouge, Sophie Kotecha, Rajiv Webb, Robert Farrar, James Wells, Jay
Gopakumaran Nair Saralabaiamma, Binoy Ijaz, Asad Makarov, Alexander Melville,
Dave Milston, Matthew Mowforth, Kim Rogers, Steve Rubin, Mark Walker, Samantha
Ashton-Potter, Fiona Bills, Philippa Canham, Antony Pike, Alexander Walton,
James Brown, Lisa Lane, Erica Morgan, Lorraine Young, Elaine Waller, Reine
Zipser, Dariusz Mann, Ben Darby, John Moss, Doug Patel, Kishor King, Robert
Mann, Julie Newbegin, Flori Robins, David Wood, Colin Cole, Philip Coward, Sam

 

 33 

 

 

Dalton, Chris Khambatta, Pritesh Mulcahy, John Simpkins, Adrian Watts, Martin
Swindells, Richard

 

(B) US BUSINESS EMPLOYEES

 

Adusumilli, Jitendra Bettencourt, Lee Bhamidi, Aditya Friedlander, Will Gao,
Wendy Grasso, Darin Jacobson, Steve Landers, Sean Mangeym, Vadim McCauslin,
Lucas Mudide, Kumar Paradiso, Ray Woodbury, Bruce Norridge, Paul Payne, Michael
Molina, Ivan Molina, Maria Pena-Marin, Jorge Baglio, Jim Arsenault, Claude
Bourassa, Cyndie Boyer, Rick Desmarais, Evan Dominick, Mike Fergusson, Doug
Finocchario, Mary Hall, Natalie Jensen, Brenda Johnson, Dwayne Kelly, Joe
Levasseur, Jim Medina, Manuela Rousseau, Paul Roy, Carol Silva, Genny Slawson,
Paul Thessen, Lauren True, Angela

 

 34 

 

 

McCulley, Eric Dennis, Kevin DiDio, Barbara Gibbons, Christopher Yarwood, Jamie
Larsen, Andy Morrissette, Bob Scott, Kimberly Sousa, Linda D'Arcangelo, Vance
Foley, Marci Furman, Paul Miller, Rich Schnell, Bryan Shaikh, Wasim Shane, Ray
Zhou, Tinei Zubiri, David

 

 35 

 

 

Schedule 3

 

WARRANTIES

 

(Clause 8)

 

1.CAPACITY AND AUTHORITY

 

Incorporation and existence

 

1.1The Guarantor and UK Seller are companies duly incorporated and validly
existing under English law.

 

1.2The US Seller is a company duly incorporated in the state of Delaware, United
States of America and validly existing under United States law.

 

Power and authority

 

1.3Subject to paragraph 3.6.3(a) of Part 1 Schedule 9 of this Agreement, the
Sellers have the legal right and full power and authority to execute and
deliver, and to exercise its rights and perform their respective obligations
under, this Agreement and all the documents which are to be executed by them at
Completion.

 

1.4Each of the Sellers has the legal right and full power and authority to carry
on the Business carried on by it.

 

Corporate action

 

1.5All corporate action required by the Sellers validly and duly to authorise
the execution and delivery of, and to exercise their rights and perform their
obligations under, this Agreement and all other documents which are to be
executed at the date of this Agreement has been duly taken.

 

2.ASSETS

 

Title and condition

 

All the Assets sold by a Seller are beneficially and (other than the Leased
Assets) are legally owned by that Seller free from any Encumbrance.

 

3.INSURANCE

 

3.1A list of all current insurance and indemnity policies (the "Policies")
relating to the Business and the Assets has been disclosed in writing to the
Buyer.

 

3.2Details of all insurance claims relating to the Business and Assets made over
the last two years are set out in the Disclosure Letter.

 

4.CONTRACTS

 

Types of Contracts

 

Save as disclosed in the Disclosure Letter none of the Material Business
Contracts:-

 

4.1.1was entered into otherwise than in the ordinary and usual course of the
Business or by way of a bargain at arm's length;

 

4.1.2is an agreement or arrangement whereby the relevant Seller is a member of a
joint venture, consortium, partnership or incorporated or unincorporated
association (other than bona fide trade associations);

 

 36 

 

 

4.1.3is an agreement or arrangement which restricts the freedom of each of the
Sellers to carry on the whole or any part of the Business in any part of the
world in such manner as it thinks fit.

 

4.2For the purposes of this paragraph 4, the term "Material Business Contracts"
means the Contracts the Business has entered into with its top 10 customers and
suppliers by revenue in 2015.

 

5.INSIDER AGREEMENTS

 

There are no agreements or arrangements affecting the Business to which the
Sellers are a party and in which any of the directors of the Sellers are
interested.

 

6.INTELLECTUAL PROPERTY

 

In this paragraph 6 "Owned Intellectual Property" shall mean all registered
Intellectual Property Rights and all unregistered Intellectual Property Rights
material for the carrying on of the UK Business and/or the US Business.

 

6.1The only warranties in this Agreement that apply to Intellectual Property are
those set out in this paragraph 6.

 

6.2Part 1 of Schedule 8 contains a list of (a) all registered Intellectual
Property Rights material for the carrying on of the UK Business and (b) all
registered Intellectual Property Rights material for the carrying on of the US
Business and in each case owned by a Seller and/or the Guarantor.

 

6.3A Seller and/or the Guarantor is the sole legal and beneficial owner of the
Owned Intellectual Property free from all Encumbrances.

 

6.4In respect of all registered Owned Intellectual Property or Owned
Intellectual Property that is subject to application for registration all
application, filing, registration and renewal fees have been paid as and when
due. So far as the Sellers are aware none of the registrations or applications
included in the Owned Intellectual Property is subject to amendment, challenge,
removal or surrender.

 

6.5Part 2 of Schedule 8 (Intellectual Property) contains details of all material
IP Licences.

 

6.6No notice to terminate any of the IP Licences has been given or threatened
and so far as the Sellers are aware there are no circumstances which may give
rise to a right under any IP Licence for either party to terminate such IP
Licence.

 

6.7So far as the Sellers are aware, none of the processes and methods employed,
the business conducted, the services provided or the products manufactured, used
or dealt with by the Sellers in connection with the Business infringes any
Intellectual Property of any third party.

 

6.8So far as the Sellers are aware there exists no actual or threatened
infringement of any of the Owned Intellectual Property or, so far as the Sellers
are aware, any circumstance likely to constitute such an infringement.

 

6.9The Sellers have not disclosed or agreed to disclose any material
Confidential Information or Know How which is confidential in nature to any
person other than (i) to their employees who are bound by obligations of
confidence or (ii) properly in the ordinary and usual course of business; or
(iii) under obligations of confidence.

 

7.IT

 

7.1The only warranties in this Agreement that apply to Computer Systems and
software are those set out in this paragraph 7.

 

7.2A description of the Computer Systems is set out in the Disclosure Letter,
together with details of the Company's disaster recovery plan.

 

 37 

 

 

7.3The Computer Systems:

 

7.3.1are in operating order; and

 

7.3.2have adequate capacity (considering the nature, size and resources of the
Business) for the present needs of the Business.

 

7.4So far as the Sellers are aware, the Computer Systems are either owned or
properly licensed or leased to the Sellers.

 

7.5Details of all software comprised in the Computer Systems which is written or
commissioned, or owned, by the Sellers is set out in Part 3 of Schedule 8.

 

7.6Details of all software licences (other than licences for standard packaged
software) in respect of software used in the Business have been disclosed. So
far as the Sellers are aware, the Sellers have not materially breached the terms
of any such licence and no notices of breach or termination have been served on
or by the Sellers in respect of any such licence.

 

7.7The domain names listed in Schedule 8 are all the domain names used in the
Business as presently carried on (the "Domain Names").

 

8.INSOLVENCY

 

8.1No order has been made or petition presented or resolution passed for the
winding up of the Sellers or for the appointment of a provisional liquidator to
any of the Sellers or for an administration order in respect of any of the
Sellers.

 

8.2No receiver or manager has been appointed by any person of the whole or any
part of the business or assets of any of the Sellers.

 

8.3No voluntary arrangement has been proposed under section 1 of the Insolvency
Act 1986 in respect of any of the Sellers and no compromise or arrangement has
been proposed, agreed to or sanctioned under Part 26 of the Act in respect of
any of the Sellers.

 

8.4There is no unfulfilled or unsatisfied judgement or court order outstanding
against any of the Sellers.

 

9.EMPLOYEES

 

Particulars of Employees

 

9.1There are no employees other than the Employees employed in the Business, and
none of the Sellers have offered employment in the Business to any other person.

 

9.2The Disclosure Letter contains complete and accurate particulars for each
Employee in respect of the following:

 

9.2.1Name;

 

9.2.2Age;

 

9.2.3Date of commencement of employment and date of commencement of continuous
employment;

 

9.2.4Scale or rate of remuneration or the method of calculating remuneration;

 

9.2.5The intervals at which remuneration is paid;

 

9.2.6Terms and conditions relating to:

 

 38 

 

 

(a)hours of work (including any terms and conditions relating to normal working
hours);

 

(b)entitlement to holidays, including public holidays, and holiday pay
(including details of holiday pay payable on termination); and

 

(c)incapacity for work due to sickness or injury, including any provision for
sick pay.

 

9.2.7Notice period (to be given and received by each Employee);

 

9.2.8The title of the job which each Employee is employed to do or a brief
description of the work for which he is employed;

 

9.2.9Where the employment is not expected to be permanent, the period for which
it is expected to continue or, if it is for a fixed term, the date when it is to
end;

 

9.2.10Either the place of work or, where the Employee is required or permitted
to work at various places, an indication of that;

 

9.2.11Where any Employee is required to work outside the United Kingdom for a
period of more than one month –

 

(a)The period for which he is to work outside the United Kingdom;

 

(b)The currency in which remuneration is to be paid while he is working outside
the United Kingdom;

 

(c)Any additional remuneration payable to him, and any benefits to be provided
to or in respect of him, by reason of his being required to work outside the
United Kingdom, and

 

(d)Any terms and conditions relating to his return to the United Kingdom;

 

9.2.12Disciplinary rules or disciplinary or dismissal procedures;

 

9.2.13Name or description of a person to whom an Employee can apply if
dissatisfied with any disciplinary or dismissal decision taken relating to him,
and the manner in which any such application should be made;

 

9.2.14Name or description of a person to whom an Employee can apply for the
purpose of seeking redress of any grievance relating to his employment, and the
manner in which any such application should be made.

 

9.3Each Employee is employed solely by one of the Sellers and not by any other
person or jointly with any other person. Each Employee is employed exclusively
in the Business.

 

Terms and Conditions

 

9.4Copies of all standard terms and conditions of employment between the UK
Seller and the Employees are detailed in the Disclosure Letter.

 

Termination

 

9.5No Employee will be entitled as a result of or in connection with this
Agreement or the transfer of the Business pursuant to this Agreement to
terminate his employment with the Sellers or to receive any payment, reward or
benefit of any kind.

 

 39 

 

 

Accrued and Potential Liabilities

 

9.6So far as the Sellers are aware, no Employee has any material claim,
outstanding or contingent or anticipated, against the Sellers arising out of an
act or omission by the Sellers on or before the date of this Agreement.

 

9.7So far as the Sellers are aware, none of the Employees is in breach of his
contract of employment or any other obligation or duty he owes to the Sellers.

 

9.8No Employee has any current disciplinary sanction in force against him or is
currently or has been within the last 2 years the subject of any disciplinary
investigation or procedure.

 

9.9None of the Employees has brought any court or tribunal case, claim or action
against the Sellers within the last 2 years, and the Sellers do not have
reasonable grounds to believe that any of the Employees may bring any court or
tribunal case, claim or action against the Buyer arising out of their employment
with the Sellers.

 

10.SHARE INCENTIVES

 

Other than the share awards set out in the Disclosure Letter, no Employees hold
outstanding options or awards related or linked to Shares or to the shares of
any member of the Sellers' Group.

 

11.TAXATION

 

Disputes

 

11.1The Sellers are not involved in any dispute with HM Revenue & Customs, the
U.S. Internal Revenue Service, or U.S. Customs and Border Protection concerning
any matter likely to materially adversely affect the Business.

 

12.UK PENSIONS

 

12.1The UK Pension Scheme and the Life Assurance Scheme are the only agreements
or arrangements under which the UK Seller has or could have any liability for
the purposes of providing benefits on retirement or death in respect of the UK
Employees.

 

12.2Particulars of the contributions payable to the UK Pension Scheme and the
benefits payable under the Life Assurance Scheme in respect of the UK Employees
have been disclosed.

 

12.3All benefits under the UK Pension Scheme are calculated on a defined
contribution basis only.

 

12.4All amounts payable to and in respect of the UK Pension Scheme and the Life
Assurance Scheme in respect of the UK Employees which fell due prior to
Completion have been paid.

 

13.US EMPLOYEE BENEFITS

 

Warranties - Employee Benefits Matters

 

13.1The US Seller maintains, sponsors, contributes to, or is required to
contribute to the following U.S. Benefit Plans primarily for the benefit of
employees in the United States: (i) medical insurance, (ii) prescription drug
insurance, (iii) Section 125 plan with premium conversion, medical flexible
spending and dependent care flexible spending accounts, (iv) HRA, (v) dental
insurance, (vi) short term disability insurance, (vii) long term disability
insurance, (viii) life insurance, (ix) voluntary life insurance, (x) accidental
death & dismemberment, (xi) paid time off, (xii) 401(k) plan, (xiii)
international share incentive plan, (xiv) 2008 long term incentive plan.

 

13.2No U.S. Benefit Plan is subject to Title IV of ERISA or is otherwise a
defined benefit plan as defined in Section 3(35) of ERISA (a “Title IV Plan”)
and the US Seller has never sponsored, maintained or contributed to a Title IV
Plan.

 

 40 

 

 

13.3No U.S. Benefit Plan is or has been a multiemployer plan within the meaning
of Section 3(37) of ERISA (a “Multiemployer Plan”) and the US Seller has never
sponsored, maintained or contributed to a Multiemployer Plan.

 

13.4Each U.S. Benefit Plan has at all times and in all material respects been
maintained and administered in compliance with its terms and all applicable
provisions of the Code, ERISA and other applicable law. Other than routine
claims for benefits, there are no actions, audits, investigations, suits, or
claims pending or, to the knowledge of the US Seller, threatened, against any
U.S. Benefit Plan or any fiduciary thereof or against the assets of any U.S.
Benefit Plan.

 

13.5Each U.S. Benefit Plan which is intended to be “qualified” within the
meaning of Section 401(a) of the Code has been determined by the IRS to be so
qualified and such determination has not been modified, revoked, or limited and,
no circumstances have occurred that would materially and adversely impact the
tax-qualified status of any such U.S. Benefit Plan.

 

13.6None of the U.S. Benefit Plans provides health, life or other benefits to
current employees or retirees of the U.S. Seller or their spouses or other
dependents following retirement or other termination of employment (other than
as required under Section 4980B of the Code or similar state law).

 

13.7All contributions required to have been made under any U.S. Benefit Plan or
by Law have been timely made.

 

13.8Except as set forth in this Agreement, neither the execution of this
Agreement nor any of the transactions contemplated by this Agreement will
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any current or former manager, officer, employee, independent
contractor or consultant of the US Seller to severance pay or any other payment;
(ii) accelerate the time of payment, funding or vesting, or increase the amount
of compensation due to any such individual; (iii) limit or restrict the right of
the US Seller to merge, amend or terminate any U.S. Benefit Plan; (iv) increase
the amount payable under or result in any other material obligation pursuant to
any U.S. Benefit Plan; or (v) result in “excess parachute payments” within the
meaning of Section 280G(b) of the Code.

 

13.9Each U.S. Benefit Plan that is subject to Section 409A of the Code has been
operated in compliance with such section and all applicable regulatory guidance
(including notices, rulings and proposed and final regulations).

 

Warranties - Employment Matters

 

13.10With respect to Target U.S. Employees, all compensation, including wages,
commissions and bonuses, which were due and payable on or prior to Completion to
employees, independent contractors or consultants of the US Seller for services
performed on or prior to Completion have been paid when due and except as
otherwise disclosed, and except for payments which are due after Completion,
there are no outstanding agreements, understandings or commitments of the US
Seller with respect to any compensation, commissions or bonuses.

 

13.11With respect to Target U.S. Employees, the US Seller (i) is not party to or
bound by any collective bargaining agreement or any other contract, agreement,
or relationship with any labour organization or union or similar representative
of employees; (ii) is not party to any settlement agreement, consent decree or
other agreement containing continuing compliance or reporting obligations
entered into to resolve any labour or employment matter. Further, there are no
pending or, to the knowledge of the US Seller, threatened strikes, work
stoppages, slowdowns, unfair labour practice charges or complaints, or other
similar labour disputes, and no such disputes have occurred within the past five
(5) years; and to the knowledge of the US Seller, there are no ongoing or
threatened union organizing or decertification activities or campaigns involving
any of the employees of the US Seller, and no such activities have taken place
in the past five (5) years.

 

13.12Except as otherwise would not, individually or in the aggregate, have a
material adverse effect on the US Business, and except for any obligations of
the US Seller and/or Buyer in connection with the termination of US employees by
the US Seller upon Completion, including without limitation, any required
compliance with the federal Worker Adjustment and Retraining Notification (WARN)
Act or any state equivalent of the WARN Act, the US Seller is in compliance with
all material obligations (if any) regarding laws, governmental orders,
agreements, contracts and policies relating to the employment of its employees,
including all such laws and governmental orders relating to wages, hours,
collective bargaining, hiring, compensation, benefits, terms and conditions of
employment, termination of employment, employment discrimination, immigration,
disability, civil rights, employee classification, occupational safety and
health, workers’ compensation, and pay equity. Except as otherwise would not,
individually or in the aggregate, have a material adverse effect on the US
Business, the US Seller has not been the subject of any order or action relating
to employment of its employees during the past five (5) years.

 

 41 

 

 

Schedule 4

 

LIMITATIONS ON SELLERS' LIABILITY

 

(Clause 9)

 

1.DEFINITIONS USED IN THIS SCHEDULE

 

In this Schedule:-

 

"Claim" means any claim (whether in contract, tort, misrepresentation or
otherwise) made by the Buyer for breach of any of the Warranties or any other
provision of this Agreement     "Benefit" means a payment, discount, credit,
relief, indemnity, saving or other similar benefit, including any Tax Relief    
"Event" means any event, act, transaction, arrangement, default or omission,
including, without limitation, the receipt or accrual of any income or gains or
any distribution, failure to distribute, cessation or commencement of business,
acquisition, disposal, transfer, payment, loan or advance     "Tax Authority"
means any government, state or other fiscal, revenue, customs or excise
authority, body or official having functions in relation to tax     "Tax Relief"
means any relief, allowance, deduction, exemption or set-off relevant to the
computation of any liability for Tax or any credit against Tax or right to
repayment of Tax     "Tax Warranties" means the warranties contained in
paragraph 11 of Schedule 3

 

2.LIMITATIONS ON QUANTUM

 

2.1The Sellers shall have no liability whatsoever in respect of any Claim
unless:-

 

2.1.1the liability of the Sellers in respect of an individual Claim (or series
of related Claims with respect to related facts or circumstances) exceeds
$50,000 (excluding interest and costs) (a "Qualifying Claim"); and

 

2.1.2the aggregate amount of the liability of the Sellers for all such
Qualifying Claims exceeds $250,000 (in which event the Sellers shall be liable
for the initial $250,000 plus the excess over $250,000).

 

2.2The total aggregate amount of the liability of the Sellers in respect of all
Claims shall not in any event exceed $6,000,000 (including all reasonable (i)
legal and other professional fees and (ii) expenses paid by the Sellers).

 

3.Time Limits for Bringing Claims

 

3.3Subject to paragraph 3.4 below, the Sellers shall have no liability for a
Claim unless it receives from the Buyer written notice of the Claim (specifying
in reasonable detail the matter giving rise to the Claim, the nature of the
Claim and the amount claimed), on or before the date which is eighteen (18)
months following Completion.

 

 42 

 

 

3.4The Sellers shall have no liability for a claim for breach of any Tax
Warranties unless it receives from the Buyer written notice of the Claim
(specifying in reasonable detail the matter giving rise to the Claim, the nature
of the Claim and the amount claimed), which is served in accordance with Clause
26 on or before the third (3rd) anniversary of Completion.

 

3.5Any Claim which has been made against the Sellers (and which has not been
previously satisfied, settled or withdrawn) shall be deemed to have been
withdrawn and shall become fully barred and unenforceable on the expiry of the
period of twelve (12) months commencing on the date on which notice of the Claim
was given to the Sellers in accordance with paragraphs 3 or 3.4 (as the case may
be), unless:-

 

3.5.1legal proceedings in respect of the Claim shall have been properly issued
and validly served on the Sellers; or

 

3.5.2in the case of a claim based on a contingent liability, that contingent
liability has become an actual liability.

 

For the avoidance of doubt "served" in this Clause means the date when actual
and not deemed service takes place in accordance with and on the date of
executing the "step required" for the chosen "method of service" as set out in
Civil Procedure Rule 7.5.

 

4.General Exclusions on Liability

 

4.1The Sellers shall have no liability whatsoever in respect of a Claim if and
to the extent that:-

 

4.1.1the Claim is attributable (in whole or in part) to any Event after
Completion which is outside the ordinary course of business or is required to be
carried out pursuant to a legally binding agreement entered into prior to
Completion or to comply with a court judgment given prior to Completion by or
involving any member of the Buyer's Group or any of their respective officers,
employees or agents;

 

4.1.2the Claim arises or is increased as a result of, or is otherwise
attributable to, the passing or coming into force of, or any change in:-

 

(a)any law, rule, regulation, directive, interpretation of the law or any
administrative practice of any government, governmental department, agency or
regulatory body; or

 

(b)any increase in the rates of Tax or any imposition of Tax or the withdrawal
or amendment of any practice previously published by a Tax Authority,

 

in any such case occurring after the date of this Agreement and not actually or
prospectively in force at the date of this Agreement.

 

4.1.3the Claim arises or is increased as a result of, or is otherwise
attributable to, any changes made after Completion in:-

 

(a)the accounting policies or accounting or commercial practices of the Buyer;
or

 

(b)any Tax reporting practice or the length of any accounting period for Tax
purposes of the Buyer.

 

4.1.4the matter giving rise to the Claim arises (in whole or in part) from any
Event before or after Completion at the request or direction of, or with the
acquiescence or consent of, any member of the Buyer's Group or an authorised
representative or professional adviser of any member of the Buyer's Group;

 

4.1.5any member of the Buyer's Group fails to act in accordance with paragraph 6
in connection with the matter giving rise to the Claim;

 

 43 

 

 

4.1.6the matter giving rise to the Claim was allowed, provided for or reserved
in the Accounts or was specifically referred to or taken into account in the
Accounts or in the notes to the Accounts;

 

4.1.7the amount by which any liability or contingency (including any provision
against liabilities) included in the Accounts is overstated or by which the
value of any asset has been understated or is not included in the Accounts;

 

4.1.8the Buyer receives any benefit or Relief which would not have arisen but
for the matter which is the subject of the Claim;

 

4.1.9the Claim is based upon a liability which is contingent only unless and
until such contingent liability becomes an actual liability and is due and
payable;

 

4.1.10the matter giving rise to the Claim arises or is increased as a result of,
or is otherwise attributable to, any expression of opinion or future intention
or any forecast, speculation, assessment, illustration, projection, budget,
estimate or advice in each case, held, made, prepared, provided or given (as the
case may be) by or on behalf of any of the Sellers;

 

4.1.11the Buyer assigns or purports to assign any of its rights under this
Agreement without the Sellers' prior written consent.

 

4.1.12The limitations set out in this Schedule 4 shall not apply to any Claim
which arises from the gross negligence or wilful misconduct on the part of the
Sellers.

 

5.No Liability if Loss is Otherwise Compensated

 

5.1The Buyer shall not be entitled to recover more than once in respect of the
same circumstances giving rise to a Claim.

 

5.2In assessing any damages or other amounts recoverable for any Claim there
shall be taken into account any corresponding savings by, or net benefit to, any
member of the Buyer's Group.

 

5.3The Buyer shall procure that each member of the Buyer's Group shall take all
reasonable steps to avoid and/or mitigate the Sellers' liability under this
Agreement.

 

5.4Nothing in this paragraph 5 shall in any way restrict or limit the general
obligation at law of the Buyer to mitigate any loss or damage which it may
suffer in consequence of any matter giving rise to any Claim.

 

6.Conduct of Claims

 

6.1If any member of the Buyer's Group becomes aware of any claim against it or
any other matter which might give rise to a Claim the following provisions shall
apply:-

 

6.1.1the Buyer shall as soon as is reasonably practical (and in any event in a
case involving an assessment with a time limit for appeal, 2 weeks prior to
expiry of that time limit, and otherwise within 2 weeks of the Buyer becoming
aware of such claim or matter) give detailed written notice to the Sellers of
the matter and thereafter shall regularly consult with the Sellers with respect
to the matter;

 

6.1.2the Buyer shall provide, and shall procure that each member of the Buyer's
Group will provide, to the Sellers and the Sellers' professional advisers access
on reasonable notice to premises, personnel and to all relevant assets,
documents, records and information within the power, possession or control of
the Buyer's Group for the purpose of investigating the matter and/or enabling
the Sellers to take such action as is referred to in paragraph 6.1.5(a);

 

6.1.3the Buyer shall and shall procure that all other members of the Buyer's
Group retain and preserves all relevant assets, documents, records and
information within the power, possession or control of the Buyer's Group of, or
relating to the Company which are or may be relevant in connection with any
Claim for so long as any actual or prospective Claims remain outstanding;

 

 44 

 

 

6.1.4the Sellers shall at no cost be entitled to copies of any of the documents
or records, and to photograph any premises or assets, referred to in
paragraph 6.1.2 or 6.1.3;

 

6.1.5the Buyer shall and shall procure that each member of the Buyer's Group
will:-

 

(a)take such action and institute such proceedings, and give such information
and assistance, as the Sellers may reasonably request to dispute, resist,
appeal, compromise, defend, remedy or mitigate the matter;

 

(b)not make, and shall procure that no member of the Buyer's Group shall make,
any admission of liability in respect of or compromise or settle any claim
without the prior written consent of the Sellers; and

 

(c)in connection with any proceedings related to the matter (other than against
the Sellers) use professional advisers nominated by the Sellers and, if the
Sellers so request, permit the Sellers to have exclusive conduct of the
negotiations and/or proceedings,

 

provided that in each case the Sellers shall indemnify each member of the
Buyer's Group for all reasonable costs and expenses properly incurred as a
result of any request or nomination by the Sellers.

 

6.2The Buyer shall not submit any document or correspondence to a Tax Authority
where the Buyer should reasonably have been aware that such document would give
rise to a claim under the Tax Warranties without affording the Sellers the
opportunity to comment on such document or correspondence and without taking
into account the Sellers' reasonable comments thereon.

 

7.Recovery from Third Parties

 

7.1Where the Sellers or the Buyer (or any other member of the Buyer's Group) is
or maybe entitled to recover a Benefit from a third party (including any tax
authority) which is referable to a fact, matter, event or circumstance giving
rise to a Claim (a "Third Party Claim") whether before or after the Sellers have
made payment hereunder), the Buyer shall (or, as appropriate, shall procure that
the other members of the Buyer's Group shall):-

 

7.1.1as soon as is reasonably practical (and in any event within 2 weeks of the
Buyer becoming aware of such Third Party Claim) give detailed written notice to
the Sellers of the matter or Benefit and thereafter shall regularly consult with
the Sellers with respect to the matter;

 

7.1.2before seeking to recover any amount from the Sellers under this Agreement
first take all such steps as the Sellers shall reasonably request (whether by
way of a claim against its insurers or otherwise and including but without
limitation proceedings or otherwise as the Sellers may reasonably require) to
enforce a Third Party Claim or recover a Benefit;

 

7.1.3take such action and institute such proceedings and give such information
and assistance as the Sellers may reasonably request to enforce against any
person (other than the Sellers) the rights of any member of the Buyer's Group in
relation to any Third Party Claim provided that the Sellers shall indemnify each
member of the Buyer's Group for all reasonable costs and expenses properly
incurred as a result of any request or nomination by the Sellers.

 

7.2Where the Buyer (or any other member of the Buyer's Group) recovers a Benefit
from a third party (including any Tax Authority) which is referable to a fact,
matter, event or circumstance giving rise to a Claim or obtains a Benefit which
is so referable (whether before or after the Sellers have made payment
hereunder), the Buyer shall (or, as appropriate, shall procure that another
member of the Buyer's Group shall) pay to the Sellers an amount equal to the
amount of the Benefit (less any reasonable costs incurred in recovering or
obtaining such Benefit and any tax actually suffered thereon) to the extent that
such amount does not exceed the aggregate payments previously made by the
Sellers in respect of all Claims. Any amount not so paid to the Sellers shall be
carried forward and set off against any future Claims.

 

 45 

 

 

8.insurance

 

If at any time after Completion the Sellers wish to insure all or any part of
its liability in respect of Claims, the Buyer shall provide such information as
any prospective insurer or broker may reasonably require before effecting such
insurance.

 

9.Knowledge

 

The Buyer confirms on behalf of itself and as trustee for each member of the
Buyer's Group that at the date of this Agreement it is not aware of any material
breach of Warranty or of any circumstances which might give rise to a Claim.

 

10.construction of warranties

 

Reference in a Warranty to the Sellers "having received notice" or "having been
put on notice" or any similar expression shall be constructed as a reference to
written notice having been received by a director of the relevant Seller as
appropriate.

 

11.remediable breaches

 

The Sellers shall not be liable for a Claim to the extent that the fact, matter,
event or circumstance giving rise to such Claim is remediable and is remedied by
or at the expense of the Sellers within 60 days of the date upon which notice of
such claim is given to the Sellers.

 

12.limitations on quantum

 

The total aggregate amount of the liability of a Seller in respect of all Claims
shall not in any event exceed the amount set opposite his name in column 2 of
the table below (including all legal and other professional fees and expenses
paid by the Sellers) and the individual liability of each Seller in respect of
any Claim shall be apportioned as between each Seller in the proportions set out
in column 3 of the table and his liability shall not exceed such relevant
proportions in respect of any Claim:-

 

(1)

Seller

 

(2)

Individual Maximum

Liability

  

(3)

Respective Proportions

  Vislink International Limited  $3,000,000    50% Vislink Inc.  $3,000,000  
 50%

 

13.action against all sellers

 

Save in the case of fraud or dishonesty on the part of a Seller, the Buyer shall
not be entitled to enforce a Claim or other right in respect of which the
Sellers have several liability (a "Several Claim") against a Seller unless the
Buyer is using its reasonable endeavours to bring and enforce such Several Claim
against the other Sellers and in each case in their respective proportions set
out in column 3 of the table above.

 

 46 

 

 

Schedule 5

 

THE BUYER'S WARRANTIES

 

(Clause 10)

 

1.The Buyer has the requisite power and authority to enter into and perform its
obligations under this Agreement and the other documents which are to be
executed by the Buyer at Completion (the "Buyer's Completion Documents").

 

2.This Agreement constitutes, and the Buyer's Completion Documents will when
executed by the Buyer constitute, valid and binding obligations of the Buyer in
accordance with their respective terms.

 

3.The execution and delivery of, and the performance by the Buyer of its
obligations under this Agreement and the Buyer's Completion Documents will not:-

 

3.1result in a breach of any provision of the memorandum or articles of
association of the Buyer;

 

3.2result in a material breach of, or constitute a material default under, any
instrument to which the Buyer is a party or by which the Buyer is bound and
which is material in the context of the transactions contemplated by this
Agreement;

 

3.3result in a breach of any order, judgment or decree of any court or
governmental agency to which the Buyer is a party or by which the Buyer is bound
and which is material in the context of the transactions contemplated by this
Agreement; or

 

3.4require the Buyer to obtain any consent or approval of, or give any notice to
or make any registration with, any governmental or other authority which has not
been obtained or made at the date of this Agreement both on an unconditional
basis and on a basis which cannot be revoked (save pursuant to any legal or
regulatory entitlement to revoke the same other than by reason of any
misrepresentation or misstatement).

 

4.All written information supplied by any member of the Buyer's Group or any of
their respective advisers to any of the Sellers or their advisers in connection
with the Proposed Transaction was when given and remains true, complete and
accurate in all material respects.

 

5.The Buyer has immediately available on an unconditional basis the necessary
cash resources to meet its obligations under this Agreement and the Transaction
Documents to be executed by the Buyer at Completion (assuming that the Sellers
are not in breach of its obligations thereunder).

 

6.In relation to the Buyer:-

 

6.1no resolution has been passed, no petition has been presented that has not
been withdrawn and no order has been made, for winding up;

 

6.2no notice of intention to appoint an administrator has been filed and no
application for the appointment of an administrator has been made by the Buyer,
any of the Buyer's directors or any creditor of the Buyer;

 

6.3no administrative receiver, receiver, administrator, liquidator or
provisional liquidator has been appointed and no Encumbrance has been enforced;
and

 

6.4no floating charge has crystallised and no holder of a qualifying floating
charge has taken any steps pursuant to the Insolvency Act 1986 to enforce such
security.

 

6.5As at the date of this Agreement the Buyer has available to it the full
amount of the Consideration (being $16 million) on a fully committed basis.

 



 47 

 

 

Schedule 6

 

FINANCE AGREEMENTS

 

Part 1– UK (COLCHESTER)

 

Number   Finance Agreement   Date           1.   Biffa Waste Management  
23/09/16           2.   Tower Coffee Machine   29/02/16           3.   Calor Gas
Agreement   29/05/13           4.   Records Management and Storage Agreement  
21/08/15           5.   Regional Pest Services Ltd   21/08/15           6.  
Anther Security Annual Maintenance  - letter re prices   23/11/15             7.
  SSE (Electricity) contract rates   07/03/16           8.   Tankscout
Quotation     17/09/16           9.  

Vehicle Lease Agreement:

 

9.1.1 Ford S Max YD16 EHE

 

9.1.2 Vauxhall Vivaro KX16 TEO

 

9.1.3 Vauxhall Vivaro KX16 TXF 

  April 2016           10.   ByAir Conditioning Ltd Quotation   07/09/16        
  11.   Simply Washrooms Services Agreement   21/09/16

 

Part 2 – US

 

Number   Finance Agreement   Date           1.   Photocopier – IKON            
  2.   Mail franking machine – Pitney Bowes    

 

 48 

 

 

Schedule 7

 

MOTOR VEHICLES

 

UK Vehicles (All of these are financed through Lex Autolease 8.2.16)   Ford S
Max YD16 EHE         Vauxhall Vivaro KT16 TKF         Vauxhall Vivaro KT16 TEO  
      US Vehicles           Chevy Suburban           2005 Scion    

 

 49 

 

 

Schedule 8

 

INTELLECTUAL PROPERTY rights

 

Part 1 

 

TRADE MARKS

 

TRADE MARK   JURISDICTION   NUMBER   CLASS   PROPRIETOR                  
VISLINK   UK   3089282   9, 37, 38, 42, 45   Vislink Plc                  
VISLINK   UAE   240771   9   Vislink Plc                   VISLINK  
International designating China, EU and Singapore   1273800   9, 37, 38, 42, 45
  Vislink Plc                   VISLINK   US   86089531 (application)   9, 38  
Vislink, Inc                   [pg57img1_ex10-1.jpg]   UK   2270020   9  
Vislink International Limited                   [pg57img2_ex10-1.jpg]   UK  
2212528   9,37,38,42   Vislink Plc                   LIVEGEAR   US   85521533  
38   Vislink Inc

 

DOMAIN NAMES

 

advent-comm.co.uk adventcomms.com adventcommunications.co.uk
amplifiertechnology.co.uk amplifiertechnology.com continental-microwave.com
continental-microwave.co.uk gigawave.co.uk linkres.co.uk linkresearch.co.uk
visilink.com vislink.com vislink.co.uk vislink.info vislinkdev.co.uk
vislinkmobile.com vislinkplc.com

 

 50 

 

 

Part 2: 

 

IP LICENCES

 

Third party licence

 

AAC Patent Licence Agreement - Via Licencing Corporation - 25.10.15

 

 51 

 

 

Part 3

 

it contracts

 

Company   Site   Account Number   Description ACC Business   USANA   1197981  
Anaheim CA Internet connection 12MB Adobe Creative Cloud   UK         Altium  
UK         AT&T   USBIL   ?VLKxx2016   Livegear (Ray Paradiso) AutoCAD LT   UK  
      AWR   UK         Comcast   USBIL   8773102570280547   70/20MBit  Billerica
Wireless Comcast   USBIL   8773102570386310   Livegear (Ray Paradiso) Comcast  
USBIL   8773102570407025   Manufacturing/Test (final product test), Doug
Ferguson Comcast   USBIL   8773102570392854 / 930873849   200MBit Internet
EarthLink   USBIL   1648714   Analog lines, Jim to reduce if possible emagine  
USBIL       vislink.com FTP (Jim looking to replace with cheaper service)
Interoute   UKCOL   50479   SIP Trunk (SID: VISL0/iTERM/238101) Interoute  
UKHEM   50479   SIP Trunk (SID: VCSM9/iTERM/245279) Interoute   UKCOL   50479  
40 DDI's (SID: VISL0/iSERV/238100) Interoute   UKCOL   50479   40 DDI's (SID:
VISL0/iSERV/238221) Interoute   UKHEM   50479   150 DDI's (SID:
VCSM9/iSERV/245280) Konica Minolta   UKHEM   1123170930   Includes Col Sales,
Packing and Dev dept printers Konica Minolta   UKCOL   1123171004   Colchester
Test Dept. Konica Minolta   UKCOL   1123171005   Colchester Onboard Dept. Konica
Minolta   UKHEM   420146768   Hemel James office, HR office, Hungerford Konica
Minolta   UKCOL   420354434   UKCOL Test Dept Konica Minolta   UKHEM   420354435
  UKCOL Onboards Konica Minolta   UKHEM   420475231   UKHEM: Engineering,
Purchasing. UKCOL: Sales, Packing, Development, HR, Ash Logmein   UK        
MathLab   UK         Microsoft Dynamics AX           AX Licences Microsoft
Enterprise Agreement           Server and client licences

 

 52 

 

 

Company   Site   Account Number   Description Nine Telecom   UKHEM   VISU02  
Hemel Phone lines/call cost. Soon to be just analogue and re-directs… Onestream
  USBIL   800321   SIP trunk and call costs Planio   UK         Ricoh   US  
999140-3244982     Siemens Financial Services   UK       x5 old Olivetti MFF222,
settlement received from new supplier but never paid Siemens Financial Services
  UKCOL       x1 Konica 3320 (Sally Parker) Siemens Financial Services   UK    
  x5 Konica c244, x3 284e, x4 3320 - current Colchester and Hemel Printers
Skyline   UKCOL   420475231   Colchester Secondary connection for WiFi
Solidworks   UK         Stream Networks   UKHEM       Hemel Secondary connection
for WiFi and Systems Eng. TalkTalk   UKCOL   88201487131   Colchester FTTC for
WiFi TalkTalk   UKHEM   235064   200MBit Internet (Circuit TTB0288086) TalkTalk
  UKCOL       100MBit Internet T-Mobile   USBIL   842207274   Test/Sales
equipment (Ray Paradiso) Verizon   USBIL   981499589-0001   Cell phone plan
Verizon   USBIL   981499589-0004   Cell phone plan Verizon   USBIL  
987161913-00001   Livegear (Ray Paradiso) Xerox   USBIL   706138351   Marketting
Printer (Sarah) Xlinx   UK         Ricoh   USANA       Printer Lease agreement

 

 53 

 

 

Schedule 9

 

Property

 

Part 1

 

detailed property provisions – ENGLISH PROPERTY

 

1.INTERPRETATION

 

In this Part 1 of Schedule 9 the following words and expressions have the
following meanings:-

 

"Actual Completion Date" in relation to the Leasehold Property means the date
upon which Property Completion of the Leasehold Property actually takes place
(and for the avoidance of doubt, for the Leasehold  Property, is not the date
the transfer is registered at the Land Registry)     "Contractual Completion
Date" means the Transfer Date or if later the tenth Business day after the date
on which the Sellers' Solicitor notifies the Buyer's Lawyers in writing that the
requisite Licence to Assign been issued in accordance with paragraph 3.4 or the
requisite Licence to Underlet has been issued in accordance with paragraph 3.5
or the requisite Declaration has been obtained in accordance with paragraph 3.7
as applicable     "Current Rent" means the rent payable pursuant to the
Reviewable Lease     "Declaration" means a declaration made in a court of
competent jurisdiction that a Licence to Assign or (where applicable) a Licence
to Underlet has been unreasonably withheld in respect of the Leasehold Property
    "Hemel Licence" means a licence to occupy the first floor of 27 Maylands
Avenue, Hemel Hempstead, Hertfordshire, HP2 7DE (terminating on 31 March 2017
or, if earlier, according to the termination provisions within the licence) in
substantially the form of the draft licence appended to this Agreement    
"Hemel Property" means the freehold property known as 27 Maylands Avenue, Hemel
Hempstead, Hertfordshire, HP2 7DE registered under title number HD207444    
"Hungerford Property" means the freehold property known as Marlborough House,
Charnam Lane, Hungerford, RG17 0EY registered under title number BK361250    
"Landlord" means, in relation to the Leasehold Property the person entitled to
the reversion immediately expectant on the termination of relevant Leases    
"Leases" means the leases under which the Leasehold Property is held as stated
in column 3 of Part 2 of this Schedule     "Leasehold Property" means the
English Property which is listed as leasehold Property in column 3 of Part 5 of
this Schedule 12     "Licence to Assign" means the licence or consent required
to be given by the Landlord (and any Superior Landlord) to permit the Sellers to
assign that Leasehold Property to the Buyer in accordance with the terms of the
Lease of that Leasehold Property

 

 54 

 

 

 

"Hungerford Licence to Occupy" means a licence of part of the Hemel Property in
substantially the form of the draft licence appended to this Agreement    
"Licence to Assign Cut Off Date" means the date which falls 9 months after the
date of this Agreement

 

"Licence to Underlet" means in relation to the Leasehold Property the licence or
consent required to be given by the Landlord (and any Superior Landlord) to
permit the Sellers to underlet that Leasehold Property to the Buyer in
accordance with the terms of the Lease of that Property     "Long Stop Date"
means the date which falls 18 months after the date of this Agreement    
"Occupational Lease" means the underleases, agreements, licences and other
documents relating to the occupation of any Leasehold property by persons other
than the Seller.     "Property Completion" means completion of the sale and
purchase of the Property pursuant to this Agreement     "Reviewable Lease" means
the lease referred to in row 2, Part 5 of this Schedule 9     "Standard
Conditions" means Part 1 of the Standard Commercial Property Conditions (Second
Edition) as amended or varied as stated in this Schedule     "Transfer" means
the assignments or transfers (as appropriate) by which the Leasehold Property is
to be transferred to the Buyer on Property Completion which Transfers shall be
in the form of the draft transfers annexed to this Agreement     "Underlease"
means in relation to the Leasehold Property an underlease of the Property which
shall accord with paragraph 9.2 and which shall take subject to any relevant
Occupational Lease.

 

2.STANDARD CONDITIONS

 

2.1This Agreement, so far as it relates to the transfer of the Leasehold
Property, incorporates the Standard Conditions referred to in paragraph 2.2 as
varied by this paragraph 2. References in the Standard Conditions to “the
property” are to the Leasehold Property and references to the purchase price are
to the Apportioned Purchase Price. Otherwise terms used or defined in the
Standard Conditions have the same meanings when used in this Agreement and vice
versa. If there is any conflict between the Standard Conditions and the express
provisions of this Agreement, the express provisions of this Agreement are to
prevail.

 

2.2Only the following Standard Conditions are to be incorporated into this Part
1 Schedule 12:-

 

2.2.1Standard Conditions 1.1; 3.1.1; 3.1.2, 3.1.4; 3.2; 4; 5; 6.4; 6.6
(excluding 6.6.2 and 6.6.5); 10.1; 10.3.4

 

2.3References in the Standard Conditions to:-

 

2.3.1"the completion date" are to refer to the Contractual Completion Date

 

 55 

 

 

2.3.2"the property" are to refer to the Leasehold Property

 

2.3.3"working days" are to refer to "Business Days"

 

2.3.4Otherwise, terms used or defined in the Standard Conditions have the same
meanings when used in this Schedule and vice versa.

 

2.4Standard Condition 3.1.2(c) is amended to read:-

 

"those the Sellers do not know about."

 

2.5Standard Condition 3.1.2(d) is amended to read:-

 

"entries made before the date of the contract in any public register except
mortgages and monetary charges protected by such entries in registers maintained
by the Land Registry or its Land Charges Department or by the Companies
Registry."

 

2.6Standard Condition 3.1.2 is extended as follows:-

 

"(f) any matters, other than mortgages and monetary charges, which would have
been revealed to the buyer if before the date of the contract he had made all
searches enquiries and inspections regarding the property which a prudent buyer
would make."

 

2.7In Standard Condition 5.7 the words "Unless the review date precedes the
apportionment date" are deleted.

 

2.8In Standard Condition 5.8 reference to the apportionment day are to refer to
the Permitted Occupation Start Date.

 

2.9In Standard Condition 6.6.4(a) the words "(but by way of indemnity only and
not further or otherwise) to observe and perform the obligations and to
indemnify the Sellers against all reasonable (i) costs, (ii) expenses, (iii)
losses, (iv) demands, (v) actions, (vi) liabilities, (vii) claims or (viii)
proceedings whatsoever arising in respect of any future material (i) breach, (i)
non performance or (iii) non observance of such obligation" are substituted for
the words "to indemnify the Sellers against liability for any future material
breach of the obligation and to perform it from then on".

 

2.10At the end of Standard Condition 10.3.3(b) there shall be added the words
"where the reversioner requires an authorised guarantee agreement and the
reversioner is entitled to impose such requirement".

 

3.requirement for Licence to assign or underlet

 

3.1Leasehold Property

 

This paragraph 3 applies only to any Leasehold Property.

 

3.2Definitions of terms used in this paragraph 3

 

In this paragraph 3:-

 

3.2.1"Permitted Occupation Start Date" means the Transfer Date or (if later) the
date when Completion shall have actually taken place; and

 

3.2.2"Permitted Occupation Period" means the period commencing upon the
Permitted Occupation Start Date and expiring upon the earlier of:-

 

(a)the Actual Completion Date for the Leasehold Property;

 

 56 

 

 

(b)the date on which the Buyer is required to vacate the Leasehold Property
pursuant to any provision of this Agreement.

 

3.3Conditionality

 

Property Completion of the sale and purchase of the Leasehold Property (but not
the sale of the business carried on at it) is conditional upon the grant of the
relevant Licence to Assign (or the Licence to Underlet where an application is
made pursuant to paragraph 3.5 or if applicable the obtaining of a Declaration
pursuant to paragraph 3.7) and Standard Condition 10.3 shall apply in so far as
it is not inconsistent with this paragraph 3.

 

3.4Obtaining Licence(s) to Assign

 

In relation to the Leasehold Property:-

 

3.4.1the Sellers and the Buyer shall use reasonable endeavours to obtain the
relevant Licence to Assign for each Lease as soon as possible;

 

3.4.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord and/or any Superior Landlord so as to secure the
obligations of the Buyer to pay the rents reserved by the Lease and to perform
the covenants and other obligations on the part of the tenant contained in the
Lease;

 

3.4.3when the Sellers have obtained the relevant Licences to Assign the Sellers
shall procure that the Sellers' Solicitors promptly notify the Buyer's Lawyers
in writing of such fact.

 

3.4.4The Buyer shall promptly satisfy the lawful requirement of the Landlord or
other third party and shall take all steps to assist the Seller in obtaining the
Licence(s) to Assign (including, without limitation, assistance in connection
with any application for a Declaration or appeal in respect of such application)
and without prejudice to the generality of the foregoing shall:

 

(a)provide to the Seller all information, references and documents as shall be
requested by any Landlord or other third party to support any application for
Licence to Assign made by the Seller;

 

(b)in any licence to assign, enter into direct covenants with the relevant
Landlord to observe and perform the tenant's covenants and obligations contained
in the relevant Lease through the residue of the term of that lease or until
released; and

 

(c)if required provide such guarantee, surety, rent deposit or other security
for the obligations of the Purchaser (as tenant) under the relevant lease as is
acceptable to the relevant Landlord.

 

3.5Obtaining Licence(s) to Underlet

 

Where in relation to the Property a Licence to Assign for a Lease is not
obtained by the Licence to Assign Cut Off Date (or such later date as the
Sellers and the Buyer may agree in writing):-

 

3.5.1the Sellers and the Buyer shall use reasonable endeavours to obtain a
Licence to Underlet in respect of that Lease as soon as possible;

 

 57 

 

 

3.5.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord and/ or any Superior Landlord so as to secure the
obligations of the Buyer to pay the rents reserved by the proposed Underlease
and to perform the covenants and other obligations on the part of the tenant to
be contained in the Underlease;

 

3.5.3when the Sellers have obtained the relevant Licence to Underlet the Sellers
shall procure that the Sellers' Solicitors shall promptly notify the Buyer's
Lawyers in writing of such fact.

 

3.6Permitted Occupation pending Property Completion

 

3.6.1This paragraph 3.5.3 shall apply to the Leasehold Property only if in
respect of the Leasehold Property the Contractual Completion Date shall be later
than the Permitted Occupation Start Date.

 

3.6.2Notwithstanding the non-completion of the Transfer or the Underlease the
Buyer will pay to the Sellers the whole of the Consideration on the Permitted
Occupation Start Date.

 

3.6.3Throughout the Permitted Occupation Period the Sellers will:-

 

(a)hold the Leasehold Property on trust for the Buyer (insofar as it is not
prohibited from doing so by the relevant Lease);

 

(b)permit the Buyer to use and occupy the Leasehold Property as bare licensee
(but only for uses which shall not be in breach of the tenant's obligations
contained in the relevant Lease and subject to any rights of occupation of third
parties);

 

(c)not without the approval of the Buyer (not to be unreasonably withheld or
delayed):

 

(i)effect or accept any variation or surrender or other termination of any of
the Leases or Occupational Leases;

 

(ii)serve any notices upon the Landlord or the tenant under them; nor

 

(iii)in respect of any lease or occupational lease where the rent is now or
prior to assignment becomes subject to review agree or take any steps in
relation to any review of the rent.

 

(d)pay the rents and other sums reserved by or payable under the relevant Lease
of the Leasehold Property (subject to the Buyer complying with its obligations
in paragraph 3.6.5);

 

(e)promptly supply to the Buyer copies of all notices received by the Sellers or
anyone acting on behalf of the Sellers in relation to the Leasehold Property;

 

(f)deal with the Leasehold Property in all respects in accordance with the
reasonable requests of the Buyer subject to being indemnified by the Buyer in
respect of any reasonable and proper costs incurred in respect of anything
reasonably and properly done in pursuance of such requests; and

 

(g)account to the Buyer for any income received from the Leasehold Property in
so far as such income relates to the Permitted Occupation Period and the Buyer
would have been entitled to the same if completion of the Transfer pursuant to
this Agreement had taken place upon the Permitted Occupation Start Date.

 

 58 

 

 

3.6.4Throughout the Permitted Occupation Period and without prejudice to
paragraph (f):-

 

(a)the Sellers will at the Buyer's request serve notice to terminate a Lease in
accordance with any break rights contained in that Lease;

 

(b)any break notice served in accordance with paragraph 3.6.4(a) will be in a
form previously approved by the Buyer and at the Buyer's election prepared and
served on behalf of the Sellers by a firm of solicitors nominated by the Buyer
for that purpose;

 

(c)in relation to any break notice served, the Buyer may take all such
appropriate actions in relation to the Leasehold Property in order to ensure
that any pre-conditions relating to the break contained in the relevant Lease
are complied with;

 

(d)if the pre-conditions to any break rights in that Lease require the payment
of any sums to the Landlord then subject to the Buyer first paying the same to
the Sellers, the Sellers will pay those sums to the Landlord (by way of direct
transfer of cleared funds) in order to ensure that the relevant pre-condition is
satisfied;

 

(e)where as a result of the break right being exercised any money has been paid
to the Landlord which relates to a period falling after the date of the break
and under the terms of that Lease the same is due back to the Sellers as tenant
then the Sellers will use reasonable endeavours to obtain such sums as soon as
reasonably practical and the Sellers will pay the sums received to the Buyer
within 5 Business Days of receipt.

 

3.6.5The Buyer will:-

 

(a)pay to the Sellers all rents and other sums payable by the tenant under the
terms of that Lease in so far as such rents and other sums:-

 

(i)would have been payable by the Buyer or its successors in title if completion
of the Transfer of the Leasehold Property pursuant to this Agreement had taken
place upon the Permitted Occupation Start Date such rents and other sums to be
paid by the Buyer not later than 5 Business Days before such monies become due
for payment under the terms of the relevant Lease; and

 

(ii)become due under the terms of the relevant Lease prior to the actual
completion of the Transfer pursuant to this Agreement; and

 

(b)indemnify the Sellers against any other sums properly paid by the Sellers in
respect of the Leasehold Property in so far as such sums would have been payable
by the Buyer if completion of the Transfer of the Leasehold Property had taken
place upon the Permitted Occupation Start Date.

 

 59 

 

 

3.6.6Throughout the Permitted Occupation Period the Buyer shall:-

 

(a)comply in all respects with the maintenance and repairing obligations
contained in the relevant Lease;

 

(b)comply with all statutory obligations relating to the Leasehold Property;

 

(c)not make nor permit the making of any alterations or additions to the
Leasehold Property;

 

(d)not do anything nor permit anything to be done which shall be a breach of the
tenant's obligations under the Lease (but for the avoidance of doubt the
occupation and use of the Leasehold Property as permitted by this
paragraph 3.5.3 shall not constitute a breach by the Buyer);

 

(e)promptly supply to the Sellers copies of all notices received by the Buyer or
anyone acting on behalf of the Buyer in relation to the Leasehold Property; and

 

(f)comply with the covenants, conditions and obligations binding the Seller
contained in the Occupational Leases.

 

3.6.7The Buyer shall indemnify the Sellers against and in respect of all
reasonable and proper (i) costs, (ii) expenses, (iii) losses, (iv) demands, (v)
actions, (vi) liabilities, (vii) claims or (viii) proceedings reasonably and
properly arising out of:-

 

(a)the Buyer's occupation and use of the Leasehold Property in advance of
Property Completion; and

 

(b)the acts or omissions of the Buyer or its employees, agents or invitees upon
or in the vicinity of the Leasehold Property;

 

provided that where the Buyer is required to vacate the Leasehold Property, then
any indemnity provided by the Buyer in this Agreement does not extend to any
costs, expenses, losses, demands, actions, liabilities, claims or proceedings
which relates to any period after such vacation and the Buyer is only obliged to
deliver the relevant Leasehold Property back to the Sellers in the same state
and condition as it was in at the date the Buyer took occupation.

 

3.6.8The parties shall bear their own costs in relation to obtaining or seeking
to obtain the Licence to Assign and/or Licence to Underlet and the Sellers shall
be responsible for the payment of the costs of the Landlord and any Superior
Landlord in connection with the same.

 

3.6.9Occupation by the Buyer of the Leasehold Property pursuant to this
paragraph 3.5.3 shall be by way of a bare licence and not a tenancy and such
licence shall terminate upon the expiry of the Permitted Occupation Period.

 

3.6.10The licence granted to the Buyer by this paragraph 3.5.3 shall not be
assigned by the Buyer or capable of being sub-licensed in relation to either the
whole or any part of the Leasehold Property.

 

 60 

 

 

3.6.11The Buyer shall vacate the Leasehold Property as soon as reasonably
practical:-

 

(a)upon this Agreement being terminated in relation to the Leasehold Property
pursuant to paragraph 3.7; or

 

(b)if:-

 

(i)the Landlord serves written notice upon the Sellers taking or threatening to
take an action for forfeiture of the Lease arising from the occupation of the
Leasehold Property by the Buyer prior to the relevant grant of the Licence to
Assign or Licence to Underlet; and

 

(ii)the Sellers serve written notice upon the Buyer that as a result of such
action or threatened action the Buyer must vacate the Leasehold Property.

 

3.6.12The Buyer shall not communicate with any Landlord or Superior Landlord or
other third party directly.

 

3.7Declaration

 

3.7.1If a Licence to Assign has not been given by the Licence to Assign Cut off
Date the Sellers may make an application to the Court for a Declaration and the
Buyer is to provide all reasonable assistance to the Sellers to pursue that
application. Each party shall pay their own costs in connection with that
application.

 

3.7.2The Seller shall not be required to make an application to the Court for a
Declaration where the transfer is absolutely prohibited by the relevant Lease or
either the Seller or the Buyer is able to provide the opinion of a leading
counsel specialising in landlord and tenant law that such application would, on
balance, be unsuccessful.

 

3.8Termination in relation to the Property

 

3.8.1If in relation to the relevant Leasehold Property neither Licence to Assign
nor Licence to Underlet nor a Declaration has been obtained by the Long Stop
Date, then either the Sellers or the Buyer may at any time thereafter (but not
after Licence to Assign or Licence to Underlet or Declaration has been obtained)
terminate this Agreement with regard to the relevant Leasehold Property (but not
the business carried on at it) by serving written notice to such effect upon the
other.

 

3.8.2If this Agreement is terminated in relation to any Leasehold Property
pursuant to paragraph 3.8.1:-

 

(a)the Buyer and the Sellers shall be under no further obligation to obtain the
Licence to Assign or the Licence to Underlet or a Declaration. Such termination
shall be without prejudice to the rights of either the Sellers or the Buyer
against the other in respect of any antecedent breach of their respective
obligations contained in this Agreement; and

 

(b)this Agreement will, in all other respects, remain in full force and effect.

 

 61 

 

 

3.9Application for relief from forfeiture

 

3.9.1This paragraph 3.9 applies to the Leasehold Property where at the relevant
time completion of the relevant Transfer or the grant of the relevant Underlease
(in relation to the Leases) by the Sellers to the Buyer shall not have taken
place and this Agreement shall not have been terminated in relation to the
Leasehold Property.

 

3.9.2If the Landlord forfeits or attempts to forfeit a Lease or a Superior
Landlord seeks to forfeit a Superior Lease due to occupation by the Buyer, the
Seller may institute and diligently pursue proceedings for relief from
forfeiture and the Buyer is to provide all reasonable assistance to the Sellers
to pursue that application and the Buyer may be joined into such application
upon their reasonable written request (insofar as the Seller is able to do so)
and each party shall pay their own costs in connection with that application.

 

4.estate sold

 

4.1In respect of the Leasehold Property:-

 

4.1.1the estate sold by the Sellers to the Buyer under this Agreement shall be
the estate as created by the Lease of that Property where the Licence to Assign
shall have been obtained by the Licence to Assign Cut Off Date (or such later
date as the Sellers and the Buyer shall agree in writing).

 

4.1.2otherwise Property Completion shall be effected by the grant of an
Underlease and the estate sold shall be the estate as created by the Underlease.

 

4.2The Sellers may at any time prior to Property Completion remove any fixture
and fitting in the nature of a tenant's fixture or fitting ("Items") from any
Leasehold Property and the Sellers shall make good any damage caused by such
removal and such Items within the part(s) of the Leasehold Property subject to
the Occupational Leases are excluded from the sale.

 

5.title to the property

 

5.1The Sellers' title to the Leasehold Property is as stated in Part 2 of this
Schedule.

 

5.2The Buyer acknowledges that it has investigated the title to the Leasehold
Property prior to the date of this Agreement. Accordingly the Buyer shall be
deemed to have accepted such title not raise any enquiry or requisition on the
title nor make any objection in respect of it after the date of this Agreement.

 

6.Matters Affecting the Property

 

The Leasehold Property is sold subject to and where applicable with the benefit
of the following matters (so far as they affect that Leasehold Property and are
subsisting or capable of taking effect):-

 

6.1the matters affecting the Leasehold Property as stated in the draft
Transfer(s);

 

6.2all matters affecting the Leasehold Property which are or have been:-

 

6.2.1(where the Leasehold Property is not registered) unregistered interests
which override first registration under Schedule 1 of the Land Registration
Act 2002; and

 

 62 

 

 

6.2.2(where the Leasehold Property is registered) unregistered interests which
override registered dispositions under Schedule 3 of the Land Registration
Act 2002;

 

6.3the matters affecting the Leasehold Property mentioned in Standard
Condition 3.1.2;

 

6.4all local land charges, whether or not registered before the date of this
Agreement and all matters capable of registration as local land charges, whether
or not actually registered;

 

6.5the rights and other matters contained or referred to in the Property
Register and Charges Register of the registered title to the Leasehold Property;

 

6.5.1All matters which would be disclosed by:-

 

(a)a property enquiry certificate for the Leasehold Property;

 

(b)a coal search over the Leasehold Property

 

(whether or not in fact made) in each case dated one month before the date of
this Agreement.

 

6.5.2All matters discoverable by such inspections of the property as a prudent
purchaser would make (whether or not in fact made);

 

6.6all notices served and orders, demands, proposals or requirements made by any
local or any public or other competent authority after the date of this
Agreement;

 

6.7all actual or proposed orders, directions, notices, charges, restrictions,
conditions, agreements and other matters arising under any legislation affecting
that Leasehold Property;

 

6.8any matters contained in or referred to in the Occupational Leases;

 

6.9the rent reserved by and the covenants on the part of the lessee/tenant and
the conditions contained in and the other provisions of the Leases;

 

6.10all rights of way light and air support drainage and other rights easements
liabilities and public or private rights whatsoever and to any liability to
repair or contribute to the repair or sewers drains pipes party structures and
other like matters; and

 

6.11matters disclosed or treated as disclosed by the Disclosure Letter.

 

7.Title Guarantee

 

The Sellers sell the Leasehold Property with the title guarantee as stated in
the draft of the relevant Transfer.

 

8.Vacant Possession

 

Each Leasehold Property is sold with vacant possession on Property Completion
(save where subject to Occupational Leases) subject however to any matters to
which that Property is sold subject.

 

 63 

 

 

9.preparation and Execution of Transfer AND Underlease

 

9.1Where Property Completion is to be effected by a Transfer:-

 

9.1.1the Sellers shall procure that the Sellers' Solicitors shall prepare
engrossments of the Transfer and a duplicate thereof and supply such
engrossments to the Buyer's Lawyers not later than 10 Business Days prior to the
Contractual Completion Date;

 

9.1.2the Buyer shall procure that the engrossments of the Transfer and the
duplicate thereof duly executed by the Buyer shall be returned to the Sellers'
Solicitors not later than 5 Business Days after such engrossments have been
delivered to the Buyer's Lawyers pursuant to paragraph 9.1.1;

 

9.2Where Property Completion is to be effected by the grant of an Underlease:-

 

9.2.1the Underlease for each Leasehold Property shall be for a term equal to the
residue of the term granted by the Lease of that Leasehold Property less two
days;

 

9.2.2the Underlease shall be at a rent equal to the rent passing under the Lease
plus VAT and shall reflect the terms of this Schedule or as the Landlord
reasonably requires;

 

9.2.3the Buyer shall procure that the Buyer's Lawyers shall deliver to the
Sellers' Solicitors a draft Underlease not later than 10 Business Days after the
Licence to Assign Cut Off Date or such later date as the Sellers and the Buyer
may agree in writing;

 

9.2.4the Sellers shall procure that the Sellers' Solicitors shall approve or
amend that draft not later than 5 Business Days after the delivery to them of
the draft Underlease; and

 

9.2.5the Buyer shall procure that the engrossments of the Underlease and a
counterpart thereof (the counterpart being duly executed by the Buyer) shall be
returned to the Sellers' Solicitors not later than 5 Business Days after the
draft has been returned to the Buyer's Lawyers approved or revised as above.

 

10.Completion

 

10.1Property Completion of each Leasehold Property shall take place on the
Contractual Completion Date for that Leasehold Property.

 

10.2Any Property Completion by post or through a document exchange shall be at
the Buyer's expense and risk and neither the Sellers nor the Sellers' Solicitors
shall be liable for the loss of any documents so sent so long as they were
properly addressed.

 

11.Insurance

 

The Leasehold Property is at the risk of the Buyer from (and including) the date
of this Agreement.

 

12.Apportionments

 

12.1For the purposes of Clause 21 (Apportionments), any income, any rent and
other annual outgoing from the Leasehold Property is to be apportioned on an
annual basis with 1/365 of the annual amount due accruing each day. All sums are
to be apportioned on the Actual Completion Date.

 

 64 

 

 

12.2When a sum to be apportioned, or the rate at which it is to be treated as
accruing, is not known or easily ascertainable at the Transfer Date, a
provisional apportionment is to be made according to the best estimate
available. As soon as the amount is known, a final apportionment is to be made
and notified to the other party. Any resulting balance is to be paid no more
than ten Business Days later, and if not then paid the balance is to bear
interest until payment at four per cent above the base lending rate of Bank of
England.

 

13.No Sub-Sales

 

The Sellers are entitled to decline to transfer the Leasehold Property to any
person other than the person or persons named in this Agreement as the Buyer.

 

14.BUYER’S Acknowledgement of Condition

 

The Buyer acknowledges that before the date of this Agreement the Sellers have
given the Buyer and others authorised by the Buyer permission and the
opportunity to inspect, survey and carry out investigations as to the condition
of the Leasehold Property. The Buyer has formed its own views as to the
condition of the Leasehold Property and the suitability of the Leasehold
Property for the Buyer's purposes.

 

15.Registration of Agreement and Buyer's TITLES

 

15.1The Buyer shall not be entitled to note this Agreement against the
registered title of the Leasehold Property other than by virtue of a unilateral
notice and shall not without the written consent of the Sellers (which may be
withheld in the Sellers' absolute discretion) send either the original or a copy
of this Agreement to the Land Registry. This paragraph shall not prevent the
Buyer making an application for registration of its title to each Leasehold
Property after Property Completion.

 

15.2If the Buyer has protected this Agreement pursuant to paragraph 15.1 of this
Schedule and this Agreement either completes (so that no term remains to be
implemented) or terminates, the Buyer shall forthwith remove any such entry
against the Seller or the title of the Leasehold Property at the Land Registry.

 

15.3After completion of the Transfer or (if applicable) any Underlease pursuant
to this Agreement the Buyer shall:-

 

15.3.1apply to register the Transfer or (if applicable) any Underlease of the
Property at HM Land Registry without undue delay;

 

15.3.2deal with any requisitions raised by HM Land Registry reasonably promptly;
and

 

15.3.3comply with any notification and other registration obligations on the
Buyer in the relevant Licence to Assign or Licence to Underlet.

 

16.OUTSTANDING RENT REVIEWS

 

16.1The Sellers warrant to the Buyer that as at the date of this Agreement:-

 

16.1.1the Rent Review has not been implemented nor has a revised Current Rent
been agreed; and

 

16.1.2it has not received notice of any increase of or proposal to increase the
Current Rent from the Landlord or anyone acting on behalf of the Landlord or any
other person or entity.

 

 65 

 

 

16.2If the Landlord seeks to implement or agree an increase to the Current Rent
by implementing the Rent Review at any time prior to the Actual Completion Date
for that Leasehold Property then:-

 

16.2.1the Sellers will undertake all negotiations in connection with the Rent
Review pursuant to the terms of the Reviewable Lease on behalf of both the
Sellers and the Buyer (and to the extent necessary as agent for and on behalf of
the Buyer) but will not make any representations or send any correspondence to
the Landlord or the Landlord's advisors without the prior written consent of the
Buyer (such consent not to be unreasonably withheld or delayed). The Sellers and
the Buyer will (at the Sellers' cost) jointly instruct such surveyors,
solicitors, counsel or other professional persons (the "Advisors") as they both
agree acting reasonably and the Sellers will ensure that the Buyers reasonable
representations are taken into account by the Advisors and will conduct such
negotiations in line with the proper recommendations of such Advisors in
connection with the intention of agreeing any reviews to the lettings Current
Rent based on the lowest possible increase reasonably obtainable for the Rent
Review and the costs of such Advisors including but the costs of all such
professionals and advisers incurred in responding to negotiating agreeing or
going to determination in relation to any such market rent shall be paid in full
by the Sellers;

 

16.2.2the Sellers will keep the Buyer fully informed at all times of all
negotiations and proceedings relating to the Rent Review and will ensure that
all reasonable representations of the Buyer are taken into account and the
Sellers will promptly supply the Buyer with any information or copies of
documents relating to the Rent Review as shall be in the possession of the
Sellers from time to time;

 

16.2.3the Sellers will use all reasonable endeavours in negotiations of the Rent
Review to agree either a nil increase (if reasonable) of the Current Rent or as
low an increase as is reasonably practicable and will not agree to any such
increase of the Current Rent without the prior written consent of the Buyer
(such consent not to be unreasonably withheld or delayed);

 

16.2.4the consent of the Buyer will not be required in relation to any increase
in the level of the Current Rent which is determined by an arbitrator or expert
appointed in accordance with the rent review provisions contained in the
Reviewable Lease provided that where such arbitration or determination occurs
the Sellers will make such reasonable representations required by the Buyer and
which are permitted under the rent review provisions of the Reviewable Lease and
will in any event still use all reasonably endeavours to agree either a nil
increase (if reasonable) of the Current Rent or as low an increase as is
reasonably practicable;

 

16.2.5the Sellers will not agree any blended or stepped rent with the Landlord
in respect of any Rent Review nor any rent the effect of which is to increase
the liability of the Buyer for the period from Completion while reducing or
lessening or limiting the amounts payable by the Sellers for the period up to
Completion and the parties will act in good faith in the operation of this
paragraph and neither will seek to gain a commercial advantage from the
operation of this paragraph 16;

 

16.2.6the Buyer will respond in writing to the Sellers as soon as reasonably
practical which (except in the case of a litigation or arbitration deadline
applying) will be no shorter than 5 Business Days to any request for agreement
of an increase in the Current Rent submitted by the Sellers to the Buyer with
such response being either a confirmation that the proposed increase in the
Current Rent is agreed by the Buyer or not agreed. Time not being of the
essence.

 

 66 

 

 

16.3If after the Actual Completion Date in respect of the Reviewable Lease an
increase in the level of the Current Rent is agreed either by the Sellers and
the Landlord or is determined by an arbitrator or expert pursuant to the terms
of the Reviewable Lease then:-

 

16.3.1the Sellers will pay to the Buyer within 14 days of a request a sum
equivalent to the shortfall between the amounts actually paid by the Sellers in
respect of the Current Rent prior to Completion and the amounts now due for the
Current Rent which are referable to the period from and including the date of
the Rent Review for which the increase applies to and including Completion; and

 

16.3.2the Sellers will pay to the Buyer within 14 days of a request a sum
equivalent to all interest which is due and payable to the Landlord in respect
of the shortfall in the level of the Current Rent actually paid by the Sellers
for the period from and including the Rent Review to the date of Completion and
also including any interest due on that shortfall for that period which is
referable to the period falling after Completion and until the date of payment
of such shortfall in accordance with the terms of the Reviewable Lease.

 

And the Sellers will indemnify the Buyer from any against any costs, losses,
penalties, interest and damages which the Buyer incurs as a result of the
Sellers failure to comply with its obligations in this paragraph 16.3.

 

17.HUNGERFORD LICENCE

 

17.1On the Transfer Date or (if later) the date when Completion shall have
actually taken place the Seller shall grant to the Buyer the Hungerford Licence.

 

17.2Occupation by the Buyer of the part of the Hungerford Property pursuant to
this paragraph 17 shall be by way of a bare licence only.

 

17.3The Hungerford Licence (if granted pursuant to paragraph 17) shall not be
assigned by the Buyer or capable of being sub licensed in relation to either the
whole or any part of the Hungerford Property permitted to be occupied
thereunder.

 

18.HEMEL LICENCE

 

18.1On the Transfer Date or (if later) the date when Completion shall have
actually taken place the Seller shall grant to the Buyer the Hemel Licence.

 

18.2Occupation by the Buyer of the part of the premises demised under the Hemel
Hempstead Lease pursuant to the Hemel Licence shall be by way of a bare licence
only.

 

18.3The Hemel Licence (if granted pursuant to this paragraph 18) shall not be
assigned by the Buyer or capable of being sub licensed in relation to either the
whole or any part of the Hemel Property permitted to be occupied thereunder.

 

19.NON MERGER

 

Notwithstanding completion of the sale and purchase as contemplated by this
Agreement, this Schedule shall remain in full force and effect so far as
anything remains to be implemented.

 

 67 

 

 

Part 2

 

DETAILED PROPERTY PROVISIONS - US PROPERTY

 

The following US Property Leases are to be assigned to Buyer:

 

1.Leased Premises: 101 Billerica Avenue, Billerica, Massachusetts

Lease between Vislink, Inc. and Brookwood Commerce Investors, LLC (the
“Massachusetts Lease”)

Assignment of the Massachusetts Lease in connection with a sale of substantially
all of Vislink Inc.’s business or assets is permitted if the assignee meets the
net worth test specified in the Massachusetts Lease. If the assignee does not
meet the net worth test, the consent of the landlord is required for assignment
of the Massachusetts Lease.

 

2.Leased Premises: 1158 N. Gilbert Street, Anaheim, California 92801

Lease Agreement between Vislink, Inc. and Rexford Industrial-Gilbert LaPalma,
LLC dated April 30, 2015 (the “California Lease,” and collectively with the
Massachusetts Lease, the “US Leases”)

The consent of the landlord is required for assignment of the California Lease.

 

In this Part 2 of Schedule 12 the following words and expressions have the
following meanings:

  

"Landlord Consent Date" in relation to each US Lease, means the date upon which
the applicable landlord’s consent to assignment of the lease is obtained.    
"Applicable Law" means any applicable laws of the Commonwealth of Massachusetts
with respect to the Massachusetts Lease and of the State of California with
respect to the California Lease, or rules, regulations, orders, statutes,
decrees, approvals, consents, licences and ordinances of any Relevant Authority,
as varied and amended from time to time.     "Consent to Assign Cut Off Date"
means the date which falls 9 months after the date of this Agreement.    
"Contractual Completion Date" means the Transfer Date.     "Landlord" means, in
relation to each Lease Property, the person entitled to the reversion
immediately expectant on the termination of the Lease.     "Lease" means the
lease agreement under which the Lease Property is held as stated in column 3 of
Part 5 of this Schedule 12 (but excludes any option to renew the term of the
applicable US Lease).     "Lease Property" means, as applicable, the Billerica,
MA property and the Anaheim, CA property and which is listed as "lease" property
in column 2 of Part 5 of this Schedule 12.     "Landlord's Consent to Assign"
means the consent required to be given by the Landlord to permit the Sellers to
assign the applicable US Lease to the Buyer in accordance with the terms of the
Lease.

 

 68 

 

 

"Landlord's Consent to Sublet" means the consent required to be given by the
Landlord to permit the Sellers to sublet the Lease Property to the Buyer in
accordance with the terms of the Lease.     "New Lease" means any agreement to
be entered into between the Landlord, and the Buyer for the lease of the Lease
Property on comparable terms currently in effect.       "Transfer" means the
assignment by which the Lease Property is to be transferred to the Buyer on the
Landlord consent date.     "Tripartite Agreement" means the agreement to be
entered into between the Landlord, the Sellers and the Buyer in accordance with
the terms of the Lease.     "Sublease" means in relation to the Lease Property a
sublease of the Property which shall accord with paragraph 6.3

 

1.REQUIREMENT FOR LANDLORDS CONSENT TO ASSIGN OR UNDERLET

 

1.1Definitions of terms used in this paragraph 1

 

In this paragraph 1:

 

1.1.1"Permitted Occupation Start Date" means the Transfer Date or (if later) the
date when Completion shall have actually taken place; and

 

1.1.2"Permitted Occupation Period" means the period commencing upon the
Permitted Occupation Start Date and expiring upon the earlier of:-

 

(a)the Landlord Consent Date for the Lease Property;

 

(b)the date on which the Buyer is required to vacate the Lease Property pursuant
to any provision of this Agreement.

 

1.2Assignment of Lease

 

The Seller agrees to assign its interest in the applicable US Lease (excluding
any option to renew the term of the Lease) to the Buyer on and from the
Contractual Completion Date, subject to, and in accordance with the terms of
this Agreement.

 

1.3Conditionality

 

1.3.1The assignment of each US Lease (but not the sale of the business carried
on at it) is conditional upon the Seller obtaining:

 

(a)the Landlord's Consent to Assign; or

 

(b)to the extent required by the Landlord as a condition to obtaining the
Landlord's Consent to Assign, a Tripartite Agreement or a New Lease.

 

 69 

 

 

1.4Obtaining Landlord's Consent to Assign

 

In relation to each Lease Property:

 

1.4.1the Sellers and the Buyer shall use reasonable endeavours to obtain the
Landlord's Consent to Assign the applicable US Lease as soon as possible;

 

1.4.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord so as to secure the obligations of the Buyer to pay the
rents reserved by the Lease and to perform the covenants and other obligations
on the part of the tenant contained in the Lease;

 

1.4.3when the Sellers have obtained the Landlord's Consent to Assign the Sellers
shall procure that the Sellers' US counsel promptly notify the Buyer's Lawyers
in writing of such fact;

 

1.4.4the Buyer shall promptly satisfy the lawful requirement of the Landlord or
other third party and shall take all steps to assist the Seller in obtaining the
Landlord's Consent to Assign and without prejudice to the generality of the
foregoing shall:

 

(a)provide to the Seller all information, references and documents as shall be
requested by any Landlord;

 

(b)if required, enter into a Tripartite Agreement or a New Lease with direct
covenants with the Landlord to observe and perform the tenant's covenants and
obligations contained in the Lease or New Lease through the residue of the term
of that lease or until released; and

 

(c)if required, provide such guarantee, surety, rent deposit or other security
for the obligations of the Buyer (as tenant) under the Lease as is acceptable to
the Landlord on a reasonable basis.

 

1.5Permitted Occupation pending Landlord Consent Date

 

1.5.1This paragraph 1.5 shall apply to the applicable Lease Property only if in
respect of the Lease Property the Transfer Date is later than the Permitted
Occupation Start Date.

 

1.5.2Notwithstanding the non-completion of the Transfer, the Buyer will pay to
the Sellers the whole of the Consideration on the Permitted Occupation Start
Date.

 

1.5.3Throughout the Permitted Occupation Period the Sellers will:-

 

(a)hold the Lease Property on trust for the Buyer (insofar as it is not
prohibited from doing so by the Lease);

 

(b)permit the Buyer to use and occupy the Lease Property as bare licensee (but
only for uses which shall not be in breach of the tenant's obligations contained
in the Lease and subject to any rights of occupation of third parties);

 

(c)not without the approval of the Buyer (not to be unreasonably withheld or
delayed):

 

(i)effect or accept any variation or surrender or other termination of any of
the Licences; nor

 

(ii)serve any notices upon the Landlord or the tenant under them.

 

 70 

 

 

(d)pay the rents and other sums reserved by or payable under the Lease of the
Lease Property (subject to the Buyer complying with its obligations in
paragraph 1.6.5);

 

(e)promptly supply to the Buyer copies of all notices received by the Sellers or
anyone acting on behalf of the Sellers in relation to the Lease Property;

 

(f)deal with the Lease Property in all respects in accordance with the
reasonable requests of the Buyer subject to being indemnified by the Buyer in
respect of any reasonable and proper costs incurred in respect of anything
reasonably and properly done in pursuance of such requests; and

 

(g)account to the Buyer for any income received from the Lease Property in so
far as such income relates to the Permitted Occupation Period and the Buyer
would have been entitled to the same if completion of the Transfer pursuant to
this Agreement had taken place upon the Permitted Occupation Start Date.

 

1.5.4The Buyer will:

 

(a)pay to the Sellers all rents and other sums payable by the tenant under the
terms of the Lease in so far as such rents and other sums:

 

(iii)would have been payable by the Buyer or its successors in title if
completion of the Transfer of the Lease Property pursuant to this Agreement had
taken place upon the Permitted Occupation Start Date such rents and other sums
to be paid by the Buyer not later than 5 Business Days before such monies become
due for payment under the terms of the relevant Lease; and

 

(iv)become due under the terms of the relevant Lease prior to the actual
completion of the Transfer pursuant to this Agreement; and

 

(b)indemnify the Sellers against any other sums properly paid by the Sellers in
respect of the Lease Property in so far as such sums would have been payable by
the Buyer if completion of the Transfer of the Lease Property had taken place
upon the Permitted Occupation Start Date.

 

1.5.5Throughout the Permitted Occupation Period the Buyer shall:-

 

(a)comply in all respects with the maintenance and repairing obligations
contained in the Lease;

 

(b)comply with all statutory obligations relating to the Lease Property;

 

(c)not make nor permit the making of any alterations or additions to the Lease
Property;

 

(d)not do anything nor permit anything to be done which shall be a breach of the
tenant's obligations under the Lease (but for the avoidance of doubt the
occupation and use of the Lease Property as permitted by this paragraph 1.6.6
shall not constitute a breach by the Buyer);

 

 71 

 

 

(e)promptly supply to the Sellers copies of all notices received by the Buyer or
anyone acting on behalf of the Buyer in relation to the Lease Property; and

 

(f)comply with the covenants, conditions and obligations binding the Seller
contained in the Licences.

 

1.5.6The Buyer shall indemnify the Sellers against and in respect of all
reasonable and proper costs, expenses, losses, demands, actions, liabilities,
claims or proceedings reasonably and properly arising out of:-

 

(a)the Buyer's occupation and use of the Lease Property in advance of the
Landlord Consent Date; and

 

(b)the acts or omissions of the Buyer or its employees, agents or invitees upon
or in the vicinity of the Lease Property; provided that where the Buyer is
required to vacate the Lease Property, then any indemnity provided by the Buyer
in this Agreement does not extend to any costs, expenses, losses, demands,
actions, liabilities, claims or proceedings which relates to any period after
such vacation and the Buyer is only obliged to deliver the Lease Property back
to the Sellers in the same state and condition as it was in at the date the
Buyer took occupation.

 

1.5.7The parties shall bear their own costs in relation to obtaining or seeking
to obtain the Landlord's Consent to Assign and the Sellers shall be responsible
for the payment of the costs of the Landlord in connection with the same.

 

1.5.8Occupation by the Buyer of the Lease Property pursuant to these provisions
shall be by way of a bare licence and not a tenancy and such licence shall
terminate upon the expiry of the Permitted Occupation Period.

 

1.5.9The Buyer shall vacate the Lease Property as soon as reasonably practical:-

 

(a)upon this Agreement being terminated in relation to the applicable Lease
Property pursuant to paragraph 2.7; or

 

(b)if:

 

(i)the Landlord serves written notice upon the Sellers taking or threatening to
take an action for forfeiture of the Lease arising from the occupation of the
Lease Property by the Buyer prior to the relevant grant of the Landlord's
Consent to Assign or; and

 

(ii)the Sellers serve written notice upon the Buyer that as a result of such
action or threatened action the Buyer must vacate the Lease Property.

 

1.5.10The Buyer shall not communicate with any Landlord or other third party
directly.

 

1.6Termination in relation to the Property

 

1.6.1If in relation to a Lease Property neither Landlord's Consent to Assign has
not been obtained by the Consent to Assign Cut Off Date, then either the Sellers
or the Buyer may at any time thereafter (but not after Landlord's Consent to
Assign has been obtained) terminate this Agreement with regard to the applicable
Lease Property (but not the business carried on at it) by serving written notice
to such effect upon the other.

 

 72 

 

 

1.6.2If this Agreement is terminated in relation to a Lease Property pursuant to
paragraph 1.6.1:

 

(a)the Buyer and the Sellers shall be under no further obligation to obtain the
Landlord's Consent to Assign. Such termination shall be without prejudice to the
rights of either the Sellers or the Buyer against the other in respect of any
antecedent breach of their respective obligations contained in this Agreement;
and

 

(b)this Agreement will, in all other respects, remain in full force and effect.

 

2.MATTERS AFFECTING THE PROPERTY

 

Each US Lease Property assigned without recourse and without any express or
implied representation or warranty whatsoever by the Sellers, except to the
extent expressly provided in this Agreement.

 

3.PREPARATION AND EXECUTION OF TRIPARTITE AGREEMENT / NEW LEASE AND UNDERLEASE

 

3.1The Buyer acknowledges that as a condition of the Landlord's Consent to
Assign, the Landlord may require the Buyer to enter into either a Tripartite
Agreement or New Lease (or both of them).

 

3.2Where a Tripartite Agreement or New Lease (as applicable) is needed as part
of the Landlord's Consent to Assign:-

 

3.2.1the Sellers shall procure that the Sellers' US Counsel shall obtain a copy
of the Tripartite Agreement or New Lease (as required by the Landlord) from the
Landlord and supply such copy to the Buyer's Lawyers as soon as possible prior
to the Contractual Completion Date;

 

3.2.2the Buyer shall procure that the Tripartite Agreement or New Lease (as
required by the Landlord) is executed by the Buyer and returned to the Sellers'
Solicitors not later than 5 Business Days after the Tripartite Agreement or New
Lease has been delivered to the Buyer's Lawyers pursuant to paragraph 3.2.1;

 

4.INTEREST SOLD

 

4.1.1In respect of each US Lease Property, the interest sold by the Sellers to
the Buyer under this Agreement shall be the interest as created by the Lease of
that Property where the Landlord's Consent to Assign shall have been obtained by
the Consent to Assign Cut Off Date (or such later date as the Sellers and the
Buyer shall agree in writing).

 

4.1.2The Sellers may at any time prior to Property Completion remove any fixture
and fitting in the nature of a tenant's fixture or fitting ("Items") from any
Lease Property and the Sellers shall make good any damage caused by such removal
and such Items within the part(s) of the Lease Property are excluded from the
sale.

 

4.1.3The Sellers need not, further than it may be able to do so from any
information in its possession:

 

(a)prove the exact boundaries of the Lease Property;

 

(b)prove who owns fences, ditches, hedges or walls; or

 

 73 

 

 

(c)separately identify parts of the Lease Property with different titles.

 

5.INDEMNITY

 

The Buyer is to indemnify the Sellers against all claims arising from each US
Lease after the applicable Landlord’s Consent to Assign has been obtained
(including claims which are unenforceable against the Buyer for want of
registration).

 

6.INSURANCE

 

The Lease Property is at the risk of the Buyer from (and including) the date of
this Agreement.

 

7.NO SUB-SALES

 

The Sellers are entitled to decline to transfer the Lease Property to any person
other than the person or persons named in this Agreement as the Buyer.

 

8.BUYER’S ACKNOWLEDGEMENT OF CONDITION

 

8.1The Buyer acknowledges that before the date of this Agreement the Sellers
have given the Buyer and others authorised by the Buyer permission and the
opportunity to inspect, survey and carry out investigations as to the condition
of each US Lease Property. The Buyer has formed its own views as to the
condition of each US Lease Property and the suitability of the Lease Property
for the Buyer's purposes.

 

8.2The Buyer accepts:

 

8.2.1Each US Lease Property in the physical state it is at the date of this
Agreement;

 

8.2.2the Lease Property is assigned subject to any subsisting breach of a
condition or the tenant's obligation relating to the physical state of the Lease
Property, which renders the lease liable to forfeiture; and

 

9.NON MERGER

 

Notwithstanding completion of the sale and purchase as contemplated by this
Agreement, this Schedule 12 shall remain in full force and effect so far as
anything remains to be implemented.

 

10.CONTINUING LIABILITY

 

The Sellers shall be released from any of the tenant’s obligations and/or
covenants with the Landlord under the Lease from the date the Landlord Consent
to Assign is obtained.

 

 74 

 

 

Part 3

 

DETAILED PROPERTY PROVISIONS - DUBAI PROPERTY

 

1.INTERPRETATION

 

In this Part 3 of Schedule 12 the following words and expressions have the
following meanings:-

 

"Actual Completion Date"   in relation to the Lease Property means the date upon
which Property Completion of the Lease Property actually takes place.      
"Applicable Law"   means any applicable laws of Dubai and the UAE, or rules,
regulations, orders, statutes, decrees, approvals, consents, licences and
ordinances of any Relevant Authority, as varied and amended from time to time.  
    "Consent to Assign Cut Off Date"   means the date which falls 6 months after
the date of this Agreement.       "Contractual Completion Date"   means the
Transfer Date.       "Landlord"   means, in relation to the Lease Property the
person entitled to the reversion immediately expectant on the termination of the
Lease.       "Lease"   means the lease agreement under which the Lease Property
is held as stated in column 3 of Part 5 of this Schedule 12 (and includes any
renewal of the Lease).       "Lease Property"   means the Dubai Property which
is listed as "lease" property in column 2 of Part 5 of this Schedule 12.      
"Landlord's Consent to Assign"   means the consent required to be given by the
Landlord to permit the Sellers to assign the Lease Property to the Buyer in
accordance with the terms of the Lease.       "Landlord's Consent to Underlet"  
means the consent required to be given by the Landlord to permit the Sellers to
underlet the Lease Property to the Buyer in accordance with the terms of the
Lease.       "Licences"   means any or all of the following licences entered
into between TECOM and the Seller in respect of the property stated:          
(a) Licence (AG - 110063) dated 02.11.15 of storage facilities at Thuraya 1,
Podium 1, Unit P1St01, Dubai, United Arab Emirates;           (b) Licence (AG -
110062) dated 02.11.15 of car parking area at Thuraya 1, Parking (1 space),
Dubai, United Arab Emirates;            (c) Licence (AG – 110061) dated 02.11.15
of car parking area at Thuraya 1, Parking (4 spaces), Dubai, United Arab
Emirates.       "Long Stop Date"   means the date which falls 12 months after
the date of this Agreement.       "New Lease"   means any agreement to be
entered into between the Landlord, and the Buyer for the lease of the Lease
Property on comparable terms as currently in effect.  

 

 75 

 

 

"Property Completion" means completion of the sale and purchase of the Property
pursuant to this Agreement.     "Register" means the Ejari register or such
other register currently maintained by the Real Estate Regulatory
Authority/Dubai Land Department (as applicable), in which the Lease agreement is
required to be registered under Applicable Law.     "Relevant Authority" means
the Government of the UAE and/or the Dubai, the Landlord, Dubai Municipality,
the Dubai Land Department, Real Estate Regulatory Authority, the Roads and
Transportation Authority, the Dubai Electricity and Water Authority, the Jebel
Ali Free Zone Authority or other relevant authority having jurisdiction over the
Lease Property and/or issue in question.     "Transfer" means the assignment by
which the Lease Property is to be transferred to the Buyer on Property
Completion.     "Tripartite Agreement" means the agreement to be entered into
between the Landlord, the Sellers and the Buyer in accordance with the terms of
the Lease.     "Underlease" means in relation to the Lease Property an
underlease of the Property which shall accord with paragraph 6.3 and which shall
take subject to any relevant Licences.

 

2.REQUIREMENT FOR LANDLORDS CONSENT TO ASSIGN OR UNDERLET

 

2.1Definitions of terms used in this paragraph 2

 

In this paragraph 2:-

 

2.1.1"Permitted Occupation Start Date" means the Transfer Date or (if later) the
date when Completion shall have actually taken place; and

 

2.1.2"Permitted Occupation Period" means the period commencing upon the
Permitted Occupation Start Date and expiring upon the earlier of:-

 

(a)the Actual Completion Date for the Lease Property;

 

(b)the date on which the Buyer is required to vacate the Lease Property pursuant
to any provision of this Agreement.

 

2.2Assignment of Lease

 

The Seller agrees to assign its interest in the Lease (including any renewal of
the Lease) to the Buyer on and from the Contractual Completion Date, subject to,
and in accordance with the terms of this Agreement.

 

2.3Conditionality

 

2.3.1Property Completion (but not the sale of the business carried on at it) is
conditional upon the Seller obtaining:

 

(a)the Landlord's Consent to Assign and to the extent required by the landlord
as a condition to obtaining the Landlord's Consent to Assign entering into the
Tripartite Agreement;

 

(b)to the extent required by the Landlord as a condition to obtaining the
Landlord's Consent to Assign, a New Lease; or

 

 76 

 

 

(c)the Landlord's Consent to Underlet where an application is made pursuant to
paragraph 2.5.

 

2.4Obtaining Landlord's Consent to Assign

 

In relation to the Lease Property:-

 

2.4.1the Seller and the Buyer shall use reasonable endeavours to obtain the
Landlord's Consent to Assign for the Lease as soon as possible;

 

2.4.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord so as to secure the obligations of the Buyer to pay the
rents reserved by the Lease and to perform the covenants and other obligations
on the part of the tenant contained in the Lease;

 

2.4.3when the Sellers have obtained the Landlord's Consent to Assign the Sellers
shall procure that the Sellers' Solicitors promptly notify the Buyer's Lawyers
in writing of such fact;

 

2.4.4the Buyer shall promptly satisfy the lawful requirement of the Landlord or
other third party and shall take all steps to assist the Seller in obtaining the
Landlord's Consent to Assign and without prejudice to the generality of the
foregoing shall:

 

(a)provide to the Seller all information, references and documents as shall be
requested by any Landlord;

 

(b)if required, enter into the Tripartite Agreement or a New Lease with direct
covenants with the Landlord to observe and perform the tenant's covenants and
obligations contained in the Lease or New Lease through the residue of the term
of that lease or until released; and

 

(c)if required, provide such guarantee, surety, rent deposit or other security
for the obligations of the Buyer (as tenant) under the Lease as is acceptable to
the Landlord on a reasonable basis.

 

2.5Obtaining Landlord's Consent to Underlet

 

Where the Landlord's Consent to Assign is not obtained by the Consent to Assign
Cut Off Date (or such later date as the Sellers and the Buyer may agree in
writing):-

 

2.5.1the Sellers and the Buyer shall use reasonable endeavours to obtain the
Landlord's Consent to Underlet in respect of the Lease as soon as possible;

 

2.5.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord so as to secure the obligations of the Buyer to pay the
rents reserved by the proposed Underlease and to perform the covenants and other
obligations on the part of the tenant to be contained in the Underlease; and

 

2.5.3when the Sellers have obtained the Landlord's Consent to Underlet the
Sellers shall procure that the Sellers' Solicitors shall promptly notify the
Buyer's Lawyers in writing of such fact.

 

 77 

 

 

2.6Permitted Occupation pending Property Completion

 

2.6.1This paragraph 2.6 shall apply to the Lease Property only if in respect of
the Lease Property the Transfer Date is later than the Permitted Occupation
Start Date.

 

2.6.2Notwithstanding the non-completion of the Transfer or the Underlease the
Buyer will pay to the Sellers the whole of the Consideration on the Permitted
Occupation Start Date.

 

2.6.3Throughout the Permitted Occupation Period the Sellers will:-

 

(h)hold the Lease Property on trust for the Buyer (insofar as it is not
prohibited from doing so by the Lease);

 

(i)permit the Buyer to use and occupy the Lease Property as bare licensee (but
only for uses which shall not be in breach of the tenant's obligations contained
in the Lease and subject to any rights of occupation of third parties);

 

(j)not without the approval of the Buyer (not to be unreasonably withheld or
delayed):

 

(i)effect or accept any variation or surrender or other termination of any of
the Licences; nor

 

(ii)serve any notices upon the Landlord or the tenant under them.

 

(k)pay the rents and other sums reserved by or payable under the Lease of the
Lease Property (subject to the Buyer complying with its obligations in
paragraph 2.6.5);

 

(l)promptly supply to the Buyer copies of all notices received by the Sellers or
anyone acting on behalf of the Sellers in relation to the Lease Property;

 

(m)deal with the Lease Property in all respects in accordance with the
reasonable requests of the Buyer subject to being indemnified by the Buyer in
respect of any reasonable and proper costs incurred in respect of anything
reasonably and properly done in pursuance of such requests; and

 

(n)account to the Buyer for any income received from the Lease Property in so
far as such income relates to the Permitted Occupation Period and the Buyer
would have been entitled to the same if completion of the Transfer pursuant to
this Agreement had taken place upon the Permitted Occupation Start Date.

 

2.6.4Throughout the Permitted Occupation Period and without prejudice to
paragraph 2.6.3 (f):-

 

(f)the Sellers will at the Buyer's request serve notice to terminate the Lease
in accordance with any break rights contained in the Lease;

 

(g)any break notice served in accordance with paragraph 2.6.4 (a) will be in a
form previously approved by the Buyer and at the Buyer's election prepared and
served on behalf of the Sellers by a firm of solicitors nominated by the Buyer
for that purpose;

 

 78 

 

 

(h)in relation to any break notice served, the Buyer may take all such
appropriate actions in relation to the Lease Property in order to ensure that
any pre-conditions relating to the break contained in the Lease are complied
with;

 

(i)if the pre-conditions to any break rights in the Lease require the payment of
any sums to the Landlord then subject to the Buyer first paying the same to the
Sellers, the Sellers will pay those sums to the Landlord (by way of direct
transfer of cleared funds) in order to ensure that the relevant pre-condition is
satisfied;

 

(j)where as a result of the break right being exercised any money has been paid
to the Landlord which relates to a period falling after the date of the break
and under the terms of that Lease the same is due back to the Sellers as tenant
then the Sellers will use reasonable endeavours to obtain such sums as soon as
reasonably practical and the Sellers will pay the sums received to the Buyer
within 5 Business Days of receipt.

 

2.6.5The Buyer will:-

 

(a)pay to the Sellers all rents and other sums payable by the tenant under the
terms of the Lease in so far as such rents and other sums:-

 

(i)would have been payable by the Buyer or its successors in title if completion
of the Transfer of the Lease Property pursuant to this Agreement had taken place
upon the Permitted Occupation Start Date such rents and other sums to be paid by
the Buyer not later than 5 Business Days before such monies become due for
payment under the terms of the relevant Lease; and

 

(ii)become due under the terms of the relevant Lease prior to the actual
completion of the Transfer pursuant to this Agreement; and

 

(b)indemnify the Sellers against any other sums properly paid by the Sellers in
respect of the Lease Property in so far as such sums would have been payable by
the Buyer if completion of the Transfer of the Lease Property had taken place
upon the Permitted Occupation Start Date.

 

2.6.6Throughout the Permitted Occupation Period the Buyer shall:-

 

(a)comply in all respects with the maintenance and repairing obligations
contained in the Lease;

 

(b)comply with all statutory obligations relating to the Lease Property;

 

(c)not make nor permit the making of any alterations or additions to the Lease
Property;

 

(d)not do anything nor permit anything to be done which shall be a breach of the
tenant's obligations under the Lease (but for the avoidance of doubt the
occupation and use of the Lease Property as permitted by this paragraph 2.6.6
shall not constitute a breach by the Buyer);

 

 79 

 

 

(e)promptly supply to the Sellers copies of all notices received by the Buyer or
anyone acting on behalf of the Buyer in relation to the Lease Property; and

 

(f)comply with the covenants, conditions and obligations binding the Seller
contained in the Licences.

 

2.6.7The Buyer shall indemnify the Sellers against and in respect of all
reasonable and proper costs, expenses, losses, demands, actions, liabilities,
claims or proceedings reasonably and properly arising out of:-

 

(a)the Buyer's occupation and use of the Lease Property in advance of Property
Completion; and

 

(b)the acts or omissions of the Buyer or its employees, agents or invitees upon
or in the vicinity of the Lease Property;

 

provided that where the Buyer is required to vacate the Lease Property, then any
indemnity provided by the Buyer in this Agreement does not extend to any costs,
expenses, losses, demands, actions, liabilities, claims or proceedings which
relates to any period after such vacation and the Buyer is only obliged to
deliver the Lease Property back to the Sellers in the same state and condition
as it was in at the date the Buyer took occupation.

 

2.6.8The parties shall bear their own costs in relation to obtaining or seeking
to obtain the Landlord's Consent to Assign and/or Landlord's Consent to Underlet
and the Sellers shall be responsible for the payment of the costs of the
Landlord in connection with the same.

 

2.6.9Occupation by the Buyer of the Lease Property pursuant to this
paragraph 2.6.9 shall be by way of a bare licence and not a tenancy and such
licence shall terminate upon the expiry of the Permitted Occupation Period.

 

2.6.10The licence granted to the Buyer by this paragraph 2.6.10 shall not be
assigned by the Buyer or capable of being sub-licensed in relation to either the
whole or any part of the Lease Property.

 

2.6.11The Buyer shall vacate the Lease Property as soon as reasonably
practical:-

 

(a)upon this Agreement being terminated in relation to the Lease Property
pursuant to paragraph 2.7; or

 

(b)if:-

 

(i)the Landlord serves written notice upon the Sellers taking or threatening to
take an action for forfeiture of the Lease arising from the occupation of the
Lease Property by the Buyer prior to the relevant grant of the Landlord's
Consent to Assign or Landlord's Consent to Underlet; and

 

(ii)the Sellers serve written notice upon the Buyer that as a result of such
action or threatened action the Buyer must vacate the Lease Property.

 

 80 

 

 

2.6.12The Buyer shall not communicate with any Landlord or other third party
directly.

 

2.7Termination in relation to the Property

 

2.7.1If in relation to the Lease Property neither Landlord's Consent to Assign
(including any Tripartite Agreement required as part of the Landlord's Consent
to Assign) nor Landlord's Consent to Underlet has been obtained by the Long Stop
Date or if the Lease Property is terminated or comes to an end in accordance
with its terms, then either the Sellers or the Buyer may at any time thereafter
(but not after Landlord's Consent to Assign or Landlord's Consent to Underlet
has been obtained) terminate this Agreement with regard to the Lease Property
(but not the business carried on at it) by serving written notice to such effect
upon the other.

 

2.7.2If this Agreement is terminated in relation to the Lease Property pursuant
to paragraph 2.7.1:-

 

(a)the Buyer and the Sellers shall be under no further obligation to obtain the
Landlord's Consent to Assign or the Landlord's Consent to Underlet. Such
termination shall be without prejudice to the rights of either the Sellers or
the Buyer against the other in respect of any antecedent breach of their
respective obligations contained in this Agreement; and

 

(b)this Agreement will, in all other respects, remain in full force and effect.

 

3.TITLE TO THE LEASE PROPERTY

 

3.1The Buyer acknowledges that it has investigated the registration to the Lease
Property prior to the date of this Agreement. Accordingly the Buyer shall be
deemed to have accepted such registration and not raise any enquiry or
requisition on the interest nor make any objection in respect of it after the
date of this Agreement.

 

4.MATTERS AFFECTING THE PROPERTY

 

The Lease Property is sold subject to, and where applicable with the benefit of,
the following matters (so far as they affect that Lease Property and are
subsisting or capable of taking effect):-

 

4.1all matters discoverable by such inspections of the property as a prudent
purchaser would make (whether or not in fact made);

 

4.2all notices served and orders, demands, proposals or requirements made by any
Relevant Authority after the date of this Agreement;

 

4.3all actual or proposed orders, directions, notices, charges, restrictions,
conditions, agreements and other matters arising affecting that Lease Property;

 

4.4any matters contained in or referred to in the Licences;

 

4.5the rent reserved by and the covenants on the part of the lessee/tenant and
the conditions contained in and the other provisions of the Leases;

 

4.6all rights of way light and air support drainage and other rights easements
liabilities and public or private rights whatsoever and to any liability to
repair or contribute to the repair or sewers drains pipes party structures and
other like matters;

 

4.7the Applicable Law;

 

 81 

 

 

4.8matters disclosed or treated as disclosed by the Disclosure Letter;

 

4.9the Buyer is to bear the cost of complying with any outstanding Relevant
Authority requirement and is to indemnify the Sellers against any liability
resulting from a Relevant Authority requirement; and

 

5.VACANT POSSESSION

 

The Lease Property is sold with vacant possession on Property Completion subject
however to any matters to which that Property is sold subject.

 

6.PREPARATION AND EXECUTION OF TRIPARTITE AGREEMENT / NEW LEASE AND UNDERLEASE

 

6.1The Buyer acknowledges that as a condition of the Landlord's Consent to
Assign, the Landlord may require the Buyer to enter into either a Tripartite
Agreement or New Lease (or both of them).

 

6.2Where a Tripartite Agreement or New Lease (as applicable) is needed as part
of the Landlord's Consent to Assign:-

 

6.2.1the Sellers shall procure that the Sellers' Solicitors shall obtain a copy
of the Tripartite Agreement or New Lease (as required by the Landlord) from the
Landlord and supply such copy to the Buyer's Lawyers as soon as possible prior
to the Contractual Completion Date;

 

6.2.2the Buyer shall procure that the Tripartite Agreement or New Lease (as
required by the Landlord) is executed by the Buyer and returned to the Sellers'
Solicitors not later than 5 Business Days after the Tripartite Agreement or New
Lease has been delivered to the Buyer's Lawyers pursuant to paragraph 6.2.1;

 

6.3Where Property Completion is to be effected by the grant of an Underlease:-

 

6.3.1the Underlease for the Lease Property shall be for a term equal to the
residue of the term granted by the Lease of the Lease Property less two days;

 

6.3.2the Underlease shall be at a rent equal to the rent passing under the Lease
and shall be in substantially the same form as the Lease with such amendments or
additions as are necessary to reflect the terms of this Schedule 12 or as the
Landlord reasonably requires;

 

6.3.3the Buyer shall procure that the Buyer's Lawyers shall deliver to the
Sellers' Solicitors a draft Underlease not later than 10 Business Days after the
Consent to Assign Cut Off Date or such later date as the Sellers and the Buyer
may agree in writing;

 

6.3.4the Sellers shall procure that the Sellers' Solicitors shall approve or
amend that draft not later than 5 Business Days after the delivery to them of
the draft Underlease; and

 

6.3.5the Buyer shall procure that the engrossments of the Underlease and a
counterpart thereof (the counterpart being duly executed by the Buyer) shall be
returned to the Sellers' Solicitors not later than 5 Business Days after the
draft has been returned to the Buyer's Lawyers approved or revised as above.

 

 82 

 

 

7.INTEREST SOLD

 

7.1In respect of the Lease Property:-

 

7.1.1the interest sold by the Sellers to the Buyer under this Agreement shall be
the interest as created by the Lease of that Property where the Landlord's
Consent to Assign shall have been obtained by the Long Stop Date (or such later
date as the Sellers and the Buyer shall agree in writing).

 

7.1.2otherwise Property Completion shall be effected by the grant of an
Underlease and the interest sold shall be the interest as created by the
Underlease.

 

7.2The Sellers may at any time prior to Property Completion remove any fixture
and fitting in the nature of a tenant's fixture or fitting ("Items") from any
Lease Property and the Sellers shall make good any damage caused by such removal
and such Items within the part(s) of the Lease Property are excluded from the
sale.

 

7.3The Sellers need not, further than it may be able to do so from any
information in its possession:

 

7.3.1prove the exact boundaries of the Lease Property;

 

7.3.2prove who owns fences, ditches, hedges or walls; or

 

7.3.3separately identify parts of the Lease Property with different titles.

 

8.COMPLETION

 

8.1Property Completion of the Lease Property shall take place on the Contractual
Completion Date for the Lease Property.

 

8.2Any Property Completion by post or through a document exchange shall be at
the Buyer's expense and risk and neither the Sellers nor the Sellers' Solicitors
shall be liable for the loss of any documents so sent so long as they were
properly addressed.

 

8.3The Buyer is to indemnify the Sellers against all claims arising from the
Lease after the Actual Completion Date (including claims which are unenforceable
against the Buyer for want of registration).

 

9.INSURANCE

 

The Lease Property is at the risk of the Buyer from (and including) the date of
this Agreement.

 

10.APPORTIONMENTS

 

10.1For the purposes of Clause 21 (Apportionments), any income, any rent and
other annual outgoing from the Lease Property is to be apportioned on an annual
basis with 1/365 of the annual amount due accruing each day. All sums are to be
apportioned on the Actual Completion Date.

 

10.2When a sum to be apportioned, or the rate at which it is to be treated as
accruing, is not known or easily ascertainable at the Transfer Date, a
provisional apportionment is to be made according to the best estimate
available. As soon as the amount is known, a final apportionment is to be made
and notified to the other party. Any resulting balance is to be paid no more
than ten Business Days later, and if not then paid the balance is to bear
interest until payment at four per cent above the base lending rate of Bank of
England.

 

 83 

 

 

11.NO SUB-SALES

 

The Sellers are entitled to decline to transfer the Lease Property to any person
other than the person or persons named in this Agreement as the Buyer.

 

12.BUYER’S ACKNOWLEDGEMENT OF CONDITION

 

12.1The Buyer acknowledges that before the date of this Agreement the Sellers
have given the Buyer and others authorised by the Buyer permission and the
opportunity to inspect, survey and carry out investigations as to the condition
of the Lease Property. The Buyer has formed its own views as to the condition of
the Lease Property and the suitability of the Lease Property for the Buyer's
purposes.

 

12.2The Buyer accepts:

 

12.2.1the Lease Property in the physical state it is at the date of this
Agreement;

 

12.2.2the Lease Property is sold subject to any subsisting breach of a condition
or the tenant's obligation relating to the physical state of the Lease Property,
which renders the lease liable to forfeiture; and

 

12.2.3where an Underlease is granted it is subject to any subsisting breach of a
condition or the tenant's obligation relating to the physical state of the Lease
Property, which renders the Sellers own Lease liable to forfeiture.

 

13.NON MERGER

 

Notwithstanding completion of the sale and purchase as contemplated by this
Agreement, this Schedule 12 shall remain in full force and effect so far as
anything remains to be implemented.

 

14.CONTINUING LIABILITY

 

The Sellers shall be released from any of the tenants obligations and/or
covenants with the Landlord, under the Lease from the Actual Completion Date.

 

 84 

 

 

Part 4

 

DETAILED PROPERTY PROVISIONS - SINGAPORE PROPERTY

 

1.INTERPRETATION

 

In this Part 4 of Schedule 12 the following words and expressions have the
following meanings:-

 

"Current Rent" means the existing rent payable pursuant to and under the
Singapore Lease     "Effective Date" in relation to the Singapore Property means
the date upon which one of the following (as the case may be) takes place:      
(a) The Singapore Lease is effectively assigned or deemed effectively assigned
to the Buyer; or         (b) The commencement of the term pursuant to the
Underlease; or         (c) The commencement of the term pursuant to the fresh
tenancy agreement entered into between the Landlord and the Buyer.    
"Landlord" means, in relation to the Singapore Property the person entitled to
the reversion immediately expectant on the termination of the Singapore Lease  
  "Singapore Lease" means the tenancy or lease under which the Singapore
Property is held as stated in Item 9, column 3 of Part 5 of this Schedule    
"Licence to Assign" means the licence or consent required to be given by the
Landlord to permit the Sellers and/or the UK Seller to assign, transfer or
novate the Singapore Lease of the Singapore Property to the Buyer in accordance
with the terms of the Singapore Lease of the Singapore Property     "Licence to
Assign Cut Off Date" means the date which falls 2 months after the Transfer Date
    "Licence to Underlet" means in relation to the Singapore Property the
licence or consent required to be given by the Landlord to permit the Sellers
and/or the UK Seller to underlet the Singapore Property to the Buyer in
accordance with the terms of the Singapore Lease of that Property     "Long Stop
Date" means the date which falls 2 months after the Transfer Date     "Singapore
Property" means the Property which is listed as item 9 of Part 5 of this
Schedule     "Transfer" means the assignment, transfer or novation (as
appropriate) by which the Singapore Lease of the Singapore Property is to be
transferred to the Buyer on the Effective Date.     "Underlease" means in
relation to the Singapore Property an underlease of the Singapore Property which
shall accord with paragraph 4.2.

 

 85 

 

 

2.requirement for Licence to assign or underlet

 

2.1Definitions of terms used in this paragraph 2

 

In this paragraph 2:-

 

2.1.1"Permitted Occupation Start Date" means the Transfer Date or (if later) the
date when completion of the Business and Assets other than the Property shall
have actually taken place; and

 

2.1.2"Permitted Occupation Period" means the period commencing upon the
Permitted Occupation Start Date and expiring upon the earlier of:-

 

(c)the Effective Date; or

 

(d)the date on which the Buyer is required to vacate the Singapore Property
pursuant to any provision of this Agreement.

 

2.2Conditionality

 

Property Completion of the sale and purchase of the Leasehold Property (but not
the sale of the business carried on at it) shall not be conditional upon the
grant of the Licence to Assign or the Licence to Underlet in respect of the
Singapore Property.

 

2.3Obtaining a Licence to Assign

 

In relation to the Singapore Property:-

 

2.3.1the Sellers and the Buyer shall use reasonable endeavours to obtain the
relevant Licence to Assign for the Singapore Lease as soon as possible;

 

2.3.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord so as to secure the obligations of the Buyer to pay the
rents reserved by the Singapore Lease and to perform the covenants and other
obligations on the part of the tenant contained in the Singapore Lease;

 

2.3.3when the Sellers and/or the UK Seller have obtained the relevant Licence to
Assign the Sellers and/or the UK Seller shall procure that the Sellers'
Solicitors promptly notify the Buyer's Lawyers in writing of such fact.

 

2.3.4The Buyer shall promptly satisfy the reasonable requirement of the Landlord
or other third party and shall take all steps to assist the Seller in obtaining
the Licence to Assign and without prejudice to the generality of the foregoing
shall:

 

(a)provide to the Seller all information, references and documents as shall be
requested by any Landlord or other third party to support any application for
Licence to Assign made by the Seller;

 

(b)in any licence to assign, enter into direct covenants with the relevant
Landlord to observe and perform the tenant's covenants and obligations contained
in the relevant Singapore Lease through the residue of the term of that lease or
until released; and

 

(c)if required provide such guarantee, surety, rent deposit or other security
for the obligations of the Buyer (as tenant) under the relevant lease as is
acceptable to the relevant Landlord on a reasonable basis.

 

 86 

 

 

2.3.5The Buyer shall promptly enter into such instruments, agreements or other
documents with the Seller and/or the Landlord and/or such other third party to
give effect to the Transfer.

 

2.3.6Without prejudice to the generality of Clauses 2.3.4 and 2.3.5 and for the
avoidance of doubt, where the Landlord requires the UK Seller to terminate the
Singapore Lease and the Buyer to enter into a fresh tenancy agreement with the
Landlord:-

 

(a)the Sellers and/or the UK Seller shall obtain and sign the relevant
agreement, deed or document relating to the surrender or termination of the
Singapore Lease as soon as possible; and

 

(b)the Buyer shall obtain and sign the relevant agreement, deed or document
relating to the fresh lease as soon as possible and if required by the Landlord,
provide (without limitation) such guarantee, surety, rent deposit, other
security, advance rental, and stamp duty on the fresh tenancy agreement.

 

2.4Obtaining a Licence to Underlet

 

Where in relation to the Singapore Property a Licence to Assign for the
Singapore Lease is not obtained by the Licence to Assign Cut Off Date (or such
later date as the Sellers and/or the UK Seller and the Buyer may agree in
writing):-

 

2.4.1the Sellers and/or the UK Seller and the Buyer shall use reasonable
endeavours to obtain a Licence to Underlet in respect of that Singapore Lease as
soon as possible;

 

2.4.2if so required by the Landlord the Buyer shall provide such security
(whether by way of guarantee, deposit or otherwise) as may reasonably be
required by the Landlord so as to secure the obligations of the Buyer to pay the
rents reserved by the proposed Underlease and to perform the covenants and other
obligations on the part of the tenant to be contained in the Underlease;

 

2.4.3when the Sellers and/or the UK Seller have obtained the relevant Licence to
Underlet the Sellers and/or the UK Seller shall procure that the Sellers'
Solicitors shall promptly notify the Buyer's Lawyers in writing of such fact and
thereafter, the Buyer shall:-

 

(a)promptly enter into an Underlease as reasonably required the Seller and/or
the Landlord; and

 

(b)provide (without limitation) such guarantee, surety or other security, the
Landlord’s administrative fees (if any) and stamp duty on the Underlease.

 

2.5Permitted Occupation pending Completion of Transfer

 

2.5.1This paragraph 2.5 shall apply to the Singapore Property in the following
circumstances:

 

(a)the Licence to Assign or the Licence to Underlet has not been obtained by the
Permitted Occupation Start Date; or

 

(b)the Licence to Assign or the Licence to Underlet has been obtained but the
Effective Date is later than the Permitted Occupation Start Date.

 

 87 

 

 

2.5.2Notwithstanding the non-completion of the Transfer or the Underlease the
Buyer will pay to the Sellers the whole of the Consideration on the Permitted
Occupation Start Date.

 

2.5.3Throughout the Permitted Occupation Period the UK Seller will:-

 

(h)hold the Singapore Lease on trust for the Buyer (insofar as it is not
prohibited from doing so by the Singapore Lease);

 

(i)permit the Buyer to use and occupy the Singapore Property as bare licensee
(but only for uses which shall not be in breach of the tenant's obligations
contained in the Singapore Lease and subject to any rights of occupation of
third parties);

 

(j)not without the approval of the Buyer (not to be unreasonably withheld or
delayed):

 

(i)effect or accept any variation or surrender or termination of the Singapore
Lease;

 

(ii)serve any notices upon the Landlord; nor

 

(iii)exercise any option to renew the existing Singapore Lease.

 

(k)pay the rents and other sums reserved by or payable under the Singapore Lease
(subject to the Buyer complying with its obligations in paragraph 2.5.5);

 

(l)promptly supply to the Buyer copies of all notices received by the Sellers
and/or the UK Seller or anyone acting on behalf of the Sellers and/or the UK
Seller in relation to the Singapore Property;

 

(m)deal with the Singapore Property in all respects in accordance with the
reasonable requests of the Buyer subject to being indemnified by the Buyer in
respect of any reasonable and proper costs incurred in respect of anything
reasonably and properly done in pursuance of such requests; and

 

(n)account to the Buyer for any income received from the Singapore Property in
so far as such income relates to the Permitted Occupation Period and the Buyer
would have been entitled to the same if completion of the Transfer pursuant to
this Agreement had taken place upon the Permitted Occupation Start Date.

 

2.5.4Throughout the Permitted Occupation Period and without prejudice to
paragraph 2.5.3(f):-

 

(k)the UK Seller will at the Buyer's request serve notice to terminate the
Singapore Lease in accordance with any break rights contained in that Singapore
Lease;

 

(l)any break notice served in accordance with paragraph 3.6.4(a) will be in a
form previously approved by the Buyer and at the Buyer's election prepared and
served on behalf of the UK Seller by a firm of solicitors nominated by the Buyer
for that purpose;

 

(m)in relation to any break notice served, the Buyer may take all such
appropriate actions in relation to the Singapore Property in order to ensure
that any pre-conditions relating to the break contained in the relevant
Singapore Lease are complied with;

 

 88 

 

 

(n)if the pre-conditions to any break rights in the Singapore Lease require the
payment of any sums to the Landlord then subject to the Buyer first paying the
same to the Sellers and/or the UK Seller, the Sellers and/or the UK Seller will
pay those sums to the Landlord (by way of direct transfer of cleared funds) in
order to ensure that the relevant pre-condition is satisfied;

 

(o)where as a result of the break right being exercised any money has been paid
to the Landlord which relates to a period falling after the date of the break
and under the terms of that Singapore Lease the same is due back to the UK
Seller as tenant then the Sellers and/or the UK Seller will use reasonable
endeavours to obtain such sums as soon as reasonably practical and the UK Seller
will pay the sums received to the Buyer within 5 Business Days of receipt.

 

2.5.5The Buyer will:-

 

(a)pay to the Sellers and/or the UK Seller all rents and other sums (including
but not limited to utilities charges) payable by the tenant under the terms of
that Singapore Lease in so far as such rents and other sums:-

 

(i)would have been payable by the Buyer or its successors in title if completion
of the Transfer of the Singapore Property pursuant to this Agreement had taken
place upon the Permitted Occupation Start Date such rents and other sums to be
paid by the Buyer not later than 5 Business Days before such monies become due
for payment under the terms of the Singapore Lease; and

 

(ii)become due under the terms of the Singapore Lease prior to the actual
completion of the Transfer pursuant to this Agreement; and

 

(b)indemnify the Sellers and/or the UK Seller against any other sums properly
paid by the Sellers and/or the UK Seller in respect of the Singapore Property in
so far as such sums would have been payable by the Buyer if completion of the
Transfer of the Singapore Property had taken place upon the Permitted Occupation
Start Date.

 

2.5.6Throughout the Permitted Occupation Period the Buyer shall:-

 

(a)comply with all the covenants and obligations of the tenant under the
Singapore Lease;

 

(b)comply in all respects with the maintenance and repairing obligations
contained in the relevant Singapore Lease;

 

(c)comply with all statutory obligations relating to the Singapore Property;

 

(d)not make nor permit the making of any alterations or additions to the
Singapore Property;

 

 89 

 

 

(e)not do anything nor permit anything to be done which shall be a breach of the
tenant's obligations under the Singapore Lease; and

 

(f)promptly supply to the Sellers and/or the UK Seller copies of all notices
received by the Buyer or anyone acting on behalf of the Buyer in relation to the
Singapore Property.

 

2.5.7The Buyer shall indemnify the Sellers and/or the UK Seller against and in
respect of all reasonable and proper costs, expenses, losses, demands, actions,
liabilities, claims or proceedings reasonably and properly arising out of:-

 

(a)the Buyer's occupation and use of the Singapore Property in advance of
Property Completion; and

 

(b)the acts or omissions of the Buyer or its employees, agents or invitees upon
or in the vicinity of the Singapore Property;

 

provided that where the Buyer is required to vacate the Singapore Property, then
any indemnity provided by the Buyer in this Agreement does not extend to any
costs, expenses, losses, demands, actions, liabilities, claims or proceedings
which relates to any period after such vacation and the Buyer is only obliged to
deliver the relevant Singapore Property back to the Sellers and/or the UK Seller
in the same state and condition as it was in at the date the Buyer took
occupation.

 

2.5.8The parties shall bear their own costs in relation to obtaining or seeking
to obtain the Licence to Assign and/or Licence to Underlet and the Sellers
and/or the UK Seller shall be responsible for the payment of the costs of the
Landlord in connection with the same.

 

2.5.9Occupation by the Buyer of the Singapore Property pursuant to this
paragraph 2.5 shall be by way of a bare licence and not a tenancy and such
licence shall terminate upon the expiry of the Permitted Occupation Period.

 

2.5.10The licence granted to the Buyer by this paragraph 2.5 shall not be
assigned by the Buyer or capable of being sub-licensed in relation to either the
whole or any part of the Singapore Property.

 

2.5.11The Buyer shall vacate the Singapore Property as soon as reasonably
practical:-

 

(a)upon this Agreement being terminated for whatever reason; or

 

(b)if:-

 

(i)the Landlord serves written notice upon the UK Seller taking or threatening
to take an action for breach or forfeiture of the Singapore Lease arising from
the occupation of the Singapore Property by the Buyer; and

 

(ii)the Sellers and/or the UK Seller serve written notice upon the Buyer that as
a result of such action or threatened action the Buyer must vacate the Singapore
Property.

 

 90 

 

 

2.5.12The Buyer shall not communicate with any Landlord or other third party
directly.

 

2.6Termination in relation to the Singapore Property

 

2.6.1If in relation to the relevant Singapore Property neither Licence to Assign
nor Licence to Underlet has been obtained by the Long Stop Date, then either the
Sellers or the Buyer may at any time thereafter (but not after Licence to Assign
or Licence to Underlet has been obtained) terminate this Agreement with regard
to the relevant Singapore Property (but not the business carried on at it) by
serving written notice to such effect upon the other.

 

2.6.2If in relation to the relevant Singapore Property the Landlord rejects or
refuses to grant the Licence to Assign or Licence to Underlet, then either the
Sellers or the Buyer may at any time thereafter (but not before the date of such
refusal or reject by the Landlord) terminate this Agreement with regard to the
Singapore Lease (but not the business carried on at it) by serving written
notice to such effect upon the other.

 

2.6.3If this Agreement is terminated in relation to any Singapore Property
pursuant to paragraph 3.8.1 or 2.6.2:-

 

(a)the Buyer and the Sellers shall be under no further obligation to obtain the
Licence to Assign or the Licence to Underlet and any Permitted Occupation Period
will terminate. Such termination shall be without prejudice to the rights of
either the Sellers or the Buyer against the other in respect of any antecedent
breach of their respective obligations contained in this Agreement; and

 

(b)this Agreement will, in all other respects, remain in full force and effect.

 

3.Matters Affecting the Property

 

The Singapore Lease is assigned to the Buyer subject to and where applicable
with the benefit of the following matters (so far as they affect that Singapore
Property and are subsisting or capable of taking effect):-

 

3.1the matters contained in or referred to in the tenancy agreement dated 10
April 2010;

 

3.2all matters which would be disclosed by a local search at the Singapore Land
Authority or such other public register or authority;

 

3.3all matters discoverable by such inspections of the property as a prudent
purchaser would make (whether or not in fact made);

 

3.4all notices served and orders, demands, proposals or requirements made by any
local or any public or other competent authority after the date of this
Agreement;

 

3.5all actual or proposed orders, directions, notices, charges, restrictions,
conditions, agreements and other matters arising under any legislation affecting
that Singapore Property;

 

3.6any liability to repair or contribute to the repair pursuant to any term of
the tenancy agreement and other like matters; and

 

3.7matters disclosed or treated as disclosed by the Disclosure Letter.

 

 91 

 

 

4.preparation and Execution of Assignment, NOVATION OR Underlease

 

4.1Where completion of the Transfer is to be effected by an Assignment:-

 

4.1.1the Sellers and/or the UK Seller shall procure that the Sellers' Solicitors
shall prepare engrossments of the deed of assignment and a duplicate thereof and
supply such engrossments to the Buyer's Lawyers not later than 10 Business Days
prior to the Effective Date;

 

4.1.2the Buyer shall procure that the engrossments of the deed of assignment and
the duplicate thereof duly executed by the Buyer shall be returned to the
Sellers and/or the UK Seller' Solicitors not later than 5 Business Days after
such engrossments have been delivered to the Buyer's Lawyers pursuant to
paragraph 4.1.1;

 

4.1.3the UK Seller’s or its solicitors shall as soon as practicable after
receipt of the duly executed deed of assignment from the Buyer issue the
relevant notice of assignment to the Landlord; and

 

4.1.4the form of the deed of assignment shall be in substantially the same form
as the draft annexed to this Agreement or as reasonably required or approved by
the Landlord.

 

4.2Where completion of the Transfer is to be effected by a Novation:-

 

4.2.1the Sellers and/or the UK Seller shall procure that the Sellers' Solicitors
shall prepare engrossments of the novation document in triplicate and supply the
engrossments to the Buyer's Lawyers not later than 10 Business Days prior to the
Effective Date;

 

4.2.2the Buyer shall procure that the engrossments of the Deed of Assignment and
the duplicate thereof duly executed by the Buyer shall be returned to the
Sellers and/or the UK Seller' Solicitors not later than 5 Business Days after
such engrossments have been delivered to the Buyer's Lawyers pursuant to
paragraph 4.2.1;

 

4.2.3the UK Seller’s or its solicitors shall as soon as practicable after
receipt of the duly executed novation documents from the Buyer forward the same
to the Landlord or its solicitors for the Landlord’s execution; and

 

4.2.4the form of the novation document shall be in substantially the same form
as the draft annexed to this Agreement or as reasonably required or approved by
the Landlord.

 

4.3Where completion of the Transfer is to be effected by the grant of an
Underlease:-

 

4.3.1the Underlease for each Singapore Property shall be for a term equal to the
residue of the term granted by the Singapore Lease of that Singapore Property
less two days;

 

4.3.2the Underlease shall be at a rent equal to the rent passing under the
Singapore Lease plus goods and services tax and shall be in substantially the
same form as the draft Underlease annexed to this Agreement with such amendments
or additions as are necessary to reflect the terms of this Schedule or as the
Landlord reasonably requires;

 

4.3.3the Buyer shall procure that the Buyer's Lawyers shall deliver to the
Sellers and/or the UK Seller' Solicitors a draft Underlease not later than
10 Business Days after the Landlord has granted the Licence to Underlet or such
later date as the Sellers and/or the UK Seller and the Buyer may agree in
writing;

 

 92 

 

 

4.3.4the Sellers and/or the UK Seller shall procure that the Sellers' Solicitors
shall approve or amend that draft not later than 5 Business Days after the
delivery to them of the draft Underlease;

 

4.3.5the Sellers and/or the UK Seller shall thereafter procure the approval of
the Landlord in respect of the draft Underlease;

 

4.3.6the Buyer shall procure that the engrossments of the Underlease and a
counterpart thereof (the counterpart being duly executed by the Buyer) shall be
returned to the Sellers' Solicitors not later than 5 Business Days after the
draft has been returned to the Buyer's Lawyers duly approved or revised by the
Seller’s solicitors and the Landlord.

 

5.Completion OF TRANSFER

 

5.1Completion of the Transfer by post or through a document exchange shall be at
the Buyer's expense and risk and neither the Sellers nor the Sellers' Solicitors
shall be liable for the loss of any documents so sent so long as they were
properly addressed.

 

6.Buyer’s Acknowledgement of Condition

 

6.1The Buyer acknowledges that before the date of this Agreement the Sellers
and/or the UK Seller have given the Buyer and others authorised by the Buyer
permission and the opportunity to inspect, survey and carry out investigations
as to the condition of the Singapore Property. The Buyer has formed its own
views as to the condition of the Singapore Property and the suitability of the
Singapore Property for the Buyer's purposes.

 

7.OPTION TO RENEW

 

7.1Pending the Licence to Assign and Licence to Underlet being granted by the
Landlord, no decision shall be made by the UK Seller as to whether or not to
exercise the option under the Singapore Lease to renew the Singapore Lease for a
further term as set out in the Singapore Lease. For the avoidance of doubt, the
UK Seller shall not be obliged to exercise the option to renew the Singapore
tenancy for a further term during the Permitted Occupation Period where the
Licence to Assign and Licence to Underlet has not been obtained.

 

7.2In the event this Agreement is terminated in respect of the Singapore
Property pursuant to any of the provisions under Paragraph 2.6, the Seller shall
be at liberty to exercise or lapse the option under the Singapore Lease to renew
the Singapore Lease for a further term.

 

7.3The sub-paragraphs shall only apply after the Landlord has granted a Licence
to Assign or Licence to Underlet:-

 

(a)The UK Seller warrant to the Buyer that as at the date of this Agreement it
has not issue any written request to the Landlord to renew the existing
Singapore Lease.

 

(b)The Sellers and/or UK Seller will undertake all negotiations in connection
with the new rent following the written request to renew the Singapore Lease on
behalf of the Buyer (and to the extent necessary as agent for and on behalf of
the Buyer) but will not make any representations or send any correspondence to
the Landlord or the Landlord's advisors without the prior written consent of the
Buyer (such consent not to be unreasonably withheld or delayed). The Sellers
and/or UK Seller will (at the Buyer’s cost) instruct such surveyors, solicitors,
counsel or other professional persons (the "Advisors") and will conduct such
negotiations in line with the proper recommendations of such Advisors in
connection with the intention of agreeing to any new rentals or conditions (if
any) of the renewed term.

 

 93 

 

 

(c)The Sellers and/or UK Seller will keep the Buyer fully informed at all times
of all negotiations and proceedings relating to the negotiations for the renewed
term and will ensure that all reasonable representations of the Buyer are taken
into account and the Sellers and/or UK Seller will promptly supply the Buyer
with any information or copies of documents relating to the said negotiations as
shall be in the possession of the Sellers from time to time.

 

(d)The Sellers and/or UK Seller will use all reasonable endeavours in
negotiations of the rent payable for the renewed term to agree either a nil
increase (if reasonable) of the Current Rent or as low an increase as is
reasonably practicable and will not agree to any such increase of the Current
Rent without the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed).

 

(e)The Buyer will respond in writing to the Sellers and/or UK Seller as soon as
reasonably practical which (except in the case of a litigation or arbitration
deadline applying) will be no shorter than 5 Business Days to any request for
agreement in respect of the new rental payable for the renewed term.

 

8.NON MERGER

 

Notwithstanding completion of the sale and purchase as contemplated by this
Agreement, this Part 4 of this Schedule shall remain in full force and effect so
far as anything remains to be implemented.

 

 94 

 

 

Part 5

 

The Properties

 

No   Property   Tenure   Title Details [and
Superior Lease]   Jurisdiction 1.   Waterside House, Earls Colne Business Park,
Earls Colne, Colchester, Essex, England, U.K.  

English Leasehold (registered)

 

 

Registered at the Land Registry under Title Number EX823887

 

  English Property 2.  

The Fairways, Earls Colne Business Park, Earls Colne, Colchester, Essex,
England, U.K.

 

  English Leasehold (registered)   Registered at the Land Registry under Title
Number EX881136   English Property 3.   Suite 1158, The Park, Anaheim, Orange
County, California, 92801   Lease       U.S. Property 4.  

Building 6, 101 Billerica Avenue, Billerica, Massachusetts

 

  Lease       U.S. Property 5.  

TECOM, Thuraya 1, Floor 14, Unit 1402, Dubai, United Arab Emirates

 

  Lease       Dubai Property 6.   8 Burn Road, Trivex #11-02, Singapore, 369977
  Tenancy Agreement       Singapore Property

 

 95 

 

 

Schedule 10

 

SUPPLIER CONTRACTS

 

Number   Contract Name   Date of contract 1.  

SAF Tehnika

 

  14 April 2015 2.  

Axis Electronics

 

  8 February 2013 3.  

Briton

 

  8 February 2013 4.  

STI

 

  22 June 2013 5.  

Carbonia Composites

 

  Unsigned 6.  

Electro Assembly

 

  18 December 2013 7.  

J&W Microwave Engineering 

 

  Unsigned 8.  

Paxford Composites

 

  Unsigned 9.  

Portafix

 

  4 February 2013 10.  

Acturus

 

  11 June 2015 11.  

EPE Manufacturing

 

  Undated 12.   UPM   7 February 2014

 

 96 

 

 

Schedule 11

 

CUSTOMER CONTRACTS

 

Number   Contract Name   Date of Contract 1.  

Al-Jazeera

 

  31 August 2013 2.  

C-Com

 

  8 May 2013 3.  

Datapath

 

  12 April 2013 4.  

NBC

 

  24 June 2013 5.  

TVU

 

  4 March 2014 6.  

Polimeks

 

  31 March 2016 7.  

Redline

 

  5 May 2016 8.  

Fundetel

 

  23 October 2015 9.  

Contra Costa County

 

  August 2016 10.  

ND Satcom

 

  20 March 2014 11.  

NEL

 

  October 2009 12.  

Pierides TechnoSystems Ltd

 

  12 October 2015 13.  

Sales Cube GmbH

 

  3 June 2015 14.  

Studio Hamburg MCI GmbH

 

  11 August 2015 15.  

High End Broadcast Technology Phils, Inc  Reseller 

 

  1 July 2015 16.  

Beijing Century Sage 

 

  1 July 2015 17.  

Strong Brothers 1961 Company Ltd

 

  1 July 2015 18.  

ATL Systems S.r.l

 

  15 October 2015 19.  

AVI Systems Electronics GmbH

 

  18 August 2015 20.  

Avi Systems Herocast 

 

  10 June 2015 21.  

AVIT Systems Norge As Herocast

 

  20 November 2015 22.  

Catur Mitra Adhikara pt

 

  1 July 2015 23.  

Frontline Communications

 

  9 March 2016 24.  

Viet Thong Development & Service (INSYS) 

 

  1 January 2016 25.  

MRC Korea INC

 

  1 January 2016 26.   Lumina Broadcast Systems   1 January 2016

 

 97 

 

 

27.  

MaxLink Technology Ltd

 

  1 January 2016 28.  

Moubic Inc

 

  1 January 2016 29.  

Qin Media Herocast

 

  3 March 2015 30.  

Ria Corporation

 

  9 March 2016 31.  

Akuta Ltd

 

  21 June 2016 32.  

Studio Hamburg MCI GmbH Herocast

 

  1 June 2015 33.  

Twenty 4 Seven s.c

 

  29 May 2015 34.  

Telemeter Electronic GmbH

 

  Unsigned 35.  

Aly Alson Capital (AAC)

 

  1 July 2015 36.  

Mediacast Pte Ltd

 

  1 January 2016 37.  

New Digital Technology Holdings Ltd 

 

  1 January 2016 38.  

NTI 

 

  12 October 2015 39.  

Spectracom

 

  31 March 2016 40.  

Honsuit Industrial Ltd

 

  1 January 2016 41.  

Ontario Soluciones S.L

 

  13 October 2015 42.  

Networks (Sajjad)

 

  6 July 2015 43.  

NPO SP

 

  12 October 2015 44.  

SATCAST LLC

 

  15 October 2015 45.  

Twenty 4 Seven (Poland)

 

  4 August 2015 46.  

Heartland Video Systems

 

  3 January 2016 47.   XipLink Inc   3 September 2014

 

 98 

 

 

Schedule 12

 

POSITION PENDING COMPLETION

 

(Clause 6)

 

1.Each of the UK Seller and US Seller shall, and shall procure that the Business
operated by it will, save to the extent expressly required by this Agreement or
save with the prior written consent of the Buyer (such consent not to be
unreasonably withheld or delayed):-

 

1.1continue to operate in the ordinary and usual course of business;

 

1.2not commit or allow or procure any act or omission which would constitute or
give rise to a breach of any Warranty if the Warranties were to be repeated on
or at any time before Completion by reference to the facts and circumstances
then existing;

 

1.3immediately notify the Buyer of any fact or matter (whether existing on or
before the date of this Agreement, or arising afterwards) which constitutes a
breach, or potential breach of Warranty if the Warranties were to be repeated on
or at any time before Completion by reference to the facts and circumstances
then existing of which the Sellers become aware;

 

1.4allow the Buyer and its representatives, on reasonable notice and during
Working Hours, access to the management of the Business and to the Employees,
the Property and the Records and such further facilities and information
relating to the Business as they may reasonably require;

 

1.5not acquire or dispose of, or agree to acquire or dispose of, any material
asset or material stocks or enter into any material contract or arrangement
other than in the ordinary and usual course of business;

 

1.6not incur or authorise any capital expenditure exceeding in aggregate
$100,000;

 

1.7not create, or agree to create, an Encumbrance over any Asset or the Business
or redeem, nor agree to redeem, any existing Encumbrance over the Business or
any Asset;

 

1.8not do, or allow to be done, any act or thing which may adversely affect the
Goodwill or the relationship of the Business with its customers, suppliers,
business contacts or Employees;

 

1.9continue each policy of insurance and not do or omit to do anything which
would or might make a policy void or voidable or might result in an increase in
the premium payable under a policy or prejudice the ability to effect equivalent
insurance in the future;

 

1.10in relation to the Property:-

 

1.10.1comply with its obligations under any lease or licence of the Property;

 

1.10.2save as expressly provided for in Schedule 9 not apply for a Licence or
implement a Licence already obtained but not implemented;

 

1.10.3not change its existing use;

 

1.10.4not terminate, or give a notice to terminate, a lease, tenancy or licence;

 

1.10.5not apply for consent to do something requiring consent under a lease,
tenancy or licence;

 

 99 

 

 

1.10.6not grant or refuse an application by a tenant, licensee or occupier to do
something requiring its consent under a lease, tenancy or licence;

 

1.10.7not agree a new rent or fee payable under a lease, tenancy or licence save
for any outstanding rent review; and

 

1.10.8save for the licences sought under paragraph 3.4 of Part 1 of Schedule 9
of this Agreement, not grant any new lease, licence or right of occupation in
respect of the Property to any third party;

 

1.11not enter into a material agreement or contract which is long-term, onerous
or an agreement entered into other than in the ordinary and usual course of
business;

 

1.12not amend or terminate a material agreement or contract to which it is a
party;

 

1.13not amend the terms of employment of any Employee or provide or agree to
provide a gratuitous payment or benefit to any Employee (or any of their
dependants) or offer to engage any new employee or consultant at an annual
salary or fee (on the basis of full time engagement) in excess of $60,000 or
dismiss any Employee other than in the ordinary and usual course of business;

 

1.14not amend, or agree to amend, the terms of its borrowing or indebtedness in
the nature of borrowing;

 

1.15not give, or agree to give, a guarantee, indemnity or other agreement to
secure, or incur or agree to incur financial or other obligations other than in
the ordinary and usual course of business;

 

1.16not commence or threaten to commence any legal or arbitration proceedings;

 

1.17not compromise, settle, release, discharge or compound legal or arbitration
proceedings or a liability, claim, action, demand or dispute, or waive a right
in relation to legal or arbitration proceedings;

 

1.18conduct its business in all material respects in accordance with all
applicable legal and administrative requirements;

 

1.19not do or omit to do anything which materially prejudices any right of the
Business to any Intellectual Property Rights; and

 

1.20not grant, or agree to grant, any interest in any of the Intellectual
Property Rights to anyone.

 

2.No action will be taken by the Sellers or the Business which is inconsistent
with the provisions of this Agreement or the consummation of the transactions
contemplated by this Agreement.

 



 100 

 



 

Schedule 13

 

TO BE DELIVERED BY SellerS AT COMPLETION

 

(Clause 7.2 (Completion))

 

1.At Completion the Sellers shall deliver or make available to the Buyer the
following:-

 

1.1a copy (certified as correct by the company secretary of the Sellers) of a
minute of the board of directors of each of the Sellers approving the
transaction contemplated by this Agreement and authorising the signature,
execution and completion (as appropriate), of this Agreement and any documents
ancillary to it including the documents referred to in this Schedule 13;

 

1.2possession of those Assets which are transferable by delivery;

 

1.3a duly executed release in the agreed form in respect of any Encumbrance
affecting any of the Assets;

 

1.4duly executed assignments in a form to be agreed between the parties or
otherwise to vest in the Buyer those Assets other than the Property which are
not transferable by delivery;

 

1.5assignments of all the Intellectual Property Rights which are capable of
assignment in the agreed form from each of the Sellers and the Guarantor to the
Buyer;

 

1.6copies or details of the Business Contracts together with, where appropriate,
consent of any relevant third party to the assignment to the Buyer of the
Business Contracts;

 

1.7a duly executed assignment of the Goodwill in the agreed form;

 

1.8the Records and Business Information;

 

1.9a certified copy of the special resolution of the Guarantor approving the
Proposed Transaction and changing its name to a name that does not incorporate
the word "Vislink" or any word likely to be confused with it and which has been
previously submitted to and approved by the Buyer;

 

1.10a certified copy of the special resolution of the UK Seller changing its
name to a name that does not incorporate the word "Vislink" or any word likely
to be confused with it and which has been previously submitted to and approved
by the Buyer;

 

1.11a certified copy of the special resolution of the US Seller approving the
Proposed Transaction and changing its name to a name that does not incorporate
the word "Vislink" or any word likely to be confused with it and which has been
previously submitted to and approved by the Buyer;

 

1.12any Licence to Occupy to be delivered in terms of Schedule 9;

 

1.13any required third party consents or agreement to the transfer or assignment
of Intellectual Property Rights; and

 

1.14such other duly executed conveyances, transfers, assignments documents as
the Buyer may reasonably require to perfect its title to the Assets or to give
effect to this Agreement to the extent available at Completion.

 

 101 

 

 

Schedule 14

 

ESCROW ACCOUNT

 

(Clause 5)

 

1.Each of the Buyer and the Seller shall use their reasonable endeavours to
agree the text of the Escrow Account Instruction Letter with the Escrow Agent
and sign such letter at Completion in accordance with Clause 7.3.

 

2.The Buyer shall for a period of twelve (12) months commencing on the day after
Completion (the "Escrow Period") be entitled to deduct in accordance with the
provisions of this Schedule from the Escrow Amount the amount of any claim in
respect of a breach of the Warranties (a "Claim").

 

3.In settling a Claim the Buyer shall give the Sellers notice of the Claim
stating the nature of the Claim, the amount claimed and a reasonable estimate of
the Buyer's costs in connection with enforcing the Claim (together an "Amount
Claimed").

 

4.Within 14 days starting on the day after receipt of notice of the Claim the
Sellers or the Sellers’ Solicitors shall give the Buyer notice stating:-

 

5.whether or not the relevant Seller accepts liability for the Claim; and

 

6.whether or not the relevant Seller accepts the Amount Claimed and if it does
not accept the Amount Claimed, that part of the Amount Claimed that it does
accept (if any).

 

7.If the Sellers or the Sellers’ Solicitors fail to give notice in accordance
with paragraph 3, the Amount Claimed (together with any interest accrued in
respect thereof) shall be paid to the Buyer out of the Escrow Amount.

 

8.If the Sellers accept liability in respect of a Claim but accepts only part of
the Amount Claimed, that part of the Amount Claimed that is accepted (together
with any interest accrued in respect thereof) shall be paid to the Buyer out of
the Escrow Amount.

 

9.If the Sellers accept the Amount Claimed or there is a determination of the
amount payable in respect of the Claim by a court of competent jurisdiction, the
amount so accepted or determined (less any money previously paid under paragraph
1.6 in respect of such Claim but together with any interest accrued in respect
thereof) shall be paid to the Buyer.

 

10.To the extent that a payment to the Buyer out of the Escrow Amount in respect
of a Claim is less than the Amount Claimed, it shall be a payment on account of
the amount agreed or determined to be payable in respect of that Claim.

 

11.The amount of the Escrow Amount shall in no way be regarded as imposing a
limit on the amount of a Claim by the Buyer and interest accruing on the Escrow
Amount from time to time shall be added to the Escrow Amount and shall be
distributed in accordance with the provisions of this Agreement.

 

12.The Buyer and the Sellers shall ensure that all rights to the Escrow Amount
remain free from any Encumbrance except as set out in this Schedule.

 

13.If the Sellers or the Buyer is entitled to the Escrow Amount (or part
thereof) the Buyer and the Sellers shall within 7 days commencing on the day the
entitlement arises jointly instruct the Buyer's Lawyers and the Sellers'
Solicitors in accordance with the Escrow Account Instruction Letter to release
the money to the Seller or Buyer, as appropriate.

 

 102 

 

 

14.Upon the expiration of the Escrow Period and thereafter the amount then
standing to the credit of the Escrow Account (less any amounts due to be paid
but not yet paid to the Buyer) shall be paid to the Sellers.

 

15.The Buyer's Lawyers and the Sellers’ Solicitors shall be entitled to withdraw
from the Escrow Account amounts equal to any tax on the interest earned on the
monies in the Escrow Account for which they are or may become liable.

 

16.Any costs incurred in respect of the establishment and maintenance of the
Escrow Account shall be debited to the Escrow Account.

 

 103 

 

 

Schedule 15

 

ASSUMED LIABILITIES

 

US SELLER

 

Vislink Inc USD   Seller   Buyer           Vislink Inc Accounts payable   X   X
          Accrued Salaries   X               Accrued Bonus   X              
Accrued Pension   X               Accrued Fringe Benefits   X              
Accrued Vacation       X           Accrued Commissions Third Party   X   X      
    Accrued Share Schemes   X               Accrued Other Personnel   X        
      Accrued Rent & Rates   X   X           Accrued Audit Fees   X            
  Accrued Other   X               Sundry Creditors   X               Employee
Wages   X               Sales Taxes   X               Sales Tax - California   X
              Sales Tax - Colorado   X               Sales Tax - Florida   X    
          Sales Tax Settlement   X               Sales Tax - Nevada   X        
      Sales Tax - Texas   X               GRNI - Non Stock Items   X            
  GRNI - Stock items   X   X           Other debtors credit balance   X   X

 

 104 

 

 

UK SELLER

 

Vislink Int (GBP)   Seller   Buyer           Vislink Int Accounts payable   X  
X           Accrued Bonus   X               Accrued Social Insurance   X        
      Accrued Pension   X               Accrued Vacation   X              
Accrued Commissions Third Party   X   X           Accrued Phone & Internet   X  
X           Accrued Rent & Rates   X   X           Accrued Utilities   X   X    
      Accrued Audit Fees   X               Accrued Other   X              
Employee Deferrals 401K (Pension)   X               VAT Outputs   X            
  Sales Taxes   X               Sales Tax Received   X               Sales Tax
Settlement   X               Wage Tax (PAYE)   X               National
Insurance   X               GRNI - Non Stock Items   X               GRNI -
Stock items   X   X

 

Note: although the rent and rates accruals have been included above for
presentational purposes, clause 21 in the BPA will take precedence.

 

 105 

 

 

SIGNED   by a duly authorised officer   for and on behalf of   VISLINK PLC /s/
John Hawkins in the presence of:-       Signature of Witness:  /s/ Susan
McCarville     Name of Witness: Susan McCarville       Address:  Marlborough
House     Charnham Lane     Hungerford RG17 0EY       Occupation: Legal Counsel
      SIGNED   by a duly authorised officer   for and on behalf of   VISLINK
INTERNATIONAL LIMITED /s/ James Walton in the presence of:-       Signature of
Witness: /s/ Susan McCarville     Name of Witness: Susan McCarville      
Address: Marlborough House     Charnham Lane     Hungerford RG17 0EY      
Occupation: Legal Counsel       SIGNED   by a duly authorised officer   for and
on behalf of   VISLINK INC. /s/ James Walton in the presence of:-      
Signature of Witness: /s/ Susan McCarville     Name of Witness: Susan McCarville
      Address: Marlborough House     Charnham Lane     Hungerford RG17 0EY      
Occupation: Legal Counsel  

 



 106 

 

 

SIGNED   by a duly authorised officer   for and on behalf of   XG TECHNOLOGY,
INC. /s/ George F. Schmitt in the presence of:-       Signature of Witness:  /s/
Belinda Marino       Name of Witness: Belinda Marino       Address: 240 S.
Pineapple Avenue, Suite 701   Sarasota, Florida 34236       Occupation:
Secretary of the Board  

 

 107 

 

